Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 1 of 82                                           PageID #: 349




STATE OF MAINE                                                               December 19, 2014
PUBLIC UTILITIES COMMISSION
                                                                             ORDER

ED FRIEDMAN, ET AL.                                                          Docket No. 2011-00262
Request for Commission Investigation into
Smart Meters and Smart Meter Opt-Out

DEBORAH OLIVER, ET AL.                                                       Docket No. 2012-00412
Request for Commission Investigation into
Central Maine Power Company and Smart
Meters

                WELCH, Commissioner;1 LITTELL and VANNOY, Commissioners

                                              TABLE OF CONTENTS

I.        SUMMARY ......................................................................................................... 3

II.       BACKGROUND .................................................................................................       3
          A.  Smart Meter Proceedings ........................................................................               3
              1.    Authorization of AMI Investment ...................................................                      3
              2.    Opt-Out Investigation ....................................................................               4
              3.    Friedman Complaint ......................................................................                6
          B.  Law Court Decision ..................................................................................          7

III       INVESTIGATION ON REMAND ......................................................................... 8
          A.   Parties ...................................................................................................... 9
          B.   Public Comments ................................................................................... 10
          C.   Evidence and Discovery ........................................................................ 10
          D.   Hearings and Post-Hearing Process ...................................................... 11

IV.       CMP SMART METER SYSTEM ....................................................................... 12

V.        NATURE AND EFFECTS OF RF EMISSIONS; EXPOSURE LEVELS ........... 13

VI.       RF EMISSION STANDARDS ........................................................................... 15
          A.   Federal Communications Commission .................................................. 16

VII.      RELATIVE RF EXPOSURE LEVELS FROM COMMON DEVICES ................ 18

VIII.     POSITIONS OF THE PARTIES ....................................................................... 20
          A.   Central Maine Power Company ............................................................. 20
          B.   Mr. Friedman ......................................................................................... 20

1
     Chairman Welch did not participate in this proceeding.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 2 of 82                                           PageID #: 350

Order                                                      -2-                            Docket No. 2011-00262


        C.       Ms. Wilkins ............................................................................................. 21
        D.       Ms. Foley-Ferguson ............................................................................... 22
        E.       OPA ....................................................................................................... 23

IX.     DECISION ........................................................................................................ 23

X.      OPINION OF COMMISSIONER LITTELL ........................................................                           24
        A.   Overview ................................................................................................     24
        B.   Whether a Utility Service or Facility is Safe is an Appropriate
             Stand Alone Inquiry ...............................................................................           25
        C.   The Burden of Proof is on CMP .............................................................                   25
        D.   Safe Utility Practices Depend On the Purpose and Context
             of the Service and Facility as Well as Knowledge of the Effects
             and Alternatives to Fulfill the Same Service or Facility Function
             and Risk Mitigation ................................................................................          26
        E.   A Credible Threat to Human Health and Safety Does Not Mean Any
             Credible Evidence of Risk is Sufficient to Create a Credible Threat ......                                    29
        F.   The Commission is Mandated to Ensure the Safe Provision of
             Utility Service .........................................................................................     32
        G.   The Commission's Jurisdiction to Address Safe Utility Services
             and Facilities is Not Preempted .............................................................                 34
        H.   The FCC Guidelines may be Valid but are Out of Date and
             Should be Reexamined ..........................................................................               35
        I.   AMI RF Meter RF Exposures are Far Below Other Commonly
             Used Consumer Devices .......................................................................                 37
        J.   Complainants Present Credible Studies and Witnesses that
             RF Radiation may Cause Possible Non-Thermal Effects .......................                                   38
        K    Actual Testing of the Meters by Trilliant and Field Measurement
             Indicate RF Levels are Below all Governmental and International
             Standards and Well Below Other Forms of RF ......................................                             47
        L.   AMI Meters are Safe Under Average/Normal/Standard
             Operating Conditions .............................................................................            50
        M.   Exponent has not Proven that the Meters are Safe Under the
             Worst Case Operating Condition as Described by Dr. Bailey ................                                    53
        N.   Customer No-Cost Opt-Out Under Certain Conditions
             Represents a Low-Cost Mitigation Measure ..........................................                           55

XI.     OPINION OF COMMISSIONER VANNOY .......................................................                             61
        A.   Overview ................................................................................................     61
        B.   Legal Standards and Burden of Proof ....................................................                      63
        C.   Compliance with RF Emission Standards ..............................................                          64
             1.    FCC Smart Meter Certification ....................................................                      64
             2.    Field Tests of CMP Smart Meters ...............................................                         65
             3.    Other Field Studies .....................................................................               66
             4.    Meter Banks ................................................................................            67
        D.   Adequacy of FCC Standards .................................................................                   67
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 3 of 82                                       PageID #: 351

Order                                                    -3-                           Docket No. 2011-00262


        E.       Scientific Studies and Health Impacts ....................................................             69
                 1.     The Precautionary Principle and the Hill Criteria .........................                     69
                 2.     Industry Bias ...............................................................................   71
                 3.     Animal Studies ............................................................................     72
                 4.     Human Studies ............................................................................      72
                 5.     World Health Organization Classification of RF
                        Emissions as Potentially Carcinogenic ........................................                  73
                 6.     Maine CDC .................................................................................     74
                 7.     Electromagnetic Hypersensitivity ................................................               75
        F.       Decisions of Health and Regulatory Agencies .......................................                    75
                 1.     California Council on Science and Technology ...........................                        76
                 2.     Michigan Public Service Commission .........................................                    77
                 3.     Texas Public Utility Commission .................................................               77
                 4.     Vermont Department of Health ....................................................               77
                 5.     British Columbia Utilities Commission .........................................                 78
                 6.     Health Canada ............................................................................      78
        G.       Voluntary Use of Technology .................................................................          78

XII.    CONCLUSION ................................................................................................. 81

XIII.   ORDERING PARAGRAPH .............................................................................. 81


I.      SUMMARY

       As discussed in this Order, we find that Advanced Metering Infrastructure (AMI),
including the use of "smart meters," as implemented and operated by Central Maine
Power Company (CMP or the Company), does not present a credible threat to the
health and safety of CMP's customers and, based on the record of this proceeding is,
therefore, safe.

II.     BACKGROUND

A.      Smart Meter Proceedings

        1.       Authorization of AMI Investment

       CMP initially proposed to implement Advanced Metering Infrastructure (AMI) in
2007. The proposal included providing solid-state meters or meter modules to all of its
customers that supported a two-way communications network and a meter data
management system ("smart meters"). AMI includes smart meters, as well as the
network devices and related systems that allow for automated and remote meter
reading, detailed customer usage measurement and data storage, and communications
to and from customer meters. AMI systems provide potential operational savings (e.g.,
lower storm restoration costs) and a platform for programs that allow customers to lower
their energy costs through more accurate and timely information and pricing programs
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 4 of 82                 PageID #: 352

Order                                        -4-                    Docket No. 2011-00262

that better reflect the hourly and seasonal differences in electricity costs (e.g., time-of-
use rates).

        Concurrent with the Commission's consideration of CMP's AMI proposal,
Congress enacted the American Recovery and Reinvestment Act of 2009 (ARRA).
Pub. L. No. 111-5, 123 Stat. 115 (2009). The ARRA included a provision whereby
electric utilities could become eligible for grants of matching funds from the U.S.
Department of Energy (DOE) for up to 50% of the cost of a qualifying Smart Grid
program. Id. § 405; 123 Stat. 115, 143. CMP applied for a grant and, in October of
2009, received notice of a grant award of $95.9 million.

       On July 28, 2009, the Commission gave initial approval to CMP's AMI project.
Central Maine Power Company, Request for Alternative Rate Plan, Docket No. 2007-
00215(II), Order Approving Installation of AMI Technology (July 28, 2009). In that
Order, the Commission stated that AMI:

              [is] an important technology that will ultimately reduce utility
              operational costs, improve customer service and provide
              customers with necessary tools to use electricity more
              efficiently and lower their electricity bills, for example, by
              reducing or shifting usage during high cost periods in
              response to market price signals. In particular, AMI and
              associated systems are necessary to provide customers with
              the option of obtaining rates that are time-differentiated to
              more closely reflect the actual power costs through the day.

Id. at 2.

       The Commission subsequently granted final approval for the installation of CMP's
AMI project on February 25, 2010. Central Maine Power Company, Request for
Alternative Rate Plan, Docket No. 2007-00215(II), Order Approving Installation of AMI
Technology (Feb. 25, 2010).

        2.    Opt-Out Investigation

       On January 7, 2011, the Commission initiated a proceeding to consider whether
CMP should provide customers with the option to "opt-out" of the installation of a smart
meter on their premises. Elisa Boxer-Cook, et al., Request for Commission
Investigation in Pursuing the Smart Meter Initiative, Docket No. 2010-00345, Notice of
Investigation (Jan. 7, 2010); Teresa Swinbourne, et al., Request for Commission
Investigation into Unreasonable, Insufficient and Discriminatory Decisions to Implement
the use of Smart Meters to CMP Customers Disregarding Choice in Regards to
Wireless Activity and Consumer's Right to Privacy Within Their Homes, Docket No.
2010-00389, Notice of Investigation (Jan. 7, 2010). The Commission's initiated its
investigation pursuant to 35-A M.R.S. § 1302 in response to two ten-person complaints
regarding the safety of CMP's smart meters, particularly with regard to the RF emissions
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 5 of 82                PageID #: 353

Order                                        -5-                    Docket No. 2011-00262


associated with the smart meters' communication system. The Commission limited the
scope of the proceeding to the issue of whether CMP's position of not providing
alternatives to the installation of a smart meter was an unreasonable, insufficient, or
unjustly discriminatory utility practice.

        The Commission subsequently received three other ten-person complaints
regarding CMP's smart meters, and consolidated these complaints into the investigation
commenced as a result of the Boxer-Cook and Swinbourne complaints. Suzanne A
Foley-Ferguson, et al., Request for Commission Investigation Into Advanced Metering
Infrastructure In Accordance with the Legislature, Docket No. 2010-00398, Notice of
Investigation (Feb. 18, 2011); Stephen & Diane Wilkins, et al., Request for Commission
Investigation Into CMP's Violation of Homeowner Rights and the Exposure of the Public
Health Risk of Smart Meters, Docket No. 2010-00400, Notice of Investigation (Feb. 18,
2011); Julie Tupper, et al., Request for Commission Investigation to Allow CMP
Customers to Retain Existing Analog Meters; Docket No. 2011-00085, Notice of
Investigation (Apr. 22, 2011) (collectively with the Boxer-Cook and Swinbourne
complaints, the Opt-Out Investigation).

       On May 19, 2011, the Commission issued a Part I Order, and on June 22, 2011
issued a Part II Order, jointly in all five Dockets cited above (collectively, the "Opt-Out
Orders").2 The Commission made no specific findings regarding the safety of CMP's
smart meters but, based largely on a recognition of the desire of many customers to
have a choice regarding the installation of a smart meter, ordered that CMP's provide its
residential or small commercial customers with two alternatives to the installation of a
smart meter: (1) an electro-mechanical meter ("existing meter option"); or (2) a standard
smart meter with the internal network interface card (NIC) operating in a receive-only
mode ("transmitter-off option"). The Commission ordered that customers electing either
"opt-out" option be assessed both an initial one-time charge and a monthly charge to
cover the incremental system costs CMP would incur to provide and maintain the opt-
out options.3

2
  Chapter 110, § 11(C)(2) of the Commission's Rules provides that the Commission
may, in certain circumstances, issue a decision in two or more parts. If the Commission
issues a decision in multiple parts, the first part (the "Part I Order") must plainly state the
result of the decision, specify the orders made by the Commission, and summarize the
factual conclusions reached by the Commission. Id. The second part of the decision
(the "Part II Order") must contain the Commission's full statements or findings of fact.
Id.
3
  For customers that choose the existing meter option, there is a one-time charge of $40
and a recurring monthly charge of $12.00. For customers that choose the transmitter-
off option, there is a one-time charge of $20 and a recurring monthly charge of $10.50.
Part I Order at 3. Customers who are eligible for the Low Income Home Energy
Assistance Program qualify for low-income assistance as follows: a customer whose
income is equal to or less than 100% of the Federal Poverty Guidelines receives a 50%
reduction in the initial and ongoing opt-out fees; a customer whose income is greater
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 6 of 82              PageID #: 354

Order                                       -6-                   Docket No. 2011-00262


       On July 12, 2011, Suzanne Foley-Ferguson filed a motion to requesting that the
Commission reconsider the Opt-Out Orders. Suzanne A Foley-Ferguson, et al.,
Request for Commission Investigation Into Advanced Metering Infrastructure In
Accordance with the Legislature, Docket No. 2010-00398, Motion to Reconsider Order
(July 12, 2011). Among Ms. Foley-Ferguson's grounds for reconsideration was
information reflected in a May 2011 World Health Organization (WHO)/International
Agency for Research on Cancer (IARC) report that classified RF emissions generally as
a possible carcinogen (WHO Report). Ms. Foley-Ferguson also cited as grounds for
reconsideration the proposition that asking people to pay to protect their health from
what the WHO determined to be a possible carcinogen amounted to extorting money for
a perceived public benefit in violation of the Hobbs Act (18 U.S.C. § 1951). Ms. Foley-
Ferguson argued that the above information and the other grounds put forth in her
motion should compel the Commission to reconsider its decision to authorize opt-out
fees and instead "socialize" the costs among all ratepayers. On August 24, 2011, the
Commission issued an order addressing each of Ms. Foley-Ferguson's concerns and
denying her Motion. Suzanne A Foley-Ferguson, et al., Request for Commission
Investigation Into Advanced Metering Infrastructure In Accordance with the Legislature,
Docket No. 2010-00398, Order Denying Motion for Reconsideration (Aug. 24, 2011).
Neither Ms. Foley-Ferguson nor any other party in the Opt-Out Proceeding filed an
appeal of the Opt-Out Orders.

              3.     Friedman Complaint

       On July 29, 2011, Ed Friedman and eighteen other persons filed a complaint
pursuant to 35-A M.R.S. § 1302. Ed Friedman, et al., Request for Commission
Investigation into Smart Meter Opt-Out, Docket No. 2011-00262, Ten-Person Complaint
(July 29, 2011). Mr. Friedman's complaint was against CMP for charging its customers
a fee to opt-out of CMP's smart meter program, and against the Commission for its Opt-
Out Orders which required CMP to charge an opt-out fee. Id. at 1. Mr. Friedman
requested that the Commission open an investigation to examine CMP's opt-out
program based on new information released subsequent to the Opt-Out Orders and
examine privacy and electronic trespass issues that the Mr. Friedman felt had not been
satisfactorily addressed in the Opt-Out Investigation. Id. As relief, Mr. Friedman
requested that the Commission stay the installation of smart meters or, in the
alternative, that future installations be on an "opt-in" basis, that CMP provide opt-outs at
no charge to customers, that the Commission require CMP to present information
regarding health, interference, and privacy concerns associated with smart meters, and
that the Commission establish a toll-free hotline within the Office of the Public Advocate
where consumers could place smart meter-related complaints. Id. Mr. Friedman also
accused CMP and the Commission of extortion in violation of the Hobbs Act and raised
issues regarding the health effects of smart meters, along with privacy and trespass
concerns. Id. at 4-5.



than 100% of the Federal Poverty Guidelines receives a 25% reduction in the initial and
ongoing opt-out fees. Part II Order at 14.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 7 of 82            PageID #: 355

Order                                     -7-                   Docket No. 2011-00262


       On August 31, 2011, the Commission dismissed Mr. Friedman's complaint (Order
Dismissing Complaint). The Commission stated that the opt-out options in the Opt-Out
Orders addressed, in a comprehensive way, the issues raised in Mr. Friedman's
complaint. Order Dismissing Complaint at 5. The Commission found that all of the
issues raised by Mr. Friedman were raised by one or more of the parties in the Opt-Out
Investigation and were considered by the Commission and resolved during that
investigation or in subsequent orders on motions for reconsideration. Id. The
Commission stated that CMP was implementing the directives contained in the Opt-Out
Orders and the related orders on reconsideration; thus, CMP had taken and was in the
process of taking adequate steps to remove the cause of Mr. Friedman's complaint. Id.
Accordingly, the Commission dismissed Mr. Friedman's complaint as to CMP. Id. As to
the portions of Mr. Friedman's complaint directed at the Commission, the Commission
found that there was no statutory basis for a complaint of this type. Id. Accordingly, the
Commission dismissed the portions of the complaint directed at the Commission as
without merit. Id.

       Mr. Friedman subsequently filed, on September 20, 2011, a motion asking that
the Commission reconsider its dismissal of his complaint. The Commission took no
action on Mr. Friedman's motion; the motion was denied by operation of law on October
11, 2011.4

       On October 31, 2011, Mr. Friedman filed notice of his intention to appeal the
Commission's dismissal of his complaint (Notice of Appeal). Mr. Friedman appealed the
Commission's dismissal of the portions of his complaint directed at CMP and raising
health, safety, privacy, trespass, and Fourth Amendment concerns. Notice of Appeal at
2. Mr. Friedman also appealed the Commission's dismissal of the portions of his
complaint directed at the Commission itself. Id.

        B.   Law Court Decision

        On July 12, 2012, after briefing and argument, the Maine Supreme Judicial Court
sitting as the Law Court issued a decision on Mr. Friedman's appeal. Friedman v. Pub.
Util's Comm'n, 2012 ME 90. The Law Court affirmed the Commission's dismissal of the
portions of Mr. Friedman's complaint directed at CMP which raised privacy, trespass,
and Fourth Amendment concerns. Friedman, ¶¶ 12. The Law Court also affirmed the
Commission's dismissal of all of the portions of Mr. Friedman's complaint directed at the
Commission itself. Id. ¶ 13. However, the Law Court reversed the Commission's
dismissal of the portion of Mr. Friedman's complaint directed at CMP that raised issues
regarding the health and safety implications of smart meters and remanded those
issues back to the Commission for further proceedings. Id. ¶ 11.

      The Law Court found that, while the Commission, in the Opt-Out Investigation,
considered the health and safety issues raised by Mr. Friedman in his complaint, the

4
  Pursuant to Chapter 110, § 11(D) of the Commission's Rules, any petition for
reconsideration not granted within 20 days from the date of filing is denied.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 8 of 82           PageID #: 356

Order                                     -8-                   Docket No. 2011-00262

Commission did not "resolve" those issues. Id. The Law Court then found that because
the Commission explicitly declined to make a determination regarding the health
concerns raised in the Opt-Out Proceeding, the Commission could not then rely on the
Opt-Out Proceeding as a basis for treating the concerns in Mr. Friedman's complaint as
resolved.5 Id.

III.    INVESTIGATION ON REMAND

       Pursuant to the Law Court remand, on July 24, 2012, the Commission opened an
investigation into "the health and safety issue related to CMP's installation of smart
meter technology"6 (Notice). In the Notice, the Commission stated that it would conduct
the investigation in accordance with "the general purpose of Maine's utility regulatory
system," as described in 35-A M.R.S. § 101, which states: "[t]he basic purpose of this
regulatory system is to ensure safe, reasonable and adequate service . . . ." Notice at
1.



5
  The Law Court also found that because the Commission had not made a finding on
the safety of smart meters, the Commission was not in a position to conclude that the
opt-out fee was "not unreasonable or unjustly discriminatory." Because we make the
finding today that AMI, including the use of smart meters, as implemented and operated
by CMP, is safe and does not present a credible threat of harm to CMP's customers or
the public at large, our conclusion in the June 22, 2011 Part II Order in the Opt-Out
Proceeding that the fees associated with opting-out are reasonable and not unjustly
discriminatory is supported by the necessary finding regarding safety as specified by the
Law Court. Regarding the reasonableness of the opt-out, the concurring opinions below
take a slightly different approach regarding customers with medical treatment
recommendations to avoid the AMI meters. Commissioner Littell would have CMP
provide an AMI meter with transmitter off as part of the safety determination while
Commissioner Vannoy would not find that necessary. Both Commissioner Littell and
Commissioner Vannoy concur that this difference in approach does not vitiate their
concurrence that smart meters do not present a credible threat to the health and safety
of CMP's customers and are therefore safe based on the record of this proceeding.
6
  On August 7, 2012, the Commission received a complaint signed by Deborah Oliver
and twenty-three other persons against CMP. Deborah Oliver, et al., Request for
Commission Investigation into Central Maine Power Company and Smart Meters,
Docket No. 2012-00412, "Ten-Person" Complaint Pursuant to 35-A M.R.S.A. Section
1302 (Aug 7, 2012) (Ms. Oliver's complaint is dated August 6, 2012, but was filed at the
Commission on August 7, 2012). Ms. Oliver requested that, in response to the July 12,
2012 Law Court decision, the Commission initiate an investigation, pursuant to 35-A
M.R.S. § 1302, into health and safety concerns associated with CMP's smart meters.
Id. at 2. Because the issues raised in Ms. Oliver's complaint are identical to issues
raised in Mr. Friedman's complaint, the Commission consolidated Ms. Oliver's complaint
into this proceeding. Deborah Oliver, et al., Docket No. 2012-00412, Notice of
Investigation and Consolidation (Sep. 26, 2012).
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 9 of 82              PageID #: 357

Order                                       -9-                  Docket No. 2011-00262


        The Commission further clarified the scope of this proceeding after being
presented with a motion by CMP to limit the investigation to a determination of whether
CMP's smart meters complied with current Federal Communication Commission (FCC)
RF emission standards. The Commission declined to find, as was suggested by CMP,
that it was preempted from making independent findings regarding RF emissions, and
stated that the applicability of the FCC standards to this investigation "is a matter that
should be further explored through evidence and argument during the proceeding."
Friedman, et al, Docket No. 2011-00262, Order Denying Motion for Order on Scope of
Proceeding at 2 (Oct. 10, 2012).

         A.     Parties

        The Commission's July 24, 2012 Notice of Investigation designated CMP as a
party in this proceeding and provided interested persons with an opportunity to
intervene and become full parties. Notice at 1-2. On August 10, 2012, the Hearing
Examiners issued a procedural order stating that Mr. Friedman, as the lead
complainant, is a party to the proceeding pursuant to Chapter 110, § 105(m).7 Further,
the Hearing Examiners granted the following petitions to intervene:8

                Office of the Public Advocate (OPA)
                Deborah Oliver
                Diane Wilkins
                Rep. Andrea Boland
                Alan Stone
                Paulette Beaudoin
                Suzanne Foley-Ferguson
                International Brotherhood of Electrical Workers Local 1873
                Autumn Brook
                Jane Edwards
                Elery Keene
                Averyl Hill
                David Fournier
                Mary Fournier9
                Theodore and Cornelia Tibbals
                Mary Hankins
7
 Since the commencement of this proceeding, the Commission has revised and
updated Chapter 110 of the Commission's Rules. Chapter 110, § 105(m) is now
Chapter 110, § 2(K). Further, pursuant to Chapter 110, § 2(L), the lead complainant is
designated as the agent for all other signatories to a complaint filed under 35-A M.R.S.
§ 1302.
8
 None of the signatories to Mr. Friedman's complaint filed petitions to intervene in this
proceeding.
9
    Mary Fournier's petition to intervene was granted over CMP's objection.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 10 of 82           PageID #: 358

 Order                                    - 10 -                Docket No. 2011-00262


              Elisa Boxer
              Jack and Deborah Heffernan
              Jennifer Lunden
              Citizens for Health
              John Evrard
              Laurie Wolfrum
              Julie Tupper

 Id.

         B.   Public Comments

        Throughout the course of this proceeding, the Commission has received in
 excess of forty comments from members of the public. All public comments are
 available in the Commission's Case Management System (CMS) which may be
 accessed via the Commission's website at www.maine.gov/mpuc. The Commission
 also received extensive public comments in the Opt-Out Investigation (Docket No.
 2010-00345).

         C.   Evidence and Discovery

        On September 19, 2012, in support of CMP's assertion that its smart meters are
 safe, the Company submitted the pre-filed direct joint testimony of Dr. Yakov
 Shkolnikov, Ph.D. and Dr. William H. Bailey, Ph.D. (Exponent Testimony). CMP also
 submitted, as Exhibit B to the Exponent Testimony, an RF monitoring field study,
 "Measurement Validation of Exposure Predications from Central Maine Power Smart
 Meter Network" conducted by Dr. Shkolnikov (Exponent Study). As another exhibit to
 the Exponent Testimony, CMP included the joint testimony of Dr. Linda S. Erreich,
 Ph.D., Dr. Shkolnikov, and Dr. Bailey that was submitted on November 16, 2010 in the
 Opt-Out Investigation.

        On February 1, 2013, Mr. Friedman submitted pre-filed testimony from Girish
 Kumar, Ph.D.; David O. Carpenter, M.D.; Richard Conrad, Ph.D.; Dariusz Leszczynski,
 Ph.D.; De-Kun Li, M.D., Ph.D., MPH; Lennart Hardell, M.D., Ph.D.; Jerry L. Phillips,
 Ph.D.; Lloyd Morgan, B.S. Electrical Engineering; William J Rea, M.D.; and Richard
 Conrad, Ph.D. Mr. Friedman also submitted lay testimony from multiple witnesses. The
 lay witnesses testified primarily on their perceived sensitivity to RF emissions and the
 associated health impacts the witnesses believe to be caused by smart meters.

       Also on February 1, 2013, the OPA filed a Smart Meter RF Testing Report
 conducted by True North Associates and C2 Systems, and Citizens for Health
 submitted the pre-filed testimony of Timothy Schoechle, Ph.D.

        On April 17, 2014, CMP filed the rebuttal testimony of Drs. Shkolnikov and
 Bailey, generally refuting the testimony of Mr. Friedman's witnesses.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 11 of 82               PageID #: 359

 Order                                      - 11 -                 Docket No. 2011-00262


        The parties and Staff conducted extensive discovery throughout the proceeding,
 including multiple rounds of data requests and several technical conferences.
 Moreover, during the proceeding, the Hearing Examiners admitted over one hundred
 peer-reviewed scientific studies into the evidentiary record. The Commission also
 admitted into the evidentiary record, or took administrative notice of, several other
 documents related to smart meters prepared by and for other jurisdictions both in the
 United Stated and abroad, including reports from the Health Council of the Netherlands,
 the Vermont Department of Health, the Public Utilities Commission of Texas, the
 California Council on Science and Technology, the Electric Power Research Institute,
 the FCC, the Lawrence Berkeley National Laboratory, the Michigan Public Service
 Commission, the Federal Energy Regulatory Commission, and the Institute of Electrical
 and Electronics Engineers.10

         D.    Hearings and Post-Hearing Process

         On August 7, 2013, the Commission held a public witness hearing at the
 University of Maine at Augusta. Additionally, public witnesses who were unable to
 attend the public witness hearing were allowed to submit written testimony provided that
 the testimony was submitted in affidavit form under oath. Multiple witnesses who
 testified at the public witness hearing submitted sworn testimony and several public
 witnesses put forward scientific studies for admission into the record of this proceeding
 as addenda to their sworn oral testimony.

        The Commission held a hearing in this matter on October 30, 2013. Mr.
 Friedman's witness Dr. Lennart Hardell and CMP's witness Laney Brown were available
 for examination at the hearing.

       On December 13, 2013, CMP, Mr. Friedman, Ms. Wilkins, Ms. Foley-Ferguson,
 and the OPA filed post hearing briefs. These parties, with the exception of Ms. Foley-
 Ferguson, also filed reply briefs on January 24, 2014.

        On March 25, 2014, Commission Staff issued an Examiners' Report in this
 matter. On April 8, 2014, Ms. Wilkins filed exceptions to the Examiners' Report. On
 April 11, 2014, Citizens for Health, CMP, and Mr. Friedman filed exceptions to the
 Examiners' Report.11 The parties' exceptions are discussed in Section VIII of this Order.




 10
    A list of the studies and reports admitted into the evidentiary record of this proceeding
 is attached to this Order as Appendix A.
 11
   On April 11, 2014, the OPA filed a letter stating that the Office would not be filing
 exceptions to the Examiner's Report.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 12 of 82             PageID #: 360

 Order                                      - 12 -                Docket No. 2011-00262


 IV.      CMP SMART METER SYSTEM

        CMP's AMI system communicates and transmits metering data using a "mesh"
 network made up of individual customer smart meters and other devices installed
 throughout CMP's service territory. Boxer Cook, et al., Docket No. 2010-00345, Part II
 Order at 2. A radio device in the smart meters communicates with other smart meters
 and network devices ("repeaters") within a Neighborhood Area Network (NAN). Id. The
 NANs link to the Wide Area Network (WAN) through network devices referred to as
 "Extender Bridges" or "Collectors." Id. The WAN is a high-capacity wireless
 communications network covering CMP's entire service area that moves information to
 and from CMP's Head End System (HES) using "extenders" and "gateway devices." Id.
 The HES is the "controller" for the AMI system, and coordinates information flows
 between CMP customers and CMP's Meter Data Management System. Id. at 2-3. The
 smart meters and other devices transmit customer usage and other data via RF signals
 between and among various points in the network. Id. at 3.

         CMP's smart meters and other NAN devices communicate via an internal radio
 that transmits and receives radio signals at a frequency of approximately 2.4 GHz (2.4
 billion cycles per second). Boxer-Cook, et al., Docket No. 2010-00345, Data Request
 ODR-01-21. The smart meters and other NAN devices each have a single antenna and
 operate at an equivalent isotropically radiated power (EIRP) of between 1.6 - 2.5
 watts.12 Data Request DW-01-10 Attch. 1. WAN devices each have multiple antennas
 and communicate at a frequency of approximately 5.8GHz and an EIRP of between 4
 watts and 63 watts.13 Id. WAN devices are typically mounted on pole-tops, towers,
 lighting structures, and occasionally on other structures such as windmills. Data
 Requests DW-01-32, DW-01-30, DW-01-70. Gateway devices transmit data
 approximately eight times per day and poll the extender bridges for data, on average,
 eight times per day. Data Request DW-01-33.

        Other than for software updates and other occasional system communications,
 CMP's smart meters are expected to each generate one, 4.26 millisecond "stay alive"
 beat signal per hour to let the network know the smart meter is still functioning, and then
 generate a ten beat signal of approximately 42.6 milliseconds once per day containing
 energy usage information.14 Exponent Study at 5-6. However, because CMP's system
 is configured as a "mesh network," in addition to its own information a smart meter may
 also be transmitting information from other smart meters. Exponent Study at 4. The

 12
    The EIRP of a device is the product of the power supplied to the antenna and the
 antenna gain in a given direction relative to an isotropic antenna. FCC, Office of
 Engineering and Technology, "Evaluating Compliance with FCC Guidelines for Human
 Exposure to Radiofrequency Electromagnetic Fields" OET Bulletin 65, Edition 97-01 at
 2 (Aug. 1997) (OET Bulletin 65).
 13
      5.8 GHz is a frequency also used by many Wi-Fi routers.
 14
      A millisecond is one one-thousandth of a second.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 13 of 82              PageID #: 361

 Order                                      - 13 -                 Docket No. 2011-00262


 number of "descendant" smart meters that a given smart meter has determines the total
 duration of time that the smart meter will be transmitting each day. Ninety-nine percent
 of CMP's smart meters have sixty or fewer descendants.15 Exponent Study at 9-11.

         With sixty descendants, a smart meter would transmit "stay alive" signals each
 day for approximately 6.24 seconds (61 x 4.26 milliseconds x 24 hours), and energy
 usage signals each day for approximately 2.6 seconds (61 x 42.6 milliseconds) for a
 total signal duration of approximately 8.8 seconds per day. The vast majority of CMP's
 smart meters transmit for much shorter periods each day, and the average smart meter
 on CMP's system transmits for a total of approximately 4.4 seconds per day. Boxer-
 Cook et al., Docket No. 2010-00345, Data Request ODR-01-29. For those meters that
 are in the highest one-percentile in terms of number of daily signals transmitted, i.e.,
 meters that have more than sixty descendants, testing demonstrated that the meters
 transmitted an average of approximately 35,000 signals per day. Data Request DW 01-
 97. At 4.26 milliseconds per signal, this is approximately 149 seconds, or 2.5 minutes
 per day. According to CMP, longer transmissions for software and firmware updates
 are expected to occur twice each year. Exponent Testimony at 4. However, due to
 programming and other constraints, in no event can a smart meter have more than
 4,998 descendants or have a "duty cycle" (the percentage of time the smart meter can
 transmit) of more than 10%. Exponent Study at 11; Exponent Testimony at 4.
 Therefore, a smart meter cannot be sending an RF signal for more than 144 minutes
 each day (3 minutes out of any thirty minute period).

 V.      NATURE AND EFFECTS OF RF EMISSIONS; EXPOSURE LEVELS

          According to the FCC, electromagnetic radiation "consists of waves of electric
 and magnetic energy moving together (i.e., radiating) through space at the speed of
 light." FCC, Office of Engineering and Technology, "Frequently asked questions about
 the safety of radiofrequency (RF) and microwave emissions from transmitters and
 facilities regulated by the FCC," available at http://transition.fcc.gov/oet/rfsafety/rf-
 faqs.html#Q1. Signals within the electromagnetic spectrum are often referred to as
 electromagnetic frequencies or "EMF."16 The higher the frequency of an
 electromagnetic wave, the greater the energy associated with each photon of that wave.
 Rays with enough energy to strip electrons from atoms and molecules are referred to as

 15
    This is based on data collected by Trilliant, Inc., the provider of CMP's smart meters.
 Trilliant collected actual signal data from 1,100 randomly selected smart meters over a
 13-day period and stratified the meters based on the number of beat signals
 transmitted.
 16
    A concern sometimes raised in the context of electric transmission and distribution is
 the EMF associated with power lines. However, unlike the EMF from smart meters
 which occur in what is generally considered the RF portion of the electromagnetic
 spectrum, the EMF associated with electricity on power lines occurs at a very low
 frequency (60 Hz, or 60 cycles per second, in the United States). Such low frequency
 EMF is often referred to as "extra-low frequency" (ELF) EMF.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 14 of 82                                                                           PageID #: 362

 Order                                                                   - 14 -                                         Docket No. 2011-00262


 "ionizing" radiation. X-rays and gamma-rays are examples of ionizing radiation and are
 known to cause biologic damage. Rays that do not contain sufficient energy to cause
 ionizing effects are referred to as "non-ionizing" radiation. RF signals fall within the non-
 ionizing portion of the electromagnetic spectrum. Many other common electronic
 devices, including cell phones, computers, cordless phones, and Wi-Fi routers, also
 operate at frequencies and power levels similar to those used by CMP's smart meters.
                         4                      NON - IONIZING                                   I               IONIZING


                                               Radlotrequendes
                                                                                       c)

                                                                                      visible
                                                                                      Light                       A.•
                             Power Lines   I Radio and    Microwaves    I Infra-red      !Ultra-Violet' X-rays       Gamma Rays
                                             Television
                                                      Cellular Radio

             Frequency       IIIIIIIIIIIIIIIIIIIIIIIIII
              (Hertz)                                                       7
                             10 id 103 id los ioe 107 los   los   io'sio" 10 10" le ids 1014 io"iou'io'sio'                 io"idsie 1026

             Energy (eV)
                               I I I I I I I I I I I I I I I I I I I I I I I I I
                             1616iole
                              .2 "    id' 107.
                                            i le ieid 0.1 1 10 idid id le le le io                                                le lo"


 FCC, Office of Engineering and Technology, OET Bulletin 56, "Questions and Answers
 about Biological Effects and Potential Hazards of Radiofrequency Electromagnetic
 Fields" at 3 (Aug. 1999) (OET Bulletin 56).

         RF signals are non-ionizing and, at sufficient strength, RF signals can cause
 tissue heating in the human body.17 The biological effects resulting from tissue heating
 are often referred to as "thermal" effects. Thermal effects are a known mechanism for
 biological damage. Many of the standards and guidelines developed by various
 organizations and countries are based on an assumption that potentially harmful
 biological effects occur at a measure of the rate at which the body absorbs RF energy
 (known as the "specific absorption rate" or "SAR") of 4 W/kg, as averaged over the
 whole-body. FCC, OET Bulletin 56 at 11. Different safety factors are applied to this
 value to obtain each agency's limits depending upon the frequency used by the device
 (the most restrictive limits occur in the frequency range of 30-300 MHz where whole-
 body absorption of RF energy by human beings is most efficient); whether the exposure
 is related to the general public ("uncontrolled") exposure or for occupational
 ("controlled") exposure; and the expected proximity to the human body of the device
 when in use.18 Other, i.e., non-thermal, biological effects from RF emissions have also
 been described and are the topic of considerable ongoing research.

 17
   At frequencies below 3 kHz, RF signals can also cause induced voltage gradients
 and/or electric currents in the body. However, CMP's meters operate at frequencies of
 approximately 2.5 GHz.
 18
   Occupational/controlled exposure limits apply to situations in which persons are
 exposed as a consequence of their employment, have been made fully aware of the
 potential for exposure, and can exercise control over their exposure. General
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 15 of 82                       PageID #: 363

 Order                                             - 15 -                 Docket No. 2011-00262


 VI.      RF EMISSION STANDARDS

       The following table is a summary of some of the standards in place or proposed
 by governmental agencies and groups that are relevant to the frequencies used by
 CMP's smart meters:19
                                       TABLE 1

                   Exposure Limits for the General Public (as of April 2011)
                        MPE (mW/cm2)                             SAR (W/kg)
                                    2
                          1 mW/cm
       United States (FCC)         Romania                       United States (FCC):
       (30 minute avg)             Slovakia                            0.08 W/kg (whole body);
       Canada (6 minute            Spain                          1.6 W/kg (partial body)
       average)                    Australia
       Cyprus                      Austria                       Health Canada:
       Czech Republic              Sweden                        0.4 W/kg (whole body)
       Estonia                     United Kingdom                8 W/kg (over 1g of body part)
       Finland                                                   20 W/kg (over any 10g of body
                                   Recommendation Council of
       France                      the European Union            part)
       Germany                     International Commission on
       Hungary                     Non-Ionizing Radiation        International Commission on Non-
                                   (ICNIRC) (6 minute average)   Ionizing Radiation (ICNIRC) (6
       Ireland
                                                                 minute average)
       Luxembourg
                                                                 .08 W/kg (whole body)
       Malta                                                     2 W/kg (head and trunk)
       Portugal                                                  4 W/kg (limbs)

                              0.1 mW/cm2
       Slovenia (certain instances)
                         0.06 – 0.07 mW/cm2
       Greece
                              0.01 mW/cm2
       Bulgaria
       Italy (certain instances)
       Lithuania
       Poland
       Russia
                              0.001 mW/cm2
                         20
       ECOLOG-Institut


 population/uncontrolled exposure limits apply to situations in which the general public
 may be exposed or in which persons who are exposed as a consequence of their
 employment may not be made fully aware of the potential for exposure or cannot
 exercise control over their exposure.
 19
    All limits have been converted to mW/cm2 and W/kg for comparison purposes.
 20
    In his reply brief, Mr. Friedman reports that the ECOLOG Institut recommended
 standard is 0.1 W/m2 ,or 0.01 mW/cm2 Friedman Reply Brief at 12, 16. Mr. Friedman
 further states that the BioInitiative Report recommended 0.01 mW/cm2. Friedman Reply
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 16 of 82           PageID #: 364

 Order                                        - 16 -            Docket No. 2011-00262


                      Other Standards
                                      2
     Seletun Statement: 0.00017 mW/cm
                         16                2
     BioInitiative (2012) : 0.0000003 mW/cm – 0.0000006
              2
     mW/cm

 Data Request DW-01-065; Health Canada, Safety Code 6.

         A.    Federal Communications Commission

         The FCC is charged at the federal level with regulating communications by radio,
 television, wire, satellite and cable within the United States and its territories. The
 development and enforcement of the federally-mandated RF exposure standard is part
 of the FCC's responsibilities under the National Environmental Policy Act of 1969 (42
 U.S.C. § 4321 et seq.) (NEPA). NEPA establishes the basis for evaluating the effect of
 emissions from FCC-regulated transmitters on the quality of the human environment
 and identifying situations where adverse health impacts may occur. The FCC is
 responsible for providing licenses for RF emissions and its regulations address matters
 relating to public health and safety and have been designed to ensure that the levels of
 RF emissions that consumers are exposed to are not harmful.

         On August 1, 1996, after reviewing several recommendations, the FCC adopted
 the National Council on Radiation Protection and Measurements (NCRP's)
 recommended Maximum Permissible Exposure (MPE) limits for field strength and
 power density (power in watts per unit area). FCC, OET Bulletin 65. Before the FCC
 published its rule, it received endorsements from the U.S. Environmental Protection
 Agency (EPA), from the FDA, and from the U.S. Occupational Safety and Health
 Administration. FCC, OET Bulletin 56. Public Utility Commission of Texas,
 Infrastructure and reliability Division, Staff Report, "Health and RF EMF from Advanced
 Meters: An Overview of recent Investigations and Analyses," Project No. 40190 at 33
 (Dec. 2012) (PUC TX Report).

         The FCC's MPE limits apply to FCC licensees and also to the use of RF emitting
 equipment used in license free bands. Devices such as smart meters operate in the
 unlicensed spectrum for which the FCC has pre-defined rules for both the hardware and
 the deployment methods of the transmitting radio to ensure compliance with MPE limits.
 Because of this, smart meters must be tested and evaluated in certified laboratories
 prior to sale to utility companies to ensure their compliance with the FCC's
 requirements, including RF exposure limits. Such evaluations are documented in

 Brief at 16. These values appear to be in error. The ECOLOG Institut report
 recommends a limit of 0.01 W/m2 or 0.001 mW/cm2. ECOLOG-Institut, "Mobile
 Telecommunications and Health, Review of the current scientific research in view of
 precautionary health protection" at 37 (Apr. 2000). The 2007 BioInitiative report
 recommended a limit of 0.1µW/cm2 (or 0.0001mW/cm2). However, in 2012, the
 BioInitiative group issued a revised recommendation of 0.3nW/cm2 - 0.6nW/cm2 (or
 0.0000003mW/cm2 - .0000006mW/cm2). BioInitiative 2012, "Conclusions" (available at
 http://www.bioinitiative.org/conclusions/).
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 17 of 82               PageID #: 365

 Order                                        - 17 -                 Docket No. 2011-00262


 equipment certification reports provided by the manufacturer to the FCC. The
 applicable MPE for CMP's 2.4 GHz smart meters for members of the public is 10 watts
 per square meter (or its equivalent 1 milliwatt per square centimeter (mW/cm²))
 averaged over 30 minutes. 47 CFR § 1.1310.

        For devices, such as smart meters, which are normally used at a distance of at
 least 20 cm from the body, the FCC allows devices to be evaluated based on either the
 "specific absorption rate" (SAR) or the "maximum permissible exposure" (MPE) power
 density, but notes that the MPE is the normal measure of exposure.21 FCC, OET
 Bulletin 65 at 15. The amount of RF exposure that a person is subjected to during the
 signal transmission is evaluated based on the following formula:22

                                         S = PG/(4πR2)
         where:

                  S = power density (in appropriate units, e.g., mW/cm2)
                  P = power input to the antenna (in appropriate units, e.g., mW)
                  G = power gain of the antenna
                  R = distance to the antenna (in appropriate units, e.g., cm)

        This formula demonstrates that the strength of the smart meter's RF signal drops
 off exponentially with increases in the distance from the transmitter. By way of
 example, if the power density (S) = 0.2 mW/cm2 when the distance (R) = 10 cm,
 multiples of the distance would change the exposure as follows:

                      R (cm)                           S (mW/cm2)
                      10                               0.2
                      10*2 = 20                        0.2/(22) = 0.05
                      10*3 = 30                        0.2/(32) = 0.022
                      10*4 = 40                        0.2/(42) = 0.0125

       In addition, the duration of the signal is relevant to whether a device meets the
 FCC standard for exposure. While the FCC requires that devices like smart meters be

 21
    For devices normally used within 20 cm of the body, the FCC requires that the
 exposure be evaluated with respect to the "specific absorption rate" (SAR) limit which is
 a measure of the rate at which the body absorbs RF energy and is usually expressed in
 units of watts per kilogram (W/kg). FCC, OET Bulletin 56 at 13. Devices normally used
 at 20 cm or more away are far enough away from the RF emitter to be located in what is
 commonly referred to as the "far-field" zone of the radiation source, e.g., more than
 several wavelengths distance from a typical RF source, and therefore can be evaluated
 based on their MPE power density limit measured in mW/cm2.
 22
    FCC, OET Bulletin 65 at 19. As noted in OET Bulletin 65, this equation is generally
 accurate in the "far-field" of an antenna but will over-predict power density in the near
 field, where it could be "considered a 'worst case' or conservative prediction."
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 18 of 82              PageID #: 366

 Order                                      - 18 -                 Docket No. 2011-00262


 tested for their peak, or maximum RF emission for compliance purposes, the exposure
 limits for the general population exposure are based on a power density limit of 10 watts
 per square meter averaged over a thirty minute time period.

        Finally, we note that on March 27, 2013, the FCC released an Order on radio
 frequency exposure limits and policies requesting comments to determine whether its
 RF exposure limits and policies need to be reassessed. FCC, ET Docket No. 13-84,
 FCC 13-89, Further Notice of Rulemaking and Notice of Inquiry (Mar. 29, 2013) (Notice
 of Inquiry). The Notice of Inquiry is intended to open discussion on both the continued
 appropriateness of the current RF exposure limits and possible policy approaches
 regarding RF exposure. In the notice the FCC stated:

               We continue to have confidence in the current exposure
               limits, and note that more recent international standards
               have a similar basis. At the same time, given the fact that
               much time has passed since the Commission last sought
               comment on exposure limits, as a matter of good
               government, we wish to develop a current record by opening
               a new docket with this Notice of Inquiry.

 Notice of Inquiry, ¶ 205.

        As of March 2014, Comments and Reply Comments have been submitted by
 interested citizens and industry groups in the Inquiry docket, but no further action or
 schedule has been set by the FCC.

 VII.    RELATIVE RF EXPOSURE LEVELS FROM COMMON DEVICES

       The record in this proceeding demonstrates that CMP's smart meters result in RF
 exposure levels that are below the FCC limit and other RF standards, as well as other
 devices in prevalent use in today's society, such as cell phones.

        The figures below summarize RF exposure levels from CMP's smart meters,
 other AMI network devices, and other common RF-emitting devices. The data derives
 from Dr. Shkolnikov's testimony and a study conducted by the Texas PUC. PUC TX
 Report. Similar exposure levels are also reported by the California Council on Science
 and Technology (CCST). CCST, Final Report, "Health Impacts of Radiofrequency
 Exposure from Smart Meters" (Apr. 2011) (CCST Report). .

         Table 2 below presents the information in tabular form, and Figure 1 in graphical
 form. Because the exposure levels vary by orders of magnitude, graphs in Figure 1 are
 presented using both a linear scale and logarithmic scale. In Figure 1 below, which
 uses a linear scale from 0.0 to 0.2 mW/cm2, most of the devices shown have exposure
 levels that are relatively so small that they appear to be zero. In the expanded portion
 of Figure 1, each interval on the Y-axis represents a factor of 10, and the scale is from
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 19 of 82                                                 PageID #: 367

 Order                                                                 - 19 -                     Docket No. 2011-00262


 10-7 (one ten-millionth) to 0.1mW/cm2, which allows the exposure level information to be
 visible on the same graph, even given the differences in orders of magnitude.

                                                               TABLE 223
      RF Exposure Levels from CMP AMI and Other Common Devices
      Source: ODR-01-29 and TX Study

                                                                                      Average
                                                                                     Exposure
           Device                                  Location                          (mW/cm2)                     Notes
      FCC limit                                                                   1.000000
      Cell phone                  At ear                                          0.190000                  High end of range
      Cell phone                  At ear                                          0.090000                  Low end of range
      Smart meter @               1 yard away, meter and person
      10% duty cycle              outside                                         0.003100                  Max. operating time
      WiFi router                 1 yard away                                     0.000200             to   Constant operation
                                                                                  0.001000
      Smart meter @               1 yard away, meter outside,
      10% duty cycle              person inside                                   0.000150                  Max. operating time
      AMI network
      device                      20 feet away                                    0.000054
      AMI network
      device                      60 feet away                                    0.000006
      TV, radio, cell
      towers                      Typical distances away                          0.000005
      Smart meter @               1 yard away, meter outside,
      typical operation           person inside                                   0.0000008

                                                               FIGURE 1
                                  Average RF Exposure Levels
                            CMP Smart Meters and Other Common Devices
                                      Unear Scare                                  Logarithmic Scare

                                         0.20
                                         0.15
                                    4.14 0.10
                                         0.05
                                         0.00
                          oCell phone   at ear; high end
                          ®Cell phone at ear; low end
                           Smart meter:10% duty cycl e. at 1yd. meter outside. per son outside
                          oWiFi Router at 1 yd {mid-point of range)
                          o Smart meter. 10% duty cycle. meterouts ide. person inside
                          DAMN network extender at 20 ft
                          OW. radio, cell tower, far distance
                          o Smart meter. ty pical operation. at 1 yd




 23
   Unless specifically noted, all of the exposure levels in Table 2 assume that there is no
 absorptive or reflective material between the device and the subject of the exposure.
 Any such material (e.g., the meter enclosure, exterior siding, insulation, drywall, etc.)
 would necessarily decrease the level of exposure for a given distance from the device.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 20 of 82               PageID #: 368

 Order                                      - 20 -                  Docket No. 2011-00262


 VIII.   POSITIONS OF THE PARTIES

         A.    Central Maine Power Company

         CMP's position is that it has met it burden to demonstrate that its installation of
 smart meters and associated infrastructure constitutes a safe, reasonable, and
 adequate utility service. CMP states that this proceeding has generated substantial
 scientific data that goes well beyond what is needed for the Commission to fulfill its
 statutory obligation to determine whether or not CMP's smart meter deployment is an
 unreasonable utility practice. CMP argues that the overwhelming consensus within the
 scientific community and among public health policy-makers, regulatory agencies, and
 judicial bodies throughout the world, is that wireless smart meter technology does not
 pose a threat to public health.

        Moreover, CMP states that the record evidence in this proceeding demonstrates
 that (1) the Maine CDC does not have health concerns associated with smart meters;
 (2) CMP's AMI system complies with the FCC RF safety standards, and the current
 FCC RF emission standards for smart meters are adequate; (3) CMP's smart meters
 comply with international RF emissions safety standards; (4) as confirmed by actual
 field measurements, the level of RF emissions from smart meters is orders of
 magnitude below other natural and manmade sources of RF; (5) public health policy-
 makers, who have looked specifically at smart meters have concluded that meters do
 not pose a public health risk; (6) the health data on other wireless technologies,
 primarily cell phone data, do not suggest health risks at the level of RF emissions from
 smart meters; and (7) CMP's smart meters emit RF that are below the levels
 recommended by Mr. Friedman's witnesses and more stringent standards for smart
 meters would not meaningfully reduce an individual's overall RF exposure.

        In its April 11, 2014 exceptions to the Examiner's Report, CMP urged the
 Commission to adopt the Examiners' Report with two minor factual changes to the
 description of testimony and mathematical calculations.

         B.    Mr. Friedman

        Mr. Friedman's position is that, during this investigation, CMP has provided no
 affirmative proof that its AMI system does not cause adverse health effects. Mr.
 Friedman emphasizes that it is CMP that has the burden to prove the safety of the level
 of RF radiation emitted, or, ultimately, the extent of the safety risk. The burden of
 resolving uncertainties, in Mr. Friedman's view, must fall on the party with the affirmative
 obligation to ensure safety, not on the individuals who are exposed to the risk.
 Moreover, Mr. Friedman argues that CMP has a heightened burden of proof because a
 person's right to "obtain safety" is paramount in that place where the person can and
 should best exercise the right – the privacy of their home. Mr. Friedman concludes that
 CMP's failure to resolve or explain the uncertainties in the science and to provide
 affirmative proof of safety compels a finding against CMP.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 21 of 82             PageID #: 369

 Order                                     - 21 -                 Docket No. 2011-00262


        Mr. Friedman points to the testimony from the nine expert witnesses he
 presented, some of whom have conducted extensive original research and who are
 presented as among the most qualified experts in the world on the health effects of low-
 level RF radiation. Mr. Friedman states that the testimony confirms that low-level RF
 radiation creates health and safety risks to humans and that this conclusion is further
 supported by hundreds of scientific studies and by the sworn lay witness testimony of
 dozens of people who have suffered adverse health effects from exposure to RF
 radiation, including smart meter radiation. According to Mr. Friedman, the risk is clear
 and safety is not ensured.

         Mr. Friedman also argues that the testimony of CMP's witnesses – that, based on
 field tests, CMP's smart meters are in compliance with FCC standards – is unreliable.
 Mr. Friedman similarly argues that the field tests of the OPA witnesses are likewise
 unreliable.

         In his April 11, 2014 exceptions, Mr. Friedman urges the Commission to reject
 the Examiners' Report. According to Mr. Friedman, the Examiners' Report "fails to
 decide the discrete issue the Maine Law Court directed the Commission to resolve,
 whether CMP's smart meters pose a credible risk of harm . . . [and] thereby fails to
 satisfy the Commission's statutory mandate to ensure safety." Mr. Friedman argues
 that the Examiners introduced irrelevant factors into their analysis and relied on
 information not in the evidentiary record of the proceeding. Moreover, Mr. Friedman
 contends that in the Examiners' Report the Examiners "treat the statutory mandate to
 ensure all utility facilities be 'safe, reasonable and adequate' as one requirement instead
 of three, allowing the three requirements to be balanced or traded off in a collective
 determination of compliance, thereby avoiding a determination about safety as a
 separate and independent requirement."

        Further, Mr. Friedman states that the Examiners' Report improperly places the
 burden on the Complainants to prove that smart meters are harmful, rather than placing
 the burden on CMP to prove that the meters are safe. Mr. Friedman also accuses the
 Examiners of not adequately supporting their conclusions, relying on evidence lacking
 the indicia of reliability, disregarding and dismissing unrebutted record evidence, and
 misreading record evidence.

        All of the above, according to Mr. Friedman leads to the conclusion that the
 Commission must ultimately decide that "CMP has failed to prove there is no credible
 threat of harm from its smart meter technology," and that "safety cannot be ensured
 without remedial measures."

         C.    Ms. Wilkins

       Ms. Wilkins's position is that CMP's evidence fails to satisfy its burden of proof.
 Ms. Wilkins states that the consultants of both CMP and the OPA that measured the RF
 emissions are inexperience and not qualified to test emissions from smart meters to
 determine FCC compliance. Moreover, Ms. Wilkins argues that compliance with the
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 22 of 82            PageID #: 370

 Order                                     - 22 -                Docket No. 2011-00262


 FCC's exposure guidelines will not protect from the long term, non-thermal adverse
 biological effects because the FCC guidelines were only designed to protect from
 thermal heating effects from RF exposures and do not protect people from long-term,
 chronic, non-thermal exposures to RF. Specifically, Ms. Wilkins states that it is peak
 power RF exposure levels from the smart meters, and not the thirty minute, time
 averaged, power densities used by CMP's consultants, which measure the true impact
 to human tissue. Therefore, in Ms. Wilkins's view, CMP's exposure testing report is not
 relevant to determining if the AMI system is safe.

        Ms. Wilkins argues that the evidence and testimony provided in this case by Mr.
 Friedman's witnesses and relevant additional support from the record shows there are
 many undeniable cumulative, adverse biological effects which subject the persons
 exposed, especially children, to an unnecessary and indefensible increased risk of
 serious adverse health effects. These include: cancer; DNA damage; damage to
 human sperm, reproduction and pregnancy; and damage to the Brain Blood Barrier.

        In her April 8, 2014 exceptions to the Examiners' Report, Ms. Wilkins accused
 the Commission Staff of "undue influence and bias" in reaching their conclusions. Ms.
 Wilkins argues that the Staff was "under extreme pressure to somehow redeem
 themselves, save their jobs, and save their reputations" and so necessarily made the
 findings in the Examiners' Report. Ms. Wilkins also states that the Staff purposely, and
 wrongly, excluded relevant evidence, ignored other relevant evidence, and ignored
 relevant witnesses.

     Other than her accusations of bias, Ms. Wilkins did not have any substantive
 comments or exceptions regarding the Examiners' Report.

         D.   Ms. Foley-Ferguson

        Ms. Foley-Ferguson states that the wireless smart meter rollouts in the United
 States represent the largest proliferation of constant EMF ever initiated and the
 cumulative effects of EMF have never been determined to be "safe." Ms. Foley-
 Ferguson further states that, until recently, exposure to EMF emitting devices has been
 by "choice" not by force, and that people remain exposed even if they do not have a
 smart meter. Accordingly, Ms. Foley-Ferguson argues that CMP's AMI system is a
 forced and coerced exposure by the utility to a known environmental stressor and
 carcinogen.

       Ms. Foley-Ferguson argues that, based on scientific studies, the Commission
 cannot determine that the health and safety of Maine residents are not jeopardized by
 the adoption of CMP's AMI system. Accordingly, Ms. Foley-Ferguson states that the
 Commission should recognize that there are adverse health effects from smart meter
 RF emissions.

       Ms. Foley-Ferguson did not file comments or exceptions to the Examiners'
 Report.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 23 of 82              PageID #: 371

 Order                                      - 23 -                 Docket No. 2011-00262


         E.    OPA

        The OPA's position is that the Commission may base a determination that the
 CMP smart meter network constitutes safe, reasonable, and adequate facilities and
 service upon a finding that the smart meter network is compliant with FCC regulations.
 In addition, the OPA argues that a finding based upon a national standard would be
 consistent with the Legislature's requirement that smart grid deployment be consistent
 with applicable standards for reliability, safety, security and privacy and that takes into
 account the implementation of smart grid functions in other jurisdictions." 35-A M.R.S. §.
 3143(3).

        The OPA notes that, pursuant to FCC's rules, smart meters are tested and
 evaluated in certified laboratories prior to sale to utility companies to ensure their
 compliance with the FCC's RF exposure limits. Such evaluations are documented in
 equipment certification reports provided by the manufacturer to the FCC. Moreover, the
 OPA states that the FCC standard or similar standards for safety have been used in
 other jurisdictions as a basis to determine that smart meters do not pose a health risk.
 Finally, the OPA states that his office commissioned a study (a) to measure the
 maximum and average power output of a sample of smart meters and other system
 components of CMP's AMI system, and (b) to assess whether the signal intensities from
 the components of the system were in compliance with the FCC regulations that
 prescribe limits for safe exposure of humans. The measurements taken for the OPA
 Study showed that even when combined with other RF signals occurring in an urban
 setting, the aggregate level of RF emissions was, on average, roughly 20 times lower
 than the FCC standards.

       On April 11, 2014, the OPA filed a letter stating that the Office would not be filing
 exceptions to the Examiner's Report.

 IX.     DECISION

        As discussed in the concurring opinions below, we find that AMI, including the
 use of smart meters, as implemented and operated by CMP, does not present a
 credible threat of harm to the health and safety of CMP's customers and, based on the
 record of this proceeding is, therefore, safe. The Commission through these concurring
 opinions finds that the AMI meters and network do not present a credible threat to the
 health and safety of CMP's customers and are therefore safe based on the network
 configurations illustrated in this record in use in Maine. The concurring opinions below
 take a slightly different approach regarding customers with medical treatment
 recommendations to avoid the AMI meters. Commissioner Littell would have CMP
 provide an AMI meter with transmitter off as part of the safety determination while
 Commissioner Vannoy would not impose the requirement. Both Commissioner Littell
 and Commissioner Vannoy concur that this difference in approach does not vitiate their
 concurrence regarding the safety of the AMI meters and network in use in Maine.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 24 of 82               PageID #: 372

 Order                                      - 24 -                  Docket No. 2011-00262


 X.      OPINION OF COMMISSIONER LITTELL

         A.    Overview

        Based on the record as a whole, including all testimony, studies and reports, I
 conclude that the smart meters deployed by CMP are not a credible threat to the health
 and safety of CMP's customers based on our current best level of scientific
 understanding. In addition to a finding of safety, I would concurrently adopt the low-cost
 and limited precautionary measures described below that would further ensure safe and
 reasonable service to Complainants if medically advised to limit exposures to radio
 frequency radiation (RF/EMF).

          The record is clear that there is some credible evidence that there may be health
 effects associated with significant exposures to RF/EMF, but credible evidence of
 possible effect does not demonstrate the Law Court's requisite credible threat of harm to
 CMP's customers nor an unsafe utility service. In this case, Complainants' and CMP's
 evidence serves to illustrate that there is scientific disagreement particularly on the risks
 posed by cell phones, cordless phones and other devices used close to the human
 body. There is credible scientific evidence to support multiple perspectives on safety of
 cellular (also called "mobile") and cordless phones. I caution against using terms like
 "majority" of studies, "overwhelming number" and "weight of the evidence" for two
 reasons: those characterizations are inaccurate as to this record, and more significantly
 science is not a majority or head-count endeavor: a well conducted study or small
 number of well conducted studies can show that all the science before it was based on
 incorrect hypotheses or inaccurate assumptions. With that in mind, this Commission is
 to evaluate and resolve this evidence consistent with the public interest under our long-
 standing statutory mandate to assure safe, reasonable and adequate service and
 facilities. 35-A M.R.S. §§ 101, 301.

        Regarding the credible evidence, the World Health Organization (WHO) is
 charged with assessing cancer risks through its agency the International Agency for
 Research of Cancer (IARC). The WHO/IARC findings and other studies suggest there
 is a potential risk of tumors (in terms of glioma for cancer and neuroma for non-cancer
 tumors) from RF/EMF associated with cell phones, cordless phones and other personal
 devices. A subnational body like this Commission ignores a finding of potential effect by
 an authoritative international body at its peril. The WHO/IARC reclassification and
 research supporting that finding is credible.

        However, this research and the WHO/IARC classification of RF/EMF as
 potentially carcinogenic focuses on exposures from cellular and cordless phones
 operated very near the body – often next to the ear and head – as opposed to smart
 meters installed on the outside of a building. For this reason, the cell phone exposure
 scenario is higher and different from exposures from a smart meter transmitter operated
 most often outside a building from the utility meter location. Due to distance and the
 presence of walls, RF/EMF exposure from AMI "smart meters" is typically two to four
 orders of magnitude below those of cell phones, cordless phones and other devices
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 25 of 82              PageID #: 373

 Order                                      - 25 -                 Docket No. 2011-00262


 used close to the human body. Thus, while the power levels and frequencies of
 RF/EMF as between smart meters and cellular phones are similar, the human exposure
 is markedly less from smart meters.

        It is a basic principle of toxicology that the amount of exposure matters:
 measuring exposure and dosage often determines the level of safety. The lower
 exposure (and therefore risk) from smart meters on the outside of a house and
 repeaters on utility poles do not support a finding that the AMI meters are anything but
 safe based on the current science. I find the exposure levels from AMI meters to be
 safe given our current best level of scientific understanding of the credible risks posed
 by this technology. As discussed below, I would incorporate reasonable precautions for
 those with medical treatment recommendations to avoid such exposures.

         B.    Whether a Utility Service or Facility is Safe is an Appropriate Stand-Alone
               Inquiry

         I agree with the Complainants that safe utility service is to be considered as a
 stand-alone standard. Friedman Exceptions at 3. This is consistent with the Law
 Court's ruling and the Commission's prior practice when, for instance, adequacy of
 service is questioned. The Law Court focused this Commission on the question of
 whether "smart meter technology is not a credible threat to the health and safety of
 CMP's customers" in light of the governing statutory requirement of the provision of
 "safe, reasonable and adequate service" in 35-A M.R.S. § 101. Friedman, 2012 ME 90,
 ¶10.

         C.    The Burden of Proof is on CMP

          The burden of proof in this proceeding is on CMP. Complainants only need
 present enough evidence to initiate the investigation and complainants are not required
 to prove their case. Hogan v. Hampden Tel. Co., 36 PUR 4th 485 (Me. PUC 1980);
 MacMaster v. Gardiner Water Dist., 1998 Me. PUC Lexis 697 (Me. PUC 1998). The
 utility must prove its utility service is safe.

        CMP must prove that the use of its smart meters – the Company's standard
 meter – is a safe utility service. The consistent use of "no clear and consistent
 evidence" and "no causal connection" in Exponent's reports is a veiled attempt to shift
 to the Complainants the burden of showing a definite causal link to human health
 impacts. This is a classic defense posture in a toxic tort case where the plaintiff carries
 the burden of proof. In this proceeding and under Maine law, once the complainants
 present enough evidence to initiate the investigation, the burden of proof concerning
 whether the utility is providing "safe, reasonable and adequate service" to customers
 then rests upon the utility. 35-A M.R.S. § 301.

       However, it is also not reasonable to require CMP to prove a negative. Asking
 CMP to prove that the AMI meters pose no risk at all under an unlikely exposure
 scenario is not reasonable. Nor must the utility rebut every bit of evidence submitted in
 such a large case. Central Maine Power Co. v. Pub. Utils. Comm'n, 405 A.2d 153, 186
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 26 of 82              PageID #: 374

 Order                                      - 26 -                 Docket No. 2011-00262


 (1979) (even uncontradicted evidence may be weighed, critically examined and
 rejected). The determination of whether AMI meters are a safe utility service does not
 require the utility to investigate and rebut the health concerns of each customer. Such
 an examination might be invasive of these customers' privacy and it is not necessary in
 this case, particularly where over 9,000 CMP customers initially opted out and presently
 that number is roughly 8,000. The utility need not rebut every fact put in by
 complainants to carry its burden.

         Thus, the production of any credible evidence that there is a possible risk does
 not mean that CMP's AMI meters are unsafe. Credible evidence of risk does not equate
 to a violation of CMP's obligation to provide safe electrical service nor to a credible
 threat of harm where that risk is neither likely to produce immediate nor imminent harm
 and is comparable to risks common in our society. There is always a risk that electrical
 service may cause a house fire when wiring is faulty or electrical service protections fail.
 The possibility of fire does not mean that the credible threat of fire poses an
 unreasonable safety situation arising from electrical utility service. In the context of
 providing electrical service, the risk of an electrical fire is mitigated through electrical
 codes and electrical system maintenance. Electrical codes are in fact a widespread and
 accepted precautionary mitigation measure to address the credible threat of electrical
 fires.

         D.    Safe Utility Practices Depend On the Purpose and Context of the Service
               and Facility as Well as Knowledge of the Effects and Alternatives to Fulfill
               the Same Service or Facility Function and Risk Mitigation

         Safety in 1913, when the predecessor to Section 301 was included in the
 Commission's initial authorizing statute, meant regulating electrical service that could
 cause fires and electrocution. Later it came to also mean regulating natural gas that
 can cause explosions and fires. Later it came to mean regulating underground
 excavations where electrical, natural gas, telephone, cable and water services may
 result in the risk of loss of essential electrical, heat, communications and water service
 as well as the aforementioned fire, explosion, and electrocution risks.

         In 1913, when these words were included in the Commission's mandate, the
 risks considered were primarily acute risks. The credible threats in 1913 were from a
 fire or electrocution from electrical service and flooding and water damage from water
 service. The threats of concern a century ago were of immediate bodily and property
 damage.

        Scientific knowledge of risk, cultural norms, and societal expectations have
 changed. Accordingly, the Commission now considers certain chronic risks within its
 safe service and facilities mandate. For example, it is well-established – and has been
 for approximately forty years – that electrical and magnetic fields created by electrical
 lines pose an elevated threat of childhood leukemia. David O. Carpenter, Human
 Health Effects of Nonionizing Electromagnetic Fields, 6 Patty's Toxicology 113-114
 (Eula Bingham & Barbara Cohrssen eds., 2012) (Carpenter, Health Effects of
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 27 of 82              PageID #: 375

 Order                                      - 27 -                 Docket No. 2011-00262


 Nonionizing EMF). The first study conducted in Denver, Colorado in 1979 showed that
 children living in proximity to power lines were more likely to develop childhood
 leukemia than children living in homes without elevated magnetic fields; this Denver
 study has been replicated with follow-up studies in Denver, Los Angeles, and Sweden
 all of which replicate the initial findings and substantial additional related studies. Id.
 Despite no biological mechanism identified and a lack of animal testing data, the
 WHO/IARC recognized that ELF is a potential carcinogen based on the strength of
 more than 30 positive epidemiological studies confirming the positive correlation
 between an increased risk of childhood leukemia and magnetic fields association with
 EMF. David Gee, Late Lessons from Early Warnings: Towards realism and precaution
 with EMF?, 16 Pathophysiology 217, 219 (2009); International Agency for Research on
 Cancer, Non-Ionizing Radiation, Part 2: Radiofrequency Electromagnetic Fields,
 Monograph Volume 102 (May 2011); World Health Organization, Extremely Low
 Frequency Fields Environmental Health Criteria Monograph No. 238, at 9 (2007). The
 threshold for elevated risk from these studies is uncertain as is the biological
 mechanism(s) through which the increased incidence of childhood leukemia occurs.
 Gee at 219. While a threshold for safe exposure to EMF/ELF is not clear, it is clear that
 there is a consistent pattern of elevated risk of leukemia in children at magnetic field
 levels greater than 0.3 or 0.4 µTesla (3 or 4 milli-gaus). Carpenter, Health Effects of
 Nonionizing EMF at 114.

         Thus, this Commission has, for years, regulated the EMF/ELF from high voltage
 transmission lines to ensure that those in the vicinity of these lines are protected by
 keeping exposures well below 0.3 or 0.4 µTesla (3 or 4 milli-gaus).24 See also Maine
 Public Utilities Commission, Report Related to LD 950, An Act to Establish the
 Electromagnetic Field Safety Act on Setback Requirements Associated with
 Transmission Lines, Docket No. 2013-00402, Report at 6-7 (Nov. 30, 2013) (MPUC
 Report). In its Report, the Commission summarized a report issued by the WHO in
 2007 which concluded, based on an extensive review of research on the health effects
 of extremely low frequency fields,25 that consistent epidemiological evidence suggests
 that chronic low-intensity ELF magnetic field exposure is associated with an increased
 risk of childhood leukemia.26 MPUC Report at 6. To be clear, I discuss the Maine PUC



 24
    The Commission examines health impacts of transmission line siting as part of
 Certificate of Public Convenience and Necessity (CPCN) proceedings. Section 3132 of
 Title 35-A requires the Commission to consider public health and safety in determining
 public need for a proposed transmission line as well as the proximity of the proposed
 transmission line to inhabited dwellings.
 25
   WHO, Extremely Low Frequency Fields Environmental Health Criteria Monograph no.
 238 (2007) (WHO ELF Report).
 26
   It is important to note that the WHO ELF Report also concludes that there is
 inadequate evidence of an association between ELF magnetic field exposure and other
 childhood cancers, nor with any adult cancers including leukemia, nor with any other
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 28 of 82               PageID #: 376

 Order                                      - 28 -                Docket No. 2011-00262


 Report not as an essential part of the reasoning or predicate for my decision but to
 illustrate recent actions at the Commission for handling similar concerns.27 While the
 Commission is not strictly bound by precedent, it strives to reach consistent decisions
 and to reason by precedent much as a court does.

       As more fully discussed below, the WHO ELF Report recommends the use of
 precautionary approaches for EMF, but cautions that

                it is not recommended that the limit values in exposure
                guidelines be reduced to some arbitrary level in the name of
                precaution. Such practice undermines the scientific
                foundation on which the limits are based and is likely to be
                an expensive and not necessarily effective way of providing
                protection.28



 diseases or disorders. WHO ELF Report at 9-10, 357. And even for childhood
 leukemia, the WHO ELF Report states that

                virtually all of the laboratory evidence and the mechanistic
                evidence fail to support a relationship between low-level ELF
                magnetic fields and changes in biological function or disease
                status. Thus, on balance, the evidence is not strong enough
                to be considered causal, but sufficiently strong to remain a
                concern.

 Id.at 12. Thus, the Maine PUC Report does not recommend exposure limits based
 upon the epidemiological evidence alone, but does say precautionary measures could
 be warranted. Id. at 357.
 27
    My opinion and recommendations are consistent with the Commission's EMF/ELF
 approach taken in these other Commission cases regarding EMF/ELF and summarized
 in the Maine PUC Report to the Legislature.
 28
      The WHO ELF Report further states:

                [o]nly the acute effects have been established and there are
                two international exposure limit guidelines (ICNIRP, 1998a;
                IEEE, 2002) designed to protect against these effects. As
                well as these established acute effects, there are
                uncertainties about chronic effects because of the limited
                evidence for a link between exposure to ELF magnetic fields
                and childhood leukemia. Therefore the use of precautionary
                approaches is warranted.

 WHO ELF Report at 12.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 29 of 82                PageID #: 377

 Order                                       - 29 -                  Docket No. 2011-00262

 WHO ELF Report at 12.

        Thus, the costs of precautionary measures should be kept very low because
 benefits are hard to measure based on the weakness of the evidence of a link between
 exposure to ELF magnetic fields and childhood leukemia, and the difficulty in measuring
 impact on public health of such mitigation. Id.; Maine PUC Report at 8.

        In 2010, in granting a CPCN for the Maine Power Reliability Program (MPRP),
 the Commission approved a stipulation that among other things set forth the following
 requirement addressing the safety of the MPRP project: "CMP will take all reasonable
 steps to mitigate EMF consistent with World Health Organization recommendations,
 including "reverse phasing" wherever practical." MPRP Stipulation at § V(E)(9),
 appended to Central Maine Power Co. and Public Service of New Hampshire, Request
 for Certificate of Public Convenience and Necessity for the Maine Power Reliability
 Program Consisting of the Construction of Approximately 350 Miles of 345 kV and 115
 kV Transmission Lines (MPRP), Docket No. 2008-255, Order Approving Stipulation
 (June 10, 2010) (MPRP Order). The WHO recommendations suggest that
 governmental authorities mitigate high levels of EMF, particularly where low or no cost
 mitigation can be achieved.29 Accordingly, this Commission, in cases involving MPRP
 landowner disputes regarding possible increased EMF exposure, required
 measurements of the EMF fields under different transmission configurations and
 examined whether the proposed EMF mitigation was low cost or no cost and whether it
 would materially reduce EMF levels. Central Maine Power Company, Appeal of LDRT
 Decision Regarding Wanda and Mark Curtis, Docket No. 2011-00504, Order (April 18,
 2012) (Curtis Order); Central Maine Power Company, Appeal of LDRT Decision
 Regarding Mary and David Fournier, Docket No. 2011-00485, Order (April 30, 2012)
 (Fournier Order).

          Consistent with the Commission's approach in the MPRP, the Curtis case, and
 the Fournier cases, the context and purpose of the service and facility require
 consideration. The type of utility facility or service defines the parameters of safety
 concerns. If there is a potential safety threat then the nature of the threat, the
 concentrations and strength of exposure, and the availability of alternatives and
 mitigation techniques are important in determining the safety of the utility service and
 facilities.

         E.    A Credible Threat to Human Health and Safety Does Not Mean Any
               Credible Evidence of Risk is Sufficient to Create a Credible Threat

       The Law Court specifically charged the Commission with examining whether
 smart meter technology is a credible threat to the health and safety of CMP's
 customers. A credible threat to health and safety does not mean that any credible
 evidence of a risk or possible risk is sufficient to create a credible threat. If any credible
 evidence were to present a credible threat without considering the context, purpose and

 29
      See WHO ELF Report at 13.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 30 of 82                   PageID #: 378

 Order                                       - 30 -                  Docket No. 2011-00262


 safety measures put in place, electrical service itself as well as natural gas and water
 service could pose a credible threat of harm. Credible synonyms include likely,
 probable, presumptive. Merriam-Webster.com (2014) (available at http://www.merriam-
 webster.com/dictionary/credible). Likewise, credible threat means a threat that is
 convincing; capable of persuading people that something will happen. Oxford English
 Dictionary (2014) (available at http://www.oxforddictionaries.com/us/definition/
 american_english/credible). It is one thing to make a finding that evidence is credible
 regarding potential harm and quite another to find there is a legally credible threat of
 harm – that a credible threat of harm is in fact credible: likely and probable to result in
 harm. Thus, the Law Court has ordered this Commission to determine whether CMP's
 smart meters are a likely and probable threat to its customers.30
         In a different legal context of examining what Article III standing requires for an
 injury-in-fact to be satisfied, the United States Court of Appeal for the Ninth Circuit
 considered how increased risk of harm and credible threat interplay. In a data breach
 case, Krottner v. Starbucks Corporation, 628 F.3d 1139 (9th Cir. 2010), the Court stated
 that

               [a]lthough we have not previously determined whether an
               increased risk of identity theft constitutes an injury-in-fact, we
               have addressed future harm in other contexts, holding that
               "the possibility of future injury may be sufficient to confer
               standing on plaintiffs; threatened injury constitutes 'injury in
               fact.'" Cent. Delta Water Agency, 306 F.3d at 947. More
               specifically, [a] plaintiff may allege a future injury in order to
               comply with [the injury-in-fact] requirement, but only if he or
               she "is immediately in danger of sustaining some direct
               injury as the result of the challenged . . . conduct and the
               injury or threat of injury is both real and immediate, not
               conjectural or hypothetical." Scott v. Pasadena Unified Sch.
               Dist., 306 F.3d 646, 656 (9th Cir.2002) (emphasis in Scott)
               (quoting City of Los Angeles v. Lyons, 461 U.S. 95, 102, 103
               S.Ct. 1660, 75 L.Ed.2d 675 (1983)). Thus, in the context of
               environmental claims, a plaintiff may challenge
               governmental action that creates "a credible threat of harm"
               before the potential harm, or even a statutory violation, has

 30
    None of the parties have pointed the Commission to any Maine Supreme Court
 precedent defining "credible threat" of harm. However, in a case involving a protection
 from abuse order and what was meant in a statute that speaks in terms of whether a
 defendant represents a credible threat to the physical safety of the plaintiff or minor
 child (19-A M.R.S. § 4007(1)), L'Heureux v Michaud, 2007 ME 149, 938 A.2d 801, the
 Law Court held that Section 4007 "does not state that a protection order can be issued
 based on a credible threat finding alone, nor does it define a 'credible threat.'" Id. ¶8
 (emphasis in original). The Court concluded that credible threat language was meant to
 refer to federal firearms provisions, and to support "a firearms prohibition provision in an
 order based on a finding of abuse, or to which the parties have agreed." Id. ¶10.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 31 of 82                    PageID #: 379

 Order                                        - 31 -                  Docket No. 2011-00262

                occurred. See Cent. Delta Walter Agency, 306 F.3d at 948-
                50.

 Id. at 1149.

 The Krottner court then held:

                If a plaintiff faces "a credible threat of harm," Cent. Delta
                Walter Agency, 306 F.3d at 950, and that harm is "both real
                and immediate, not conjectural or hypothetical," Lyons, 461
                U.S. at 102 (internal quotation marks omitted), the plaintiff
                has met the injury-in-fact requirement for standing under
                Article III. Here, Plaintiffs-Appellants have alleged a credible
                threat of real and immediate harm stemming from the theft of
                a laptop containing their unencrypted personal data.

                ...

                Were Plaintiffs-Appellants' allegations more conjectural or
                hypothetical—for example, if no laptop had been stolen, and
                Plaintiffs had sued based on the risk that it would be stolen
                at some point in the future—we would find the threat far less
                credible. On these facts, however, Plaintiffs-Appellants have
                sufficiently alleged an injury-in-fact for purposes of Article III
                standing.

 Id. at 1143.

          This 9th Circuit case addressed an entirely different threat – threat of identity
 theft. It nonetheless illustrates an analysis that increased risk of harm alone is not
 enough to constitute a credible threat of harm if not bounded in facts that are more than
 conjectural and hypothetical.

         The statutory mandate to ensure provision of safe utility service and facilities
 means the Commission must limit risks to those that are reasonable considering the
 purpose, context and reasonable risk mitigation measures that can be implemented
 consistent with the provision of a utility service and facility. It is conceivable that the risk
 of a specific utility service or facility may outweigh its usefulness as we learn more
 about those risks and benefits. Such is the case with electrical transformers and
 equipment containing polychlorinated biphenyl ethers (PCBs), which performed very
 well as electrical equipment as an insulating liquid, but have been recognized over
 many decades to impose significant public health and environmental costs when the
 PCBs are leaked, released or spilled during maintenance. Due to widespread use,
 PCBs have been found in remote, seemingly pristine parts of the world such as the
 Artic, and in the human food chain through animal feed and meat destined for human
 consumption. PCBs are now banned in new electrical equipment and existing
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 32 of 82                PageID #: 380

 Order                                       - 32 -                  Docket No. 2011-00262


 equipment is being phased out of service. The case of PCBs is illustrative because it
 shows how a seeming innovation of the early 20th century (use of PCB oil to replace
 more flammable electrical insulator oil) later became recognized as posing a credible
 threat to the public and, indeed, an unreasonable risk

         F.    The Commission is Mandated to Ensure the Safe Provision of Utility
               Service

        A safe utility practice standard should limit both short-term (acute) and long-term
 (chronic) risks to those risks that are reasonable in light of the context and purpose of
 the service and facility. Regulators should also consider the magnitude of the risk (the
 concentrations and strength of exposure), the probability of harm (certainty based on
 science, engineering and medical knowledge), and the availability of alternatives to the
 service or facility and mitigation techniques to reduce the magnitude and likelihood of
 possible harm. The utility and Commission need to consider a broad range of
 reasonable operational scenarios and exposure scenarios that will be experienced in
 considering what utility practices are safe and what risk mitigation is required to meet
 the safety mandate. These standards of safety may change with time – indeed almost
 certainly will change – as technologies and scientific understanding advances.

        I note my disagreement with both Mr. Friedman's and CMP's contentions on
 safety. Mr. Friedman defines safety as requiring "a place that is free of harm or
 danger." Friedman Brief at 6. The provision of electricity, gas and water service involve
 inherent risks. That is in fact why safety is in the Commission's mandate: to ensure
 there is a limit to reasonable risks and ensure safe utility service and facilities. CMP
 argues the Commission's mandate of safety in this case is limited to 35-A M.R.S. §
 3143, An Act to Create a Smart Grid Policy in Maine, which concerns grid safety. CMP
 Brief at 1-2. Safety of the grid as addressed in that statute is a different matter from
 safety of the customers. CMP's argument that the Legislature limited Commission
 authority over safety in this provision is directly contrary to the Law Court's ruling in this
 case and is not well taken. The Commission has a clear mandate to ensure the
 provision of safe utility service and facilities.

        The use of smart meter technologies is now becoming a common utility practice
 as indicated by the evidence in this case. However, it is not yet a standard utility
 practice outside Maine. Any suggestion that the use of smart meter technology is a
 standard utility practice in Maine because the Commission has approved for
 deployment to most utility customers, and thus a safe practice because it is a standard
 practice, is a tautology of little worth, especially in light of the Law Court's remand.31

 31
   I agree with Mr. Friedman that neither the promotion of state and federal energy
 policies nor consistency with generally accepted utility practices is an appropriate
 consideration. Friedman Exceptions at 4-5. Consistency at the federal policy level with
 general support for such infrastructure and observing that many other utilities are
 installing similar types of meters takes too broad a brush to determine whether a
 particular smart grid technology or practice is safe under the Law Court's decision.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 33 of 82             PageID #: 381

 Order                                     - 33 -                 Docket No. 2011-00262


 The question presented by the Complainants is whether the Commission's approval
 was appropriately granted.

        The Commission is primarily an economic regulator. Other state agencies have
 public health and environmental protection mandates as their primary mandate.
 Nonetheless, the safety of utility service is clearly within the Commission statutory
 mandate under Sections 101 and 301. There is a public and societal expectation that
 the Commission will ensure public safety in projects and facilities that come before us.
 In Friedman, the Law Court found that the Commission had erred in not addressing the
 safety of the AMI installations.

         While the Commission is primarily an economic regulator, too much has been
 made in Commission Orders and the Examiners' Report of the lack of Commission
 expertise on RF or public health issues. This Commission is in a similar position to the
 Federal Communications Commission (FCC) itself in setting these standards. The FCC
 does not claim an expertise as a de facto health agency and considers the views of
 federal health and safety institutes and agencies that address RF exposure. In the
 Matter of Reassessment of Federal Communications Commission Radiofrequency
 Exposure Limits and Policies, et al., ET Docket No. 13-84, et al., First Report and Order
 Further Notice of Proposed Rule Making and Notice of Inquiry, FCC 13-39, ¶ 215 (Mar.
 29, 2013) (FCC Notice of Inquiry). The FCC is guided by the expertise of federal safety,
 health and environmental agencies and institutes that perform regular reviews of the
 scientific research subject to federal budgetary constraints. Id. Additionally, the Law
 Court stated that "the Commission is not precluded from considering the findings and
 conclusions of other state and federal agencies." Friedman, 2012 ME 90, ¶ 11 n.7.

         In fact, the Commission, as discussed above, considers health effects from
 electro-magnetic emissions from high-voltage transmission or other electrical equipment
 which involves similar expertise and knowledge. While advanced degrees are helpful,
 regulators need not have PhDs in each area of specialized knowledge – such as
 medical, radio frequency, genotoxicity, engineering, law – to competently regulate in a
 specific area. By way of illustration, the Commission does not have sufficient
 engineering or design expertise to fully and safely design a natural gas distribution
 system but does have adequate staff expertise regarding natural gas distribution system
 safety components and standards. The Commission has a comparable duty to exercise
 and develop the same level of expertise regarding safety of electricity service. There is
 a distinction between health effects expertise and institutional competence at the
 Commission to address general questions of safety. The Commission need not have
 medical and public health professionals on staff to make a thorough and judicious
 examination on the safe provision of utility service. In short, as the Law Court indicated,
 the Commission can weigh evidence and rely on other scientific, public health,
 governmental and institutional expert bodies' findings, assessments, and studies.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 34 of 82                PageID #: 382

 Order                                      - 34 -                  Docket No. 2011-00262


         G.    The Commission's jurisdiction of safe utility services and facilities is not
               preempted

        The FCC's exposure standard does not preempt the Commission's authority.
 CMP raised the issue of federal preemption, but has generally not pressed the matter.
 While the issue was presented to the Law Court, the Court did not address the issue of
 federal preemption in its July 12, 2012 decision. CMP raised the matter through a
 Motion on the Scope of Proceeding at the outset of the proceeding on remand. CMP's
 argument was that the proceeding should be limited to whether CMP's smart meters
 comply with FCC regulations.

         In its Order denying the motion on scope in the Opt-Out Investigation, the
 Commission noted prior precedent that, as a general matter, it is reluctant to find that it
 is preempted from carrying out the direction of the Maine Legislature. Maine Yankee
 Atomic Power Company Re: Decommissioning Financing Plan, Docket No. 82-179 at
 17 (Feb. 22, 1990) (Commission will find preemption only in the most obvious of
 circumstances). With regard to considering the safety of smart meters, the Commission
 explicitly found that it was not preempted by federal law from considering the health and
 safety issues regarding CMP's smart meter program. The Commission stated:

               Based on the submissions of CMP and the Intervenors,
               there is no direct federal preemption and novel field
               preemption issues require a thorough legal and factual
               analysis. CMP's arguments do not make this showing. It is
               certainly not obvious that the Commission's authority under
               35-A M.R.S.A. § 101 is preempted from conducting this
               proceeding on whether CMP's smart meter service is safe.

 Order Denying Motion at 2.

        The Commission also stated that the issue of whether it must apply the FCC's RF
 emission standards to smart meters should be explored in the proceeding. Id. CMP
 has presented no compelling argument or evidence that the Commission is limited to
 applying the FCC's RF emission standard or that the Commission is preempted from
 conducting this proceeding.

        It is inconsistent with this Commission's precedent and prior rulings to now
 question whether there is support for preemption of the very safety mandate that has
 been in this Commission's mission for a century and forms part of the statutory basis of
 the Law Court's Order that the Commission consider the safety of the AMI meters and
 network. 35-A M.R.S. § 101. Additionally, the Maine Constitution states that all people
 are born with certain natural rights, which includes "pursuing and obtaining safety and
 happiness." Me. Const. art. I, § 1. I construe the Constitutional mandate similarly to the
 Commission's statutory mandate under 35-A M.R.S. §§ 101and 301.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 35 of 82            PageID #: 383

 Order                                    - 35 -                 Docket No. 2011-00262


         H.   The FCC Guidelines may be valid but are out dated and should be
              reexamined

        CMP's expert, Exponent, urges the Commission to adopt or follow the FCC's
 1996 guidelines for RF exposure developed for cellular telephones. However, in an
 area of active scientific inquiry, the FCC's exposure standard established in 1996 is too
 outdated to rely upon. The FCC standard is somewhat consistent with the Institute of
 Electrical and Electronics Engineers' (IEEE) standard but less stringent than the
 International Commission on Non-Ionizing Radiation Protection (ICNIRP) and Canadian
 standards by averaging peaks over a longer period. The FCC standard should be
 examined in light of the science that motivated the WHO/IARC to reclassify RF radiation
 and more than a decade of scientific studies. Moreover, the U.S. EPA indicated that the
 FCC guidelines are not set to protect from non-thermal effects.

         In the 18 years since the FCC established its guidelines, the safety of RF
 radiation exposure has continued to be a significant area of scientific study with
 substantial research developments. The FCC standard does not take into account
 almost two decades of research. Quite notably, the FCC standard does not consider
 the growing body of research on potential non-thermal effects of RF radiation. This
 scientific research led to WHO/IARC reclassifying RF radiation as a possible carcinogen
 among other notable developments. The WHO/IARC reclassification of RF/EMF
 includes parts of the electromagnetic spectrum used by smart meters as well as Wi-Fi,
 radio and TV towers as well as wireless phones. Hardell Test. at 16 (citing email from
 Dr. Baan at IARC dated Aug. 29, 2011).

         For this reason, the FCC's safety standard for RF radiation exposure is out of
 date. The public would benefit if the FCC were to examine whether its current standard
 is sufficiently protective for thermal and non-thermal effects on the human body in light
 of both substantial changes in public exposure and more than a decade of scientific
 examination of the potential consequences of that exposure. Exponential growth in use
 of cellular telephones and smart phones, cordless telephones, home and work-based
 Wi-Fi systems, and other wireless communications have made exposure to RF radiation
 synonymous with modern life in developed countries. RF radiation exposure in modern
 society is omnipresent. Our knowledge is advancing concomitantly with the significant
 rise in use of these devices in addition to older devices such as telephones, radios,
 pagers and other forms of RF radiations from large, high-powered base station
 transmitting towers.

        The Complainants note that the FCC does not set a safe peak exposure level.
 That is an issue the FCC may find appropriate to further examine. Nor does the FCC
 set a maximum instantaneous peak emissions level other than the power of the device;
 the FCC views the relevant power levels as the "maximum time-averaged power that
 takes into account the burst nature of transmission."

       Accordingly, I am encouraged that the FCC and other federal agencies are now
 moving to consider whether the FCC's standard as well as the U.S. Food and Drug
 Administration's (FDA) standards provide adequate protection. The FCC initiated a
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 36 of 82            PageID #: 384

 Order                                    - 36 -                 Docket No. 2011-00262

 Notice of Inquiry on March 27, 2013. FCC Notice of Inquiry, ¶ 251. In the Notice of
 Inquiry the FCC stated:

              We continue to have confidence in the current exposure
              limits, and note that more recent international standards
              have a similar basis. At the same time, given the fact that
              much time has passed since the Commission last sought
              comment on exposure limits, as a matter of good
              government, we wish to develop a current record by opening
              a new docket with this Notice of Inquiry.

 Id. ¶ 205.

        The Notice of Inquiry also contained substantial technical background on the
 FCC's current standards that were set based on thermal-effects. For example, the FCC
 notes that some devices may fail to comply with its current exposure limit when worn on
 the body. Id. ¶ 251.

         I am also encouraged by the research priority being given to a number of issues
 raised by the Complainants, the National Research Council of the National Academies
 of Science (NRC), and the WHO. For wireless communication devices, the NRC has
 identified research gaps, research needs, and priorities (high and low) for dosimetry and
 exposure, epidemiology, human laboratory studies, biological mechanics, and in vivo
 and in vitro studies to understand how to accurately characterize any risks as well as
 the potential magnitude of such risks. National Research Council, Identification of
 Research Needs Relating to Potential Biological or Adverse Health Effects of Wireless
 Communication Devices, (2008). The WHO has set a number of research priorities for
 children who use cellphones or live near base stations or radio and TV towers, including
 epidemiological studies, animal studies, in vitro studies and dosimetry and exposure
 assessments – these WHO research priorities focus on both children and the higher
 exposures from cell phones and base stations. WHO, Research Agenda for
 Radiofrequency Fields (2010) (available at http://whqlibdoc.who.int/publications/2010/
 9789241599948_eng.pdf); WHO, Electromagnetic Fields (EMF), Children's EMF
 Research Agenda (available at http://www.who.int/peh-emf/research/children/
 en/index4). The NRC research priorities, and international research priorities will
 advance scientific and regulatory knowledge of the risks posed by various types,
 frequencies and strengths of RF radiation. Nonetheless, this Commission must decide
 this case based on the current status of the science.

        ICNIRP and IEEE standards are more recent than the FCC's. Averaging time for
 ICNIRP is 6 minutes and IEEE is 30 minutes. CMP Brief at 21. It is significant that the
 IEEE standard roughly corresponds to the FCC's standard, while the ICNIRP is more
 stringent because it averages over a shorter time period giving less time to average out
 peak (or "burst") transmissions.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 37 of 82            PageID #: 385

 Order                                     - 37 -                Docket No. 2011-00262


         Because the FCC guidelines are similar to those in other jurisdictions and quite
 particularly similar to the ICNIRP and IEEE standards, the evidence of compliance with
 the FCC's standards as one of many lines of evidence and legal contention should be
 considered in the case. Were the FCC standard not outdated, it would be considered
 more authoritative as explained above. The FCC and other countries' exposure limits
 for the general public vary from 1 mW/cm2 to as low as 0.01 mW/cm2 is set forth in
 Table 1 on page 15 above. These are average exposure limits and generally do no
 address peak exposures

         It is notable that many governmental average exposure levels for RF/EMF are
 similar to those set by the ICNIRP. Despite testimony that all existing safety standards
 are inadequate, it is not necessary to establish a specific safety standard beyond those
 in effect in multiple other jurisdictions. See, e.g., Kumar Test. at 3. The standards
 adopted by ICNIRP and IEEE and other jurisdictions in addition to the FCC provide
 relevant evidence under which to consider the relative safety of AMI smart meters.

       The FCC's Maximum Permissible Exposure (MPE) limits for devices such as
 smart meters follow pre-defined rules for use of the unlicensed spectrum. To meet
 these MPE levels, smart meters are tested, evaluated, and certified by laboratories for
 compliance with the FCC's requirements such as RF exposures. Manufacturer
 equipment certifications document these evaluations. The MPE applied for CMP's
 smart meters for the public is 10 watts per square meter (or 1 milliwatt per square
 centimeter (mW/cm2) averaged over 30 minutes. 47 C.F.R. § 1.1310; Examiners'
 Report at 23. I return to these FCC test results below in Section X(K).

         I.   AMI Meter RF exposures are far below other commonly used consumer
              devices

         CMP's evidence, taken together with the entire record, establishes that AMI
 meters currently and generally operate within a range of exposures that are lower than
 those to which members of the public are commonly exposed to in private and business
 environments. In fact, exposures are much lower than those from wireless cellular
 telephone exposure, of similar frequency and power levels. The primary difference is
 that cellular telephones are operated much closer to the human body within spaces
 such as homes, businesses and cars as well as nearly ubiquitously in public spaces.
 RF exposure is extensive in most homes and workplaces unless there is a specific effort
 to limit or eliminate RF. That does not prove it is safe, of course.

         AMI meters operate on similar frequencies and power levels to cellular phones,
 cordless phones and Wi-Fi. Complainants and CMP agree on the basic lack of
 distinction between cellular phone and smart meter radiation in terms of quality and
 nature of radiation because cellular phones operate at similar although not identical
 frequencies within the electromagnetic spectrum as AMI meters. The relevant
 differences of exposure concern proximity to humans, the duration of use, and the
 extent of exposures, and not the basic physics of the RF emissions. Table 3 below
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 38 of 82             PageID #: 386

 Order                                     - 38 -                 Docket No. 2011-00262


 shows exposures from smart meters and other RF-emitting devices comparing
 exposure levels with what CMP experts call peak power at different distances:

                                      TABLE 3
             Residential RF/EMF Exposure Levels calculated on a Peak Basis
  Technology             Peak Exposure      Peak Power (W)        Frequency
                         (mW/cm²)
  Smart meter, 1 yard 0.031                 1                     2.4 GHz
  distance - Outside
  Smart meter, 1 yard 0.0015                1                     2.4 GHz
  distance - Inside
  Access point 2.4       0.00042            1                     2.4 GHz
  GHz, 20 feet away
  horizontally, same
  height
  Cell phone next to     1.5 – 12           0.125 - 1             450 MHz, 480
  head                                                            MHz, 850 MHz,
                                                                  900 MHz, 1800
                                                                  MHz, 1900 MHz
  Cordless phone         0.05 – 1.2         0.004 – 0.1           900 MHz, 1.9
  next to head                                                    GHz, 2.4 GHz
  Microwave over (1      0.14               1.6                   2.4 GHz
  foot away), 1 minute
  heating every half
  hour

 Information in Table 3 extracted from Joint Testimony of Linda S. Erdreich, Ph.D.,
 William H. Bailey, Ph.D., & Yakov Shkolnikov, Ph.D., Docket 2011-00262 at 28-29
 (November 16, 2010).

        The exposure from cellular phones near the body and head exceed AMI meter
 exposure by two to four orders of magnitude, though higher exposures from other
 devices do not prove safety. These relative exposure levels do establish relative frames
 of reference and suggests that, if there is a credible safety threat related to RF exposure
 from AMI meters, those concerns would be amplified for RF exposures from cellular
 phones, mobile PDAs, cordless phones, home and office Wi-Fi and other devices.

         J.    Complainants present credible studies and witnesses that RF radiation
               may cause possible non-thermal effects

        Complainants have produced well known and respected experts. This testimony
 is generally consistent with the WHO/IARC reclassification decision, though some of Mr
 Friedman's witnesses would go farther than the WHO/IARC has done. The WHO/IARC
 determination and reclassification presents persuasive evidence of a possible risk. The
 WHO/IARC is the definitive international scientific body charged by the United Nations
 to assess the cancer risk of chemicals and substances and to classify those chemicals
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 39 of 82               PageID #: 387

 Order                                      - 39 -                 Docket No. 2011-00262


 and substances according to the most current science available into cancer risk
 categories. Accordingly, the WHO/IARC reclassification is credible evidence of a
 possible risk from RF/EMF.

         Dr. Lennart Hardell, a professor of oncology at Orebro University Hospital in
 Sweden, specializes in the epidemiological research of cancer risks related to exposure
 to toxins. He is a leading epidemiologist in the world on the subject of cancer risks
 associated with RF exposure from wireless phones. Dr. Hardell has been conducting
 research on environmental risk factors for cancer since the 1980s, has conducted
 research on disease risks associated with electromagnetic fields since the 1990s, and
 has published over 300 scientific articles in peer-reviewed journals, chapters in books
 and commentary. Dr. Hardell published an evaluation of cancer risks associated with
 exposure to extremely low frequency electromagnetic fields (ELF-EMF) in a peer-
 reviewed scientific journal in 1995, and he participated in and been the lead investigator
 and author of a large number of scientific studies on use of cellphones and cordless
 phones and the risk for certain malignant diseases (brain tumors, salivary gland tumors,
 testicular cancer, non-Hodgkin lymphoma, malignant melanoma). This has resulted in
 more than 80 publications on the subject. Dr. Hardell has also on numerous occasions
 been invited to participate in scientific meetings to present the results from his studies.
 In short, Dr. Hardell is a well-respected and highly regarded researcher in the field of
 low-level RF radiation. Dr. Hardell served as a member of the IARC Working Group in
 May of 2011. Based on the Working Group's exhaustive evaluation of the science,
 IARC issued its classification of RF as a possible human carcinogen. Hardell Test. at 1-
 2, and Exhibit. A.

        In this proceeding, Dr. Hardell testified about the case control studies and meta-
 analyses performed by his research team. He also testified to his extensive knowledge
 of most of the peer-reviewed epidemiological studies that have been published since
 the 1990s and to his knowledge of laboratory studies showing genotoxic effects from
 low level RF exposures. Hardell Hearing Test. (Oct. 30, 2013). Dr. Hardell testified to
 his expert opinion and to evidence supporting a causal relationship between low-level
 RF exposure and forms of brain cancer. Hardell Supp. Test at 3 and Exhibit D; Hardell
 Hearing Test. Oct. 30, 2013 Transcript at 11, 21. For example, Dr. Hardell's research
 indicates a statistically significant increased risk for glioma per 100 hours of cumulative
 cell and cordless phone use. This is a statistical dose-response relationship. Data
 Request CMP-003-003.

       Dr. Hardell believes the evidence is strong enough to make a causal linkage. He
 acknowledges that human exposures are much stronger from cellular phone usage than
 from smart meters. He nonetheless believes all sources of manmade RF should be
 reduced or eliminated based on his research.

        Dr. Hardell's testimony is credible. His expertise is recognized by the
 international scientific community sufficiently to result in his appointment to the
 WHO/IARC committee evaluating RF for the international scientific community.
 However, it is important to note that WHO/IARC only partially accepted the view of
 causality of cancer in humans from RF radiation. The WHO/IARC committee on which
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 40 of 82              PageID #: 388

 Order                                     - 40 -                 Docket No. 2011-00262


 Dr. Hardell sits reclassified RF radiation as a possible – not a known – source of cancer.
 His research was persuasive enough along with much other work for the WHO/IARC to
 reclassify RF as a possible carcinogen but not as a known human carcinogen.

         Dr. Darius Leszczynski also presented credible written testimony, particularly
 because he is careful to explain what the scientific research to date establishes and
 what it does not. Dr. Leszczynski, a member of the Working Group of the IARC/WHO
 that in May 2011 classified RF from cell phones as a possible carcinogen, is a research
 professor at the Radiation and Nuclear Safety Authority (radiation biology laboratory),
 Helsinki, Finland and adjunct professor of biochemistry at the University of Helsinki. Dr.
 Leszczynski and his research group have worked in the field of biological and health
 effects of cellular phone RF for the past 15 years, studying the biological and health
 effect of cellular phone RF using high-throughput screening techniques of proteomics to
 identify RF-affected proteins and genes. Leszczynski Test. at 2. Dr. Leszczynski has
 co-authored over 90 publications in peer-reviewed journals. Id. at 3.

        Dr. Leszczynski testified to the Commission regarding the WHO/IARC's review of
 low-level RF/EMF for carcinogenicity by a group of 30 scientists selected from 14
 countries. Dr. Leszczynski testified that RF was found to have "limited evidence in
 humans" of carcinogenicity and tumor-growth based on positive associations between
 glioma and acoustic neuroma32 from exposure to RF from wireless phones, particularly
 the results of the INTERPHONE study33 and the Swedish Hardell group. Leszczynski
 Test. at 6-7. Dr. Leszczynski explains how IARC defines "limited evidence":

                A positive association has been observed between exposure
                to the agent and cancer for which a causal interpretation is
                considered by the Working Group to be credible, but chance,
                bias or confounding could not be ruled out with reasonable
                confidence.

 Id. at 7.

       Dr. Leszczynski noted that while some members of the WHO/IARC working
 group disagreed with RF/EMF being classified as a possible carcinogen, their opinion
 focused on a study known as the Danish Cohort study. Dr. Leszczynski found their
 concerns unconvincing due to the serious design flaws of the Danish Cohort study. The
 Danish Cohort study only used time with a cellular phone subscription as exposure data
 so a person who spoke on the phone 5 minutes a month and a person using the phone
 32
      Glioma is a cancer. Acoustic neuroma is a non-cancerous tumor.
 33
    The INTERPHONE study, for example, reported a statistically significant increased
 risk of 179% for acoustic neuroma for 1,640 cumulative hours of use with 5 or more
 years of cellphone use. Morgan Test. at 15. There are other non-peer reviewed
 indicators of significant increase in brain cancer or non-cancer tumors in the record
 which are not peer reviewed and not generally accepted as reliable scientific and
 therefore not relied upon in this decision. Id. at 16-20.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 41 of 82              PageID #: 389

 Order                                      - 41 -                 Docket No. 2011-00262


 many hours a day would have been put in the same exposure group. Secondly, all
 corporate subscribers were excluded, thereby potentially excluding the heaviest users
 and most exposed users from the Danish study. Third, the cut-off time for exposure
 was also flawed as Dr. Leszczynski explained: the Danish Cohort study set the cut off
 for year 1995 with analysis for cancer induction done based on 2007 cancer registry
 data. So a person who took a cellular phone subscription after 1995 was considered
 non-exposed by the study design. Thus a person who subscribed in 1996 and
 developed brain cancer in 2006 would be counted as non-exposed. Id. at 8-9. Dr.
 Leszczynski's concerns with the Danish Cohort study, which were also shared by the
 WHO/IARC group in finding that the Danish Cohort study had methodological issues,
 are well supported and well founded.34 For these reasons, Dr. Leszczynski's testimony
 is well taken.

         Mr. Friedman notes properly that Exponent largely ignores the WHO/IARC
 classification. The WHO/IARC classification is significant within the public health
 community for carcinogenicity. IARC evaluates agents and classifies them into different
 groups depending on their carcinogenicity. The IARC notes that "categorization of an
 agent is a matter of scientific judgment that reflects the strength of the evidence derived
 from studies in humans and in experimental animals and from mechanistic and other
 relevant data." World Health Organization, International Agency for Research on
 Cancer, Non-Ionizing Radiation, Part 2: Radiofrequency Electromagnetic Fields, IARC
 Monographs on the Evaluation of Carcinogenic Risks to Humans, Vol. 102 at 30 (2013).
 IARC classified radiofrequency electromagnetic fields as a Group 2B carcinogen.
 Group 2B categorization is used for agents that are found to be possibly carcinogenic to
 humans. Id. The majority of the members of the IARC working group found that there
 is limited evidence in humans and experimental animals for the carcinogenicity of
 radiofrequency radiation. Id. at 419. As stated above, limited evidence of
 carcinogenicity in humans is when a positive association has been observed between
 exposure to the agent and cancer for which a causal interpretation is considered by
 IARC to be credible, but chance, bias, or confounding could not be ruled out with
 reasonable confidence. Id. at 27. IARC is the authoritative international scientific body
 regarding classification of cancer risks so this classification carries great evidentiary
 weight. CMP's witnesses are unable to rebut the evidentiary value of the WHO/IARC
 evidence together with much of the testimony of Doctors Hardell and Leszczynski. See
 Hardell Hearing Test. (Oct. 30, 2013); Hardell Test.; Leszczynski Test.

      However, the WHO/IARC classification is as a 2B potential carcinogen; it is not a
 WHO/IARC classification as a known carcinogen.35 A causal relationship to RF
 34
    I also note my general agreement with some of the concerns with the Advisory Group
 on Non-Ionizing Radiation (AGNIR) Report outlined in Dr. Leszczynski's testimony at
 14-15.
 35
    Known carcinogens are categorized as Group 1 carcinogens by the WHO/IARC when
 there is sufficient evidence of carcinogenicity in humans. IARC Monograph Volume 102
 at 29. Sometimes, though rarely, "an agent may be placed in this category when
 evidence of carcinogenicity in humans is less than sufficient but there is sufficient
 evidence of carcinogenicity in experimental animals and strong evidence in exposed
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 42 of 82              PageID #: 390

 Order                                     - 42 -                  Docket No. 2011-00262


 exposure has not been established. But that only means that the WHO/IARC has not
 classified RF as a known carcinogen and does not detract from the significance of the
 WHO/IARC 2B potential carcinogen classification. On the evidence in this case, there
 is scientific disagreement on whether RF should be classified as a known carcinogen.
 Drs. Hardell and Leszczynski believe so along with a number of Mr. Friedman's other
 witnesses, but the WHO/IARC does not go so far. Whether a substance is a known
 carcinogen or a 2B potential carcinogen, it may or may not pose a credible threat. The
 scientific classification as a known, potential, or non-carcinogen is not a sine qua non
 regarding whether a credible risk of harm exists. Context, exposure, usage and dose
 matter in making a credible risk of harm assessment.

         Exponent's comparison to natural background and human body RF is not helpful.
 The natural RF characteristics are broadband ranging from 3 kHz to 300 GHz according
 to Exponent. In fact, the measurement devices used by Exponent in the field could not
 measure natural RF. May 23, 2013 Tech. Conf. Tr. at 36-37. Showing information on
 broadband and low levels of RF as naturally occurring is apparently intended to show
 that levels are somehow safe. But Exponent does not make the argument that naturally
 occurring levels are safe. Data Request Friedman-03-04 prepared by Exponent's
 Yakov Shkolnikov. Without making the argument that these natural levels are safe, this
 information is less than helpful. It is well known that a number of natural exposures
 ranging from sunlight to arsenic in drinking water and radon in buildings are both
 naturally occurring and pose human health risks. The information on low-level
 broadband natural RF presented here is not helpful.

         Exponent's use of "weight of evidence" is particularly uninformative as it lacks
 scientific rigor and is non-transparent. This treatment of Dr. Shahin's studies is an
 example of how Exponent utilizes what it calls a "weight of the evidence" approach.36


 humans that the agent acts through a relevant mechanism of carcinogenicity." Id. at 29-
 30.
 36
    Some recent studies by Dr. Shahin were introduced into the record that reported
 increases in oxidative stress in response to very low levels of RF, comparable to smart
 meter radiation. Shahin et al., "2.45 GHz Microwave Irradiation-Induced Oxidative
 Stress Affects Implantation or Pregnancy in Mice, Mus musculus," Appl Biochem
 Biotechnol (pub. Online Jan. 22, 2013). Oxidative stress is studied because it can lead
 to genotoxicity (toxic reactions to genes). 2.45 GHz microwave irradiation-induced
 oxidative stress affects implantation or pregnancy in mice. Id. CMP argued that in
 applying a "weight of evidence" process, a 2009 review by the ICNIRP found there was
 insufficient evidence to conclude that low-level RF causes oxidative stress. CMP
 Rebuttal Test., at 81-82. However, the recent studies by Shahin were conducted after
 the ICNIRP review and therefore, the 2009 ICNIRP could not have evaluated the
 Shahin studies. Shahin's research is in a line of recent scientific research advancing
 the body of knowledge of RF radiation. The efforts to discredit that research by
 Exponent through generalized weight of the evidence reference rather than addressing
 the substance of the study are not persuasive.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 43 of 82                PageID #: 391

 Order                                      - 43 -                 Docket No. 2011-00262


 This "weight of the evidence" approach simply glosses over studies that an expert does
 not agree with rather than addressing the specifics of research or studies with rigor or
 explaining their own assumptions in any detail so it lacks transparency. It is particularly
 uninformative because Exponent then insists that Complainants' studies must address
 all uncertainties and provide complete explanations of the physical and biological
 mechanisms of causation tracing exposure to biological effect. This is an erroneous
 standard to force Complaints to "prove" that RF causes such harm, when by law and as
 previously discussed herein, it is CMP that has the burden of proof, not the
 Complainants.

          Of course, even the same types of studies, animal studies for example, may not
 all be consistent. Results for animal tests can vary with slightly different study designs.
 Biological systems are complex and different study designs will yield different results;
 difficulties replicating studies are to be expected. As researchers vary those designs
 and attempt to replicate each other's' studies, more knowledge evolves. Different types
 of studies, animal studies and epidemiological studies tracking large human populations
 over time may show different results and that is not surprising either, as some biological
 mechanisms in lab rats are different than people and epidemiological studies cannot
 control for as many variables as laboratory research is able to. On the other hand,
 laboratory experiments are incapable of seeing population level effects. Further,
 laboratory experiments are severely limited by ethical requirements on conducting
 research on human subjects. Nonetheless, better research over time using different
 study methods will determine a higher level of certainty on questions of biological
 effects from likely higher levels of RF.

         With a recognition that there is some credible evidence of potential harm, the
 next logical question is how to evaluate that risk of harm to determine if the risk of
 potential harm is being adequately managed to be "safe," and therefore, not a credible
 threat, i.e., likely to cause damage or danger. What framework is appropriate to
 consider whether the risk is being adequately managed? In an article in the record,
 David Gee of the European Environmental Agency presents a framework to consider
 the difficulty measuring effects in complex biological systems that may result from forms
 of EMF, including multi-causality, thresholds, timing of dose, sensitive sub-populations,
 the sex, age, genetics and immune status of the host and cumulative exposures to EMF
 and other stressors, non-linear dose-response relationships, low does effects, and the
 absence of entirely unexposed controls. David Gee, Late Lessons from Early Warnings:
 Towards realism and precaution with EMF?, 16 Pathophysiology (2009). Mr. Gee
 warns in particular of ignoring positive real world observations of biological effects,
 consistent with two of Hill's criteria (discussed below), on the basis of biological
 mechanisms for those effects not being understood:

               In the context of expanding scientific knowledge, the
               "implausibility" of biological interactions may not be a robust
               basis on which to dismiss positive epidemiological or
               experimental observations, especially when the biological
               models being used are "simplistic."
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 44 of 82                  PageID #: 392

 Order                                      - 44 -                  Docket No. 2011-00262



 Id. at 219. In simple language, Gee's framework suggests that, when we have
 indications of concern without the full knowledge base we would prefer to make
 decisions regarding safety, we ought not to dismiss such concerns easily or based on
 overly simplistic rationales.

         When evidence of harm is neither definitely positive nor negative, consideration
 of the Hill criteria is important in assessing whether a particular agent may cause a
 particular effect. The Hill Criteria, first articulated in an address at the British Royal
 Society of Medicine by Austin Bradford Hill in 1965 and later published in the
 Proceedings of the Royal Society of Medicine, are well known and generally accepted
 as a useful framework in toxicology to assess unclear evidence of harm. The Hill
 Criteria consist of nine criteria that provide a framework for assessing whether there is
 adequate evidence of a causal relationship between an incidence and a consequence.
 The Hill Criteria are generally used in epidemiological studies to test whether a
 particular agent is the cause of a selected effect when it is difficult to control for all
 experimental variables (meaning that causative agents must be inferred from
 observational data). The Hill criteria include factors such as strength (how large is the
 effect?), consistency (has the same association been observed in others, in different
 populations, using a different method?), and biological gradient (is there a dose
 response?).

         Dr. Hardell recommended using the Hill Criteria in his initial testimony. Dr.
 Hardell states on page 9 of his testimony, "Using the Hill criteria on use of wireless
 phones and brain tumor risk infers causation of the association found in epidemiological
 studies. Most of these criteria are fulfilled". In CMP's rebuttal testimony, the Company
 critiqued Dr. Hardell's application of the Hill Criteria as follows:

               Q: Do the references made in the testimony of Drs. Hardell,
               -


               Conrad, Leszczynski, and Mr. Morgan to Sir Bradford Hill's
               criteria for consideration of epidemiology studies constitute a
               scientific methodology?

               A: No, alluding to Hill's criteria without providing a supporting
               -


               review of the scientific evidence according to Hill's criteria
               does not constitute an adequate weight of evidence
               assessment. A similar failure to follow Hill's criteria to
               establish claims for health effects was mentioned in the 2012
               Exponent Testimony.

 CMP Rebuttal Test. at 24.

         In his supplemental testimony, Hardell included a paper he co-authored (Exhibit
 D to Dr. Hardell's Supplemental Testimony) in which he specifically applied the Hill
 Criteria to cellular phones. Lennart Hardell and Michael Carlberg, Using the Hill
 viewpoints from 1965 for evaluating strengths of evidence of the risk for brain tumors
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 45 of 82                 PageID #: 393

 Order                                        - 45 -                  Docket No. 2011-00262

 associated with use of mobile and cordless phones, De Gruyter – Rev Environ. Health
 (2013) (Hardell and Carlberg). Dr. Hardell states that his paper directly supports his
 "opinion that a causal association between low-level RF radiation and adverse health
 effects can be inferred from the science and that exposure to low-level RF radiation,
 including at levels and frequencies transmitted by smart meters, poses risks to human
 health." Hardell Supp. Test. at 4. On page 3 of his supplemental testimony, Dr. Hardell
 also states:

               All nine issues on causation according to Hill were evaluated
               to assess the causal association between long-term wireless
               phone use and brain tumours, specifically acoustic neuroma
               and glioma. Epidemiological studies of long-term use and
               laboratory studies and data on the incidence of brain tumors
               were considered. We concluded that based on the Hill
               criteria glioma and acoustic neuroma should be considered
               to be caused by RF-EMF emissions from wireless phones,
               which should be regarded as carcinogenic to humans.

          The Hardell paper applies the Hill Criteria and concludes that that the criteria are
 met with regard to cellular phones. CMP's critique of Complainants' use of the Hill
 Criteria relies on Lawrence Berkeley National Laboratory's (LBNL) application of the Hill
 Criteria along with arguing that some of Dr. Hardell's findings are directly inconsistent
 with the Hill Criteria. CMP Rebuttal Test. at 87-88. Dr. Hardell's application of the Hill
 Criteria goes significantly beyond Exponent's view that it is an "allusion to Hill's criteria."
 It is a significant and plausible application of the Hill criteria to use of wireless phones.
 Dr. Hardell particularly describes the increased exposure to the human brain from cell
 phones and cordless phones, ". . . especially to the temporal lobe on the same side
 where the phone is used, i.e. ipsilateral exposure." Hardell and Carlberg at 2. The
 study notes the Danish cohort study was evaluated as inconclusive due to
 methodological issues. Id. The paper then proceeds to carefully apply the Hill criteria
 and reach its conclusion that "glioma and acoustic neuroma are caused by RF-EMF
 from wireless phones." Id. at 9. This conclusion is supported by exposure groups
 involving cumulative use of cellular phones by two different studies. Id. at 8.

        However, LBNL applied the criteria to both cellular phones and smart meters and
 found that, "based on our judgment, the Hill's criteria have not been satisfied for smart
 meters, regardless of how well they may or may not be satisfied for cell phones." Roger
 Levy and Janie Page, Smart Grid Technical Advisory Project, Lawrence Berkeley
 National Laboratory, "Review of the April 12, 2012 American Academy of Environmental
 Medicine (AAEM) submittal to the Michigan Public Service Commission" (April 18, 2012)
 at 3 (Levy and Page).37 The LBNL review relies heavily on the lack of published, peer-
 reviewed scientific research meeting the nine Hill Criteria for smart meters and

 37
   "This is due to significant technical differences between cell phones and smart meters
 and the absence of research that specifically addresses smart meter operating
 characteristics." Levy and Page at 3.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 46 of 82                PageID #: 394

 Order                                       - 46 -                  Docket No. 2011-00262


 compares that to the similarly "limited evidence" and "limited coherence" of "some
 studies" for evaluation of RF exposure from cellular phones. Id. at 2. LBNL opines that
 "it is inappropriate to presume an effect when the sources differ in terms of their
 frequency, intensity, proximity to critical biological tissues, etc." Id. The LBNL memo
 concludes that "based on our judgment, the Hill's criteria have not been satisfied for
 smart meters, regardless of how well they may or may not be satisfied for cell phones."
 Id. at 3. It is notable that LBNL limited its opinion that the Hill Criteria are not satisfied
 by RF from smart meters, which highlights that there may or may not be a stronger case
 for cellular phone exposures causing harm, but in any case differentiates the possible
 effects from smart meters and cellular phones.

         Based on this analysis, the LBNL and Hardell conclusions from application of the
 Hill Criteria actually are not inconsistent. Dr. Hardell finds no increased risk for brain
 tumors in subjects using the cellular phones in a car with an external antenna. Hardell
 and Carlberg at 1. In assessing the experimental criteria, Drs. Hardell and Carlberg
 assess the data on use in cars with external antenna and hands-free devices as follows:

               However, especially in the 1980s, mobile phone use was
               common in cars, with fixed external antenna as the only
               mode of use. Such use has been assessed in the Hardell
               group studies and considered to be no exposure to RF-EMF.
               For the study period 1 January 1997-30 June 2000, among
               1429 responding cases and 1470 controls, 73 cases and 90
               controls had always used the mobile phone with fixed
               external antenna and 1 additional control had always used a
               hands-free device. This yield crude OR=0.8; 95% CI=0.6-
               1.1. Thus, this "experiment" showed that if the RF-EMF
               exposure from the mobile phone was protected, no
               increased risk was found.

 Id. at 7.

        In sum, when the antenna is not immediately next to the head, this assessment
 suggests that the data does not support the finding that there is increased risk of brain
 tumors. This supports the LBNL review of the Hill Criteria related to smart meters as
 presenting a different RF/EMF exposure that may in fact result in "no increased risk
 found," to borrow Doctors Hardell's and Carlberg's terminology.

        CMP's own evidence tends to confirm that there is some risk from RF. A Dutch
 study by the Health Council of the Netherlands submitted by CMP reviews three other
 studies and concludes that "there are some weak and inconsistent indications for an
 association between prolonged and intensive use of a cellphone an increased incidence
 of gliomas." Health Council of the Netherlands, Mobile phones and cancer (June 3,
 2013) at 34. But this review, which is not a study but a review only, finds evidence of
 acoustic neuroma from cellular phone use to be "inconsistent and do not really give an
 indication of an increased risk." Id. at 35. It concludes that there is no "clear and
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 47 of 82              PageID #: 395

 Order                                      - 47 -                 Docket No. 2011-00262

 consistent evidence for an increased risk for tumours in the brain . . . ." Id. at 35. This
 study and review is not especially informative or reliable but it illustrates that the
 argument is over the degree of risk. The existence of some risk is acknowledged in the
 utility's own evidence that show there is no dispute regarding whether there is any
 scientific evidence of a risk from RF. This question is whether the existing science
 suggests levels from smart meters are high enough to pose a credible risk of harm. The
 WHO/IARC reclassification and Dr. Hardell's and Dr. Leszczynski's testimony is more
 reliable and credible given the recognition in the scientific community, careful scientific
 approach and explanation of these sources and experts, along with IARC/WHO's status
 as the authoritative international authority on classifications for these purposes.

         Moreover single-hit versus multiple hit or continuous exposure theory is well
 known in carcinogenesis. Data Request CMP-003-012. While there is support for the
 single-hit theory in more recent research, this is not something this Commission need
 resolve with respect to RF nor whether there is a threshold for cancer risk or not, or a
 level for cumulative or incremental exposures. Friedman Brief at 69-71; Friedman
 Exceptions at 7. Suffice it to say there is credible evidence to support a no safe
 threshold opinion as well as Exponent's view that there is a level below which effects
 cannot be detected. I would expect the scientific examination of this issue by experts
 and Laboratories to continue. This record is not sufficient to determine thresholds for
 cancer risk or levels of cumulative or incremental exposures particularly in a developing
 area of scientific inquiry and I decline to do so.

         The record is sufficient to conclude that emissions of RF/EMF from smart meters,
 at the power levels and frequencies that are comparable to cellular phones but at a
 greater distance from the human body and most often separated by a structure, pose a
 lowered level of exposure and therefore lower risk than cellular phone and cordless
 phone exposures by three to four orders of magnitude and therefore are not a credible
 threat to health and safety.

         K.    Actual Testing of the Meters by Trilliant and Field Measurement Indicate
               RF Levels are Below all Governmental and International Standards and
               Well Below Other Forms of RF

        Dr. Hardell cites an email from Dr. Baan with the email as an exhibit to his direct
 testimony. Hardell Test. at 16 (citing email from Dr. Baan of IARC dated Aug. 29,
 2011). In answering an inquiry on the WHO/IARC reclassification, Dr. Baan states that
 the reclassification applies to the entire spectrum of RF/EMF including smart meters.
 Dr. Baan then includes a significant statement: "An important point is the radiation level.
 The exposure from cellular phones (personal exposure) is substantially higher and
 much more focused (usually on the brain) than exposures from radio/tv towers,
 antennas or Wi-Fi." Id. Dr. Baan's statement alludes to a principle of toxicology: the
 dose makes the poison – the concentration of exposure matters.

        Devices emitting RF must be tested by the manufacturer to qualify for an FCC
 authorization. The manufacturer of CMP's smart meters, Trilliant, had the meters tested
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 48 of 82              PageID #: 396

 Order                                      - 48 -                 Docket No. 2011-00262


 to qualify for the FCC process for Grant of Equipment Authorization. This initial
 manufacturer testing of the meters requires dosage measurements of radiated
 power/radiation. This equipment testing showed FCC compliance even at 20 cm from
 the meter – an unrealistically high exposure scenario. At 3 feet, the peak signal
 strength would be two orders of magnitude below the FCC38 and ICNIRP standard of
 1.0 mW/cm2. Id. At 3 feet, the average exposure would be five orders of magnitude
 (roughly 100,000 times) lower than the FCC and ICNIRP standard. Since most
 exposures would occur from a meter outside with an external wall and meter banking in
 between, there is an additional margin of safety as well from the barriers presented by
 the structure and meter backing, both of which reduce RF field strength. Even allowing
 for the outdated FCC standard and WHO/IARC reclassification, these measurements
 indicate a reasonable margin of safety for the vast majority of exposures from smart
 meters.

         Moreover, actual field tests of the CMP AMI meters and other smart meters
 suggest RF exposures from smart meters are less than those from cellular phones and
 therefore exhibit a substantial margin of safety. The OPA conducted field tests of three
 smart meter sites plus two repeater sites. OPA's study would have picked up all
 sources of RF radiation. At one site with three smart meter banks, the OPA's consultant
 found an RF level of 13.4% of the FCC maximum exposure limit for the general
 population. Exponent conducted field testing of three smart meter sites which could not
 detect any RF. Notably, the OPA's measure is only one order of magnitude below the
 FCC limit rather than two to three orders of magnitude predicted by CMP's experts.
 This is likely attributable to multiple meters and other sources of RF, but this does point
 to the importance of fully assessing the impacts of large installations of meters.

        Mr. Friedman rightly points out that these studies are far from perfect. Sites were
 selected to find maximum and lesser exposures rather than selected using a statistical
 sampling technique. There was no confirmation of meter transmission operating when
 testing occurred and peak active period may have been missed because OPA's
 consultants only measured a portion of the meters most active transmission period.
 Thus, worst case measurements were not made nor were peaks necessarily measured.
 For these reasons, the field tests are not definitive but they do nonetheless tend to
 confirm the initial equipment testing and calculations on exposure levels are not wildly
 off base.

        Two additional field tests were conducted by the Vermont Department of Health
 and the Electrical Power Research Institute (EPRI). While these tests were on different
 meters operating at different power levels and frequencies, the results also tend to
 confirm that actual exposures are below all current governmental and international
 exposure standards. The EPRI study was done using careful scientific methods to look

 38
    While I prefer to reference the more recent ICNIRP standard than the FCC, virtually
 all of the CMP's expert testimony by Exponent was presented in terms of the FCC
 standard. Staff spent considerable time looking at underlying data and the manufacturer
 testing to assess the underlying data on potential exposures.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 49 of 82             PageID #: 397

 Order                                     - 49 -                 Docket No. 2011-00262


 at exposures from 7,000 smart meters located in a 20 acre area, so a dense meter
 configuration, and confirmed a finding of compliance with the FCC standard. The dense
 meter configuration tested by EPRI produced exposures higher than those shown in the
 Maine testing. The Vermont study also confirmed compliance with FCC limits.

         Moreover, AMI meters generally, based on this record, comply with regulations in
 numerous other jurisdictions that are more up to date than the U.S., including the EU
 and 23 other countries. See Table 1 above. The British Columbia Utilities Commission
 explicitly reviewed the safety issues relating to thermal and non-thermal effects and
 approved a deployment of AMI meters last year. B.C. Utilities Commission, In the
 Matter of FortisBC Inc., Decision relating to Certificate of Public Convenience and
 Necessity for the Advanced Metering Infrastructure Project (July 23, 2013).

         The California Council on Science and Technology (CCST) found that AMI
 meters result in smaller levels of radio frequency exposure than many common
 household devices, such as cellular phones and microwave ovens. California Council
 on Science and Technology, Final Report, "Health Impacts of Radiofrequency Exposure
 from Smart Meters" at 1 (Apr. 2011). Additionally, the CCST found that to date,
 scientific studies have not identified negative health effects from potential non-thermal
 impacts of RF emissions such as those produced by smart meters. Id. at 4. Therefore,
 CCST found that not enough is currently known about potential non-thermal impacts of
 RF emissions to identify or recommend any additional standards beyond the FCC
 standards. Id. at 5.

        The Maine Center for Disease Control (Maine CDC) issued a report on
 November 8, 2011, regarding health issues related to smart meters. Maine CDC,
 "Maine CDC Executive Summary of Review of Health Issues Related to Smart Meters"
 (Nov. 8, 2010) (Maine CDC Report). The report concluded "that studies to date give no
 consistent or convincing evidence of a causal relation between RF exposure in the
 range of frequencies and power used by smart meters and adverse health effects."
 Maine CDC Report at 3. The Maine CDC did not make a safety finding.

         In June 2012, the National Cancer Institute (NCI) updated its information about
 cellular phones and concluded that although there have been concerns regarding
 radiofrequency energy from cellular phones and how it may affect the brain and other
 tissues, "to date there is no evidence from studies of cells, animals, or humans that
 radiofrequency energy can cause cancer." NCI, Cell Phones and Cancer Risk (June
 18, 2012) (available at http://www.cancer.gov/cancertopics/factsheet/Risk/cellphones).
 This finding is consistent with the WHO/IARC reclassification which found the
 reclassification justified in part on epidemiology studies in addition to studies of cells,
 animals or human. The NCI also reviewed what other expert agencies have concluded
 regarding cell phone and cancer. The NCI notes that the FDA has also stated that while
 some studies have reported biological changes associated with radiofrequency energy,
 these studies have failed to be replicated. Additionally, the FDA has stated that the
 majority of published studies have failed to show a relationship between exposure to
 radiofrequency energy from cell phones and health problems. Id. The FDA like the NCI
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 50 of 82            PageID #: 398

 Order                                     - 50 -                Docket No. 2011-00262


 focusses on animal and cell studies rather than the epidemiology that the WHO/IARC
 found persuasive. The FDA's statement that the majority of animal and cell studies fail
 to show a health problem provides some comfort with the caveat that new lines of
 research are being undertaken, replicated and examined, and there were credible
 studies to convince the WHO/IARC to reclassify RF/EMF as a potential carcinogen.
 Neither the NCI nor the FDA disagrees with the WHO/IARC reclassification.

        Field tests of CMP's smart meters in operation tend to confirm laboratory testing
 and calculated RF exposure levels. Both the OPA and Exponent conducted field tests
 and the results of both studies support the conclusion that the exposure levels from
 CMP's smart meters and related equipment are below the ICNIRP, Canadian, FCC and
 other jurisdictions' limits. Examiners' Report at 38-39.

         L.   AMI meters are safe under average/normal/standard operating conditions

         While a threat or hazard always exists at some level, the level of that threat
 varies depending on the conditions and exposure. Water can be toxic if consumed in
 sufficiently high dosage. The Complainants' expert Dr. Hardell submitted materials
 obtained directly from the WHO/IARC Responsible Officer that confirms in the case of
 RF/EMF, the toxicological principle that exposure level varies the level of threat or
 hazard.39 In addition to the Dr. Baan email quoted above, Dr. Hardell submitted a
 second email from Dr. Baan, the IARC Responsible Officer for Monography 102 on RF-
 EMF, with his direct testimony. Hardell Test. Exhibit E (email from Dr. Baan at IARC
 dated March 30, 2012). In this email, Dr. Baan writes:

              . . . the IARC Working Group did not want to restrict the
              overall evaluation to "RF-EMF from mobile phones" or to
              "RF-EMF from mobile phones that were used in the late
              1990s" or to "RF-EMF from mobile phones that were used in
              the INTERPHONE study", [sic] since many other devices
              emit the same type of RF radiation, e.g., base-station
              antennas, radio/tv antennas, WiFI [sic] stations, smart
              meters, etc. Therefore all these fall under the same broad
              evaluation of "Radiofrequency Electromagnetic Fields". [sic]
              This is what the Working Group discussed and decided last
              year. Of course, because the exposure levels for many of
              these devices and exposure situations are so much lower
              than the exposure to someone who has a functioning cell



 39
    "One of toxicology's central tenets is that the dose makes the poison. This notion was
 first attributed to sixteenth century philosopher-physician Paracelsus, who stated that
 [a]ll substances are poisonous—there is none which is not; the dose differentiates a
 poison from a remedy. Even water, in sufficient doses, can be toxic." Borg-Warner
 Corporation v. Flores, 232 S.W.3d 765, 770 (Tex. 2007) (internal citations and
 quotations omitted).
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 51 of 82             PageID #: 399

 Order                                     - 51 -                 Docket No. 2011-00262


              phone against her/his ear, the risk will be considerably less
              (although the hazard still exists).

 Id.

        The inclusion of RF from smart meters in the WHO/IARC reclassification is clear
 from this email, as is the recognition that exposure levels are "considerably less" though
 it cannot be said that no hazard exists. Drawing a conclusion on what threat or hazard
 constitutes an acceptably safe level of exposure – a credible risk of harm – is the task
 before this Commission.

         It cannot be concluded that a zero exposure level is the only reasonable level of
 risk to allow for a positive safety finding. Man-made forms of RF/EMF are omnipresent
 in modern society from older radio/TV transmissions to modern wireless phones and
 Wi-Fi technologies. Based on the evidence reviewed herein and provided
 accommodations are made for those with medical treatment recommendations, CMP
 and analysis by other governmental and standards organizations in the record have
 established the relative safety of the AMI meters operating under typical parameters
 and that the meters do not constitute a credible threat to the health and safety of CMP's
 customers. I decline to disregard CMP's average/typical values as Mr. Friedman
 suggests and in fact rely upon that information to find that under the average/typical
 operating parameters the CMP meters meet a contemporary standard of safety.
 Friedman Exceptions at 20. If not, this Commission would establish an exposure
 standard of RF/EMF exposure that is between two and five orders of magnitude
 (roughly 100 to 100,000) times more stringent than currently in use for cellular phones
 and similar cordless and other household devices. There is some amount of risk to be
 sure ("the hazard still exists") but far less than most Americans knowingly and
 unknowingly experience virtually every day from devices found in the workplace,
 marketplace, homes and other public fora.

        At an average duty cycle, CMP's meters would meet all the referenced
 governmental standards even for a person standing six inches from the meter full-time.
 For a single meter, the most restrictive governmental standard would be met for a
 person 17 inches away during operation at its maximum 10% duty cycle though this
 standard involved averaging the exposure and ignores potential peak exposure impacts.

       Comparisons of RF exposure levels of smart meters with other RF emitting
 devices are shown in Table 2 and Figure 1 below:
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 52 of 82                                                  PageID #: 400

 Order                                                              - 52 -                         Docket No. 2011-00262


                                                            TABLE 240

       RF Exposure Levels from CMP AMI and Other Common Devices
       Source: ODR-01-29 and TX Study

                                                                                        Average
                                                                                       Exposure
            Device                               Location                              (mW/cm2)                  Notes

       FCC limit                                                                      1.000000
       Cell phone                 At ear                                              0.190000             High end of range
       Cell phone                 At ear                                              0.090000             Low end of range
       Smart meter @              1 yard away, meter and person
       10% duty cycle             outside                                             0.003100             Max. operating time
       WiFi router                1 yard away                                         0.000200      to     Constant operation
                                                                                      0.001000
       Smart meter @              1 yard away, meter outside,
       10% duty cycle             person inside                                       0.000150             Max. operating time
       AMI network
       device                     20 feet away                                        0.000054
       AMI network
       device                     60 feet away                                        0.000006
       TV, radio, cell
       towers                     Typical distances away                              0.000005
       Smart meter @              1 yard away, meter outside,
       typical operation          person inside                                       0.0000008


                                                           FIGURE 141


                               Average RF Exposure Levels
                         CMP Smart Meters and Other Common Devices
                                                                                       Logarithmic Scale
                                 Linear Scale

                                    0.20
                                                                              AE-SK
                                    0.15                              E   1    E UO
                                                                      ▪   1.0E-04
                                cE 0.10                                   1.0E

                                E   0.05
                                    0.00
                     oCell phone at ear: high end
                     la Cell p hone at ear: low end
                     • Smart meter:10Si d Lrty cycle. at 1 yd. meter outside. person outside
                     o WiFi Rou ler at 1 yd (mid-point of range
                     o Smart meter. 1094 duty cycle. meter outside. person inside
                     oAMI network extender at 20. ft
                     OW. radio. cell tower. far distance
                     o Smart meter. typical o pe ration . at 1 yd




        Inside a building where people spend the majority of their time, the exposures
 are much less. A comparison of exposure levels in Table 2 above shows that a smart
 meter located outside a building under typical operation exposes a person inside a
 40
      Table 2 is also found on page 19, above.
 41
      Figure 1 is also found on page 19, above.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 53 of 82             PageID #: 401

 Order                                     - 53 -                 Docket No. 2011-00262


 building 1 yard away to an exposure level that is five to six orders of magnitude lower
 than a cellular phone located at a person's ear. This ignores the potential risk of peak
 or "burst" exposures, but does establish that when averaged as allowed by the FCC,
 smart meter exposures to RF in this configuration are roughly between 100,000 and 1
 million times lower than a cell phone held at the ear in rough order of magnitude terms.
 For a repeater (AMI network device at 20 feet away), the exposure of a person is three
 to four orders of magnitude lower or roughly 1000 to 10,000 times lower than a person
 holding a cell phone at their ear. And for a repeater at 60 feet away, the exposure is four
 to five orders of magnitude lower or roughly 10,000 to 100,000 lower than a cell phone
 held at the ear. These are all averaged and not what Complainants refer to a peak (or
 "burst") emissions.

        The differences in exposure are so great that Fig 1 must use a logarithmic scale
 to show the differences. The primary distinction that makes a difference is the distance,
 e.g., extent of exposure. "[E]ven at the maximum 10% duty cycle, CMP's smart meters
 meet the most restrictive governmental standards identified in Section VI of 0.01
 mW/cm2 provide a person was at least 17 inches from the meter during operation."
 Examiners' Report at 44. However, a hundred or more meters together operating at a
 maximum duty cycle may be close to the FCC standard and would exceed the lowest
 governmental standards, thus some reason for caution. "At the average duty cycle,
 CMP's meters would meet all of the referenced governmental standards even if a
 person stood only six inches from the meter for the full time that is operated." Id.
 However, at a maximum duty cycle, a person within 6 inches may receive a higher
 exposure though it is unrealistic to assume a person will be within 6 inches of a smart
 meter all of the time. From inside a building, the exposures would be even less. This is
 consistent with Exponent's testimony that CMP's smart meter mesh network and the
 supporting facilities are not a significant source of exposure, constituting "much less
 than 1%" of the FCC's exposure limit. Joint Testimony of Erdreich, Bailey, Shkolnikov,
 Docket No. 2010-00345 at 27 (Nov. 16, 2010). As indicated by the OPA's field
 measurements, however, I am not convinced the exposure is as low as Exponent
 calculates for multiple meters in dense urban installations.42 When OPA's field
 measurements are combined with the averaging of emissions allowed by the FCC,
 there is some reason for caution that burst or peak exposure are not as well studied in
 general nor illustrated on this record because the FCC standards allow for averaging.

         M.    Exponent has not proven the meters are safe under the worst case
               operating condition as described by Dr. Bailey

         As a matter of evidence and burden of proof, Exponent has not provided
 sufficient measurements or assessments of levels for the worst case scenario that Dr.
 Bailey acknowledged on cross examination. The worst case for a bank of meters at
 10% of duty cycle is also not addressed (with or without a number of descendants).

 42
   This concern is highlighted by the OPA consultant perhaps missing some or all of the
 peak level of transmission during the smart meters highest emissions period in the
 hours immediately after midnight.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 54 of 82                                 PageID #: 402

 Order                                                   - 54 -                       Docket No. 2011-00262



         CMP has not presented evidence or measurements to support full operations at
 10% of the duty cycle with large banks in an urban environment. Exponent's expert
 identified a worst case exposure scenario, but failed to adequately address this worst
 case scenario. For our immediate purpose today, we are not aware that this is a
 current, or perhaps even likely, operational scenario for the meters as currently
 deployed. In any event, if CMP wishes to operate the AMI meters close to this so-called
 worst scenario, it should make a showing to the Commission that the RF levels are safe
 operated at 10% duty cycle in the largest bank configuration(s) that would occur in its
 service territory.

        CMP's own filings illustrate the dramatic difference in exposure from a smart
 meter communicating 0.05% of the time and 10% of the time. Figure 2 below,
 presented by Exponent, shows that at 10% run time the exposure is higher and closer
 to the FCC exposure limit at 2 to 5 inches from a single meter than farther distances:

                                            FIGURE 2
                       Power Density of a Smart Meter Decreases with Distance

                                                   7
                                                                                         FCC exposure limit
      1




     0.8




     0.6


 a                       Smart meter communicating
  x 0.4                  10% f the time




     0.2
           Smart meter communicatind.- ,,_
           0.05% of the time

            tz
      0
       2           3         4        5            6         7           8        9      10        11         12
                                             Distance from smart meter (inches)

 Source: Joint Testimony of Erdreich, Bailey, Shkilnikov, Docket No. 2010-345, Fig. 2 at
 27 (Nov. 16, 2010).

         Figure 2 illustrates how the exposure in power density (in milliwatts per square
 centimeter) decreases substantially with distance from a single meter. Examining this
 figure, one can see that a single meter produces a power density just below 20 percent
 (0.2) of the current FCC exposure limit at 5 inches, thus ten meters would be near the
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 55 of 82             PageID #: 403

 Order                                     - 55 -                 Docket No. 2011-00262


 FCC limit and a dozen meters perhaps above the current FCC exposure limit at five
 inches if not protected by a wall and the back of the smart meter. Accordingly, a meter
 bank of several dozen meters in close proximity may exceed the FCC limit but evidence
 has not been submitted to the Commission on large installations of meter banks other
 than a conclusory letter from an FCC official and EPRI's study of another type of smart
 meter. The Commission needs clear evidence to show that the largest installations of
 meter banks in Maine produce RF/EMF levels that provide for safe service consistent
 with contemporary national and international safety standards for RF radiation.

        CMP's smart meters have a peak power level of between 0.41 mW/cm 2 and 0.44
 mW/cm2 which is well below the ICNIRP, IEEE, FCC and most national limits of 1.0
 mW/cm2 – even without taking the duty cycle into account. Mr. Friedman, Ms. Wilkins
 and Ms. Foley-Ferguson correctly point out that those measurements and the FCC
 standard are based on averaged and not peak exposure. And further, the evidence on
 meters in multiple configurations shows that RF may approach the ICNIRP, IEEE and
 FCC limit. The OPA field test result of 13.4% for one area with multiple meters
 suggests that overall RF may be close enough to governmental standards to require
 additional showing on reasonable worst exposures for areas where a utility might deploy
 multiple banks of smart meters that may operate closer to the 10% duty cycle than
 today. Against the evidence in this record, the FCC's letter statement by Knapp alone is
 conclusory and insufficient without a further evidentiary showing. This is a sufficiency of
 evidence finding and not a finding of whether or not the meters are safe in dense urban
 environments.

         For guidance to the parties should CMP decide to pursue such a showing, a well
 done study such as EPRI's with specific field design or in an area that CMP identifies as
 high-deployment may be one avenue to provide such additional evidence. The
 theoretical worse case of many banks of meters operated at or near a full 10% duty
 cycle is not an issue for CMP's current system on this record. So the safety issue is not
 litigated for higher exposures than CMP's average/typical exposures, nor is there
 evidentiary support for such measured exposures. For this reason, operation of these
 meters in the future at higher duty cycles near higher "worst case" exposure scenario is
 an issue remaining for another day and proceeding. The Commission is not aware of
 any such exposures in Maine, and CMP does not operate its current meters anywhere
 near the full 10% duty cycle in banks or alone. Although future studies, measurements
 and theoretical calculations may suffice, the evidence in the record of this proceeding is
 insufficient, on what has been described as a worst case multiple-meter operating
 condition, to draw any reasonable conclusion at this time.

         N.    Customer No-Cost Opt-Out Under Certain Conditions Represents a Low-
               Cost Mitigation Measure

        The issues in the Opt-Out Orders are before us in this case because they were
 included in Mr. Freidman's complaint. The Law Court observed in its opinion that Mr.
 Friedman's complaint asserts that the fees for the opt-out are unjust. Friedman, 2012
 ME 90 at ¶ 8. Further, the Law Court reversed and remanded the Commission's finding
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 56 of 82               PageID #: 404

 Order                                      - 56 -                  Docket No. 2011-00262


 that the Opt-Out Orders adequately addressed the safety issue. Because Mr.
 Freidman's complaint here raises the appropriateness of the Opt-Out Orders, the Opt-
 Out Orders and the Commission's lack of a safety finding are before the Commission
 because it is squarely raised in the 10-person complaint here.43

        What is appropriate, if anything, to address the testimony, statements and
 concerns of the Complainants on remedy given the evidence presented on safety. I
 observe that the description of the Complainants as "a small but vocal group tied to a
 nationwide crusade against RF wireless technology" is not persuasive. CMP Brief at 2.
 More than 8,000 of CMP's ratepayers appear to share Complainants' concerns. CMP's
 statements do not assist it in meeting its burden of proof and such labelling of
 concerned citizens and ratepayers is unnecessary. In fact, the concern of 8,000 to
 9,000 CMP customers is evidence in itself which the Commission should weigh heavily.
 Likewise, one of the Complainant's bias filing against some of the Commission staff is
 not helpful to the extent its represents an ad hominem attack on Commission staff. .

         The testimony this Commission received in writing and in person expresses
 significant concerns and attributes health issues to these meters. In assessing the
 Complainants health concerns, it is possible that some of those complaining have a
 sensitivity that is clinically manifest. The Austrian Medical Association has produced a
 document for diagnosis and treatment of EMF-related health problems and illnesses but
 other medical organizations have not followed suit. Guideline of the Austrian Medical
 Associate for the Diagnosis and Treatment of EMF-Related Health Problems and
 Illnesses (EMF syndrome), Consensus paper of the Austrian Medical Association's
 Working Group (March 3, 2012). I make no finding regarding the validity or not of EMF-
 syndrome and do not believe this Commission needs to do so. While the WHO has
 stated that studies have not shown that electromagnetic hypersensitivity (EHS)
 symptoms are attributable to EMF, it has also noted that those symptoms are
 nevertheless real and at times can be debilitating. WHO, "Electromagnetic Fields
 (EMF): Fact Sheets and Backgrounders (Dec. 2005) (available at
 http://www.who.int/mediacentre/factsheets/fs296/en/index.html). The same
 observations can be based on the testimony of CMP's customers, some of whom attest
 to symptoms that are real.




 43
   The Court requires the Commission to examine whether it can make a finding that
 was absent from the original AMI approval, absent from the opt-out order arising from
 an earlier citizen complaint, and absent from our decision on this Complaint regarding
 safety. In this context of a later filed 10-person complaint, it is unclear of the extent to
 which the Court allows a collateral attack on a prior Commission approval of the AMI
 approval and the 10-person complaints resulting in the opt-out order. Further, it is
 unclear whether a final Commission Order can be reexamined by way of the 10-person
 complaint procedure.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 57 of 82            PageID #: 405

 Order                                     - 57 -                Docket No. 2011-00262


         As Dr. Hardell correctly notes:

               The appropriate scientific response to inconsistencies
               is to perform further studies with a goal of resolving
               the inconsistencies with a better or more
               comprehensive theory. It is not appropriate to ignore
               or discard the inconsistent observations, unless there
               is reason to conclude that the experiment was poorly
               designed or carried out.

 Data Request CMP-003-011.

         In this proceeding, multiple witnesses who are Maine citizens and CMP
 customers have submitted testimony regarding their own experience with RF/EMF;
 these submissions are evidence. Appendix B to this Order is a summary of some but
 not all of those statements. I take the sworn testimony as representative of the
 concerns of the roughly 8,000 CMP customers who have opted-out. Some of these
 sworn statements and testimony are credible and some not. Particularly helpful is the
 testimony of Julie Tupper, Cynthia Krouse, Jack and Deborah Heffernan, and Joyce
 Flanagan, among others, who cite medical recommendations to avoid RF exposure. I
 note that medical opinions would be preferred from doctors or practitioners who can
 make treatment recommendations, but that does not mean that recommendations by
 non-doctors and non-practitioners have no credibility. On the other hand, there is lay
 testimony that symptoms exhibited become worse when a smart meter was removed
 and attributing those to a neighbor's smart meter, which is an example of not so credible
 testimony. In addition to approximately two dozen types of health impacts asserted by
 CMP customers submitted to the record in sworn form, the Commission is aware that
 over 8,000 CMP customers had adopted out for various reasons.44

        Further, the Commission has received expert evidence from treating physicians
 that patient symptoms are associated with AMI meters and other sources of RF in the
 home. Rea Test. The Commission has heard from an apparently well-respected former
 treating physician outside Maine, Dr. William J. Rea. Dr. Rea was a cardiovascular
 surgeon practicing in Ohio and Texas as well as an assistant professor of
 cardiovascular surgery at the University of Texas S.W. Medical School and Chief of
 Cardiovascular Surgery at Veteran's Hospital. Id. at 1. Dr. Rea has authored five
 medical textbooks and more than 150 peer reviewed research papers. Id. at 3.

 44
   While some additional public comment is not sworn testimony, it is appropriate to
 recognize the public comment without considering or relying upon such statements as
 record evidence. The Commission has in this last session of the Legislature explained
 that record evidence must be sworn or affirmed but that the Commission notes public
 comments submitted without considering it in the evidentiary record for purposes of
 making decisions. The Commission has also made a clear effort in this case and others
 recently to explain to the public that their statements must be sworn or affirmed to be
 considered record evidence.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 58 of 82             PageID #: 406

 Order                                     - 58 -                 Docket No. 2011-00262


        Dr. Rea has treated patients who complain of sensitivity to smart meters, and he
 recommends that those patients reduce exposures. Dr. Rea's clinical experience as
 well as his study of EMF sensitivity cause him to conclude that exposure to RF radiation
 does have health effects in some people. Id. at 3-7. We also heard evidence from a
 number of CMP customers who testify to the same effect. Dr. Rea specifically
 recommends treatment to include avoidance of smart meters for patients exhibiting
 such symptoms. Id. at 7.

         It appears that some medical practitioners like Dr. Rea advise patients to avoid
 these exposures, perhaps without opining on medical cause. On balance, the public
 testimony together with the 8,000 opt-outs and testimony of Dr. Rea support a
 reasonable supposition that there may be symptoms for some people related to the
 installation of smart meters. It is a reasonable concern on the behalf of many CMP
 customers even if not capable of satisfying a more-probable-than-not burden of proof
 that smart meters cause their asserted health effects.

         In addition to diagnosing medical conditions, doctors and medical practitioners
 clinically treat and understand symptoms. Symptoms are treated clinically even when
 medical science does not explain cause and effect and indeed when a condition cannot
 be diagnosed.45 I am reluctant to utterly disregard evidence from many CMP ratepayers
 and some competent medical evidence from health care providers. As with other
 physician recommendations in the case of disconnection cases where customers need
 electricity for medical reasons, this Commission generally will accept medical opinions
 and recommendations of treating physicians as valid. See, e.g., Chapter 815, § 11 of
 the Commission Rules (physician's certification concerning a medical emergency
 justifying continuation of electricity service). There is no reason to vary from the
 Commission's practice established elsewhere in Commission rules where a treating

 45
    It is a bit of a red herring to consider whether patients may or may not be able to
 consciously distinguish the presence of RF fields or whether electromagnetic field
 (EMF) hypersensitivity is a real medical condition or not. The research is mixed with
 some studies showing symptoms are not related to RF exposures and other studies
 showing 100% reproducible reactions to frequencies each individual is sensitive to.
 LBNL Memo at 4 (citations omitted), citing AAEM submission. The studies on
 conscious ability to distinguish RF fields are mixed, with the WHO concluding that "Well
 controlled double-blind studies have shown that symptoms were not correlated with
 EMF exposure." LBNL Memo at 5 (citations omitted), citing WHO, "Electromagnetic
 fields and public health," Electromagnetic hypersensitivity, Fact Sheet N 296, Dec. 2005
 (available at http://www.who.int/mediacentre/factsheets/fs296/en/). There are
 documented disagreements as to reproducibility of studies showing people are
 consciously sensitive to EMF. Id. This proceeding, however, is not about, and no
 outcome hinges on, whether RF or EMF sensitivity is conscious or not and whether
 these sets of outcomes are valid or not. And the main impetus of Exponent's
 questioning whether EMF hypersensitivity is a real medical condition is to suggest that
 RF sensitivity cannot be conscious and thus must be psychological rather than a
 medical, physiochemical or genotoxic.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 59 of 82               PageID #: 407

 Order                                      - 59 -                  Docket No. 2011-00262


 medical profession makes treatment recommendations. Indeed I find that it is an
 unreasonable utility practice for CMP to do so.

         The involuntary nature of this risk is a consideration. Customers must accept
 meters as a condition of electrical service. Having no electrical service is not a practical
 or feasible decision for families and businesses in 21st century United States. This is
 different from one-hundred years ago when some farms in Maine had no electricity and
 could operate self-sufficiently. Now virtually every primary residence in Maine has
 electricity. These meters are now CMP's standard meter. The older analog electro-
 mechanical technology appears to be headed to obsolescence with utilities across the
 U.S. and Europe installing different versions of AMI technologies.

         I do not agree with CMP's experts when they suggest that a causal relationship is
 necessary – essentially requiring a classification of AMI meters as a known carcinogen
 – for this Commission to take any measures to protect customer safety. This would shift
 the burden to the Complainants of proving causation of a safety risk which violates the
 Commission practice of putting the burden on the utility but also the governing statute
 which codifies an affirmative obligation on the utility to "furnish safe, reasonable and
 adequate facilities and service." 35-A M.R.S. § 301.

        The shift of the burden to the Complainants in contravention of Section 301's
 affirmative utility safety obligation would be problematic because the lack of scientific
 proof of causality avoids any need on the Commission's part to consider any reasonable
 risk mitigation. This is not consistent with Commission practice in other cases. It is
 simply inaccurate to suggest that the lack of scientific "proof of causal relationship"
 means that no reasonable risk mitigation can be considered or required, particularly low
 or no cost risk mitigation measures.

        Rather, I find in light of the WHO/IARC reclassification as a possible carcinogen
 and the evidence presented in this case that low-cost and no-cost risk mitigation
 measures are advisable. The Section 101 and Section 301 obligation on the utility and
 this Commission to provide safe service make it appropriate to consider low cost or no
 cost mitigation of risk. To be specific, it is appropriate to consider low cost or no cost
 mitigation of risk where there is some credible evidence of risk, but that credible
 evidence of a risk falls short of a likelihood of harm and short of a credible threat of
 harm to the health and safety of customers. Such consideration of reasonable risk
 mitigation is part of the safety determination under Sections 101 and 301.

         Indeed, the Commission itself has adopted precisely such an approach to risk
 mitigation in the MPRP proceedings addressing EMF risk as discussed earlier in this
 opinion. In a number of abutter disputes regarding CMP's high-voltage transmission
 lines, the Commission considered health claims under an MPRP Stipulation that
 provided that "CMP will take all reasonable steps to mitigate EMF consistent with World
 Health Organization recommendations," which WHO recommendation is that
 governmental authorities mitigate high levels of EMF when mitigation is low or no cost.
 MPRP Order; Curtis Order; Fournier Order.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 60 of 82                 PageID #: 408

 Order                                       - 60 -                  Docket No. 2011-00262


        Neither causality nor quantified risk are pre-requisites for reasonable risk
 management measures. When science cannot produce a precise quantification of
 potential risks, costs, and damage, yet there is evidence of potential or possible harm,
 an agency charged with protecting safety can nonetheless move forward judiciously to
 determine respective obligations and rights in the context of a public interest standard.
 35-A M.R.S. § 101 ("The purpose of this Title is to ensure that there is a regulatory
 system for public utilities in the State that is consistent with the public interest . . .").
 Innovative technologies in the context of developing science, engineering and medical
 understanding may necessitate limited precautionary approaches to safety in light of
 uncertainty presented by scientific studies and new technology.

        One example is a Hawaii decision that considered claims of water resource
 damages in the context of approvals for water withdrawal and water uses. The Hawaii
 Commission was operating under a similar public interest standard and found in a
 series of cases that a precautionary approach is advisable when the evidence even
 carefully weighed does not lend itself to an exact quantification of benefits and risks.
 The Hawaii Supreme Court upheld the Commission's action that it should estimate a
 sustainable yield figure including reasonable precautionary measures:

               [T]he Commission may make reasonable precautionary
               presumptions or allowances in the public interest. The
               Commission may still act when public benefits and risks are
               not capable of exact quantification. At all times, however, the
               Commission should not hide behind scientific uncertainty,
               but should confront it as systematically and judiciously as
               possible—considering every offstream use in view of the
               cumulative potential harm to instream uses and values and
               the need for meaningful studies of stream flow requirements.

 In the Matter of the Contested Case Hearing on the Water Use Permit Application Filed
 by Kukui (Molokai), Inc, 174 P.3d 320, 339 (Haw. 2007) (quoting In re Water Use Permit
 Applications, 94 Haw. 97, 159-60; 9 P.3d 409, 471 (2000)).

        The Hawaii Supreme Court found that where the state of the science obscures
 exact calculation, it is nonetheless appropriate to engage in systematic and judicious
 examination of values, risks and potential harms at stake.

         Therefore as part of the safety finding under Section 101 and Section 301,
 Commission precedent suggests it would be appropriate to mandate that CMP allow
 those customers with RF-related symptoms who submit documentation of a licensed
 doctor's or licensed medical practitioner's treatment recommendation to have such
 recommendation considered. This consideration would be in the same manner as the
 Commission does under Chapter 815 for physician certifications allowing continued
 electricity for medical reasons. Specifically, if limited RF/EMF exposure is
 recommended by a doctor or medical practitioners, I would address the pending
 Complaint by allowing for an AMI meter in a no transmit mode or turned off at the
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 61 of 82                  PageID #: 409

 Order                                      - 61 -                  Docket No. 2011-00262


 ratepayer's primary residence at no cost. This would meet the statutory mandate of
 safe, reasonable and adequate utility service.

         This new exception is limited to those with treatment recommendations from a
 medical practitioner allowed by law to prescribe medical treatments. This is generally
 licensed doctors and licensed medical practitioners and would not extend to some of the
 health care providers in this record such as nutritionists or acupuncturists who are not
 licensed to prescribe medical treatment. Thus as part of the safety finding, there is a
 low cost or no cost accommodations to recognize that there is some credible evidence
 of risk of chronic effects. I find it is not a reasonable utility practice for CMP to fail to
 provide sufficient risk mitigation and that CMP should provide an AMI meter with a
 transmitter turned off if recommended by a licensed doctor or medical practitioner. This
 is less cost to CMP and ratepayers to utilize the AMI-meter-with-transmitter-turned-off
 than an analogue meter and provide more system flexibility to turn meters on when
 requested.

         I would therefore incorporate this reasonable low cost or no cost measure for
 those who submit documentation of a licensed doctor's or medical practitioner's
 treatment recommendation to have an AMI meter in a no transmit mode or turned off at
 their primary residence to qualify for a no-cost opt-out option.

        Consistent with the Commission's safety mandate in Sections 101 and 301, I
 conclude that turning off transmitters is a reasonable medical accommodation pursuant
 to a doctor's or medical practitioner's treatment recommendations. The AMI meter is
 now CMP's standard meter and a non-transmitting option will address any medical
 issues identified by a treating physician or medical practitioner qualified to make such
 treatment recommendations.

 X.      OPINION OF COMMISSIONER VANNOY

         A.    Overview

        The Legislature has charged the Commission with the responsibility of regulating
 the rates and operations of public utilities in Maine. As stated in 35-A M.R.S. § 101, the
 purpose of Commission regulation is as follows:

               The purpose of this Title is to ensure that there is a
               regulatory system for public utilities in the State and for other
               entities subject to this Title that is consistent with the public
               interest and with other requirements of law…. The basic
               purpose of this regulatory system as it applies to public
               utilities subject to service regulation under this Title is to
               ensure safe, reasonable and adequate service, to assist in
               minimizing the cost of energy available to the State's
               consumers and to ensure that the rates of public utilities
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 62 of 82               PageID #: 410

 Order                                      - 62 -                 Docket No. 2011-00262


               subject to rate regulation are just and reasonable to
               customers and public utilities.

        Maine law further requires that "every public utility shall furnish safe, reasonable
 and adequate facilities and service." 35-A M.R.S. § 301. In addition, with respect to
 smart grid technology implementation, the Commission has the specific statutory
 obligation to ensure that utilities meet applicable standards for reliability, safety and
 security. 35-A M.R.S. § 3143.

         It is important to emphasize, however, that the Commission is neither a health
 nor a scientific agency, and it is clearly not the role of the Commission to resolve the
 scientific debate regarding potential health impacts of RF emissions. The Law Court
 specifically recognized the Commission's lack of technical expertise to conduct an
 independent investigation of these issues:

               Although the Commission may not have the technical
               expertise necessary to conduct an independent investigation
               on this issue, the Commission's orders appear to recognize
               that other state and federal agencies do. As an
               administrative body authorized to conduct hearings and
               engage in fact-finding, the Commission is not precluded from
               considering the findings and conclusions of other state and
               federal agencies.

 Friedman et al., 2012 ME 90, ¶ 11 n. 7.

       Therefore, in my view, the Commission's role is to resolve the question as to
 whether CMP's installation and operation of wireless smart meters and the associated
 mesh network constitutes a safe, reasonable and adequate utility service. 46 In
 determining safety as the Court directed, we must answer the question as to whether
 the RF emissions of smart meters represent a credible risk of harm to CMP's
 customers. In making this determination, the Commission should review and give
 weight to all of the scientific and health information contained in the record before it.

        In determining safety as the Law Court directed, the Commission must answer
 the question as to whether the RF transmissions of smart meters represent a credible
 threat of harm to CMP customers. However, the Commission should also review the
 matter in a broader context that includes an examination of the compliance of CMP's
 smart meters with all applicable federal or state regulations; determinations and
 conclusions by other state, federal, and international agencies on RF emissions



 46
   In response to Mr. Friedman's Exceptions at 1-2, it should be emphasized that the
 Commission must find that the meters are "safe." The Commission may not balance
 safety against "reasonable" and "adequate" service.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 63 of 82                 PageID #: 411

 Order                                       - 63 -                  Docket No. 2011-00262


 generally and smart meters specifically; and the pervasiveness of RF emitting devices
 in the environment.

         Finally, it is important to emphasize that the question of safety in this context is a
 public policy determination and not a scientific conclusion. The responsibility for
 determining "safety" lies with government agencies, not individual scientists.47 The
 Legislature in its charge to the Commission to ensure "safe, reasonable and adequate"
 service could not have intended that the Commission ensure absolute safety with zero
 risk of harm; this is particularly true with regard to electricity which, by its very nature,
 has inherent safety risks. Safety is a relative and contextual term, determined not only
 by an understanding of the scientific evidence and potential risks, but also by a policy
 judgment as to the acceptability of those risks given the benefits of the technology.

         B.    Legal Standards and Burden of Proof

        As stated above, the question before the Commission in this proceeding is
 whether the installation and operation of CMP's smart meters constitutes safe,
 reasonable, and adequate utility facilities and service. It is CMP that has the burden to
 demonstrate compliance with this statutory directive. 35-A M.R.S. § 301. CMP must
 make this showing by a preponderance of the evidence. Re: Request for Commission
 Investigation Into the Reduction of Services to the Residents of Jackman and
 Surrounding Communities, Docket No. 1994-00462 (Sep. 1, 1995) (utility, in ten-person
 complaints, has the burden to prove by preponderance of evidence that its service is
 safe, reasonable and adequate).

         Mr. Friedman argues that that the Commission should employ a heightened level
 of scrutiny in this proceeding because the issue involves the safety of Maine residents
 and, therefore, CMP must provide enough reliable scientific evidence to conclude with a
 high degree of certainty that there is no risk of harm and that safety is ensured.
 Friedman Brief at 7-8, 72. I agree that the issues before the Commission in this
 proceeding are of substantial importance. However, there is no basis in law for a
 heightened standard of proof and the utility's burden in this proceeding, as stated
 above, is to demonstrate by the preponderance of the evidence that the installation and
 operations of its smart meters constitute a safe, reasonable, and adequate utility
 practice. It is simply impossible for CMP or anyone else to "prove" with the degree of
 certainty apparently advocated by Mr. Friedman, Ms. Wilkins, and Ms. Foley-Ferguson
 that low-level RF emissions have no potential to cause harm under all circumstances.
 Science simply cannot prove a negative. Such a requirement or standard of proof
 logically would lead directly to prohibition of smart meter deployment with the implication
 that all RF emitting devices should be banned and could raise difficult questions with




 47
   In this respect, I agree with the position of CMP's witnesses as expressed on Page
 152 of their Rebuttal Testimony.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 64 of 82                PageID #: 412

 Order                                       - 64 -                 Docket No. 2011-00262


 regard to other utility facilities and practices, for example, the operation of power lines
 and natural gas pipelines cannot be said have zero risk of harm to the public.48

         C.    Compliance with RF Emission Standards

        The evidence in this proceeding demonstrates that CMP's AMI network is in
 compliance with the FCC, Health Canada, and the International Commission on Non-
 Ionizing Radiation Protection (ICNIRP), as well as other governmental standards. As
 discussed in Section VI above, the FCC has the direct federal authority to promulgate
 rules regarding emissions and safety associated with RF devices and therefore
 compliance with FCC standards is of utmost importance in our review of the safety of
 CMP's smart meters.

               1.     FCC Smart Meter Certification

         As discussed above, smart meters are required to be tested and evaluated in
 certified laboratories prior to sale to utility companies to ensure their compliance with
 the FCC's RF exposure limits. No party has contested the fact that, prior to CMP
 acquiring Trilliant's Smart Meter and Mesh system, the safety of that equipment was
 established through the FCC application process by Trilliant for the FCC Grant of
 Equipment Authorization. CMP has deployed only equipment that has been certified by
 the FCC for compliance with the appropriate safety levels.

         For CMP's smart meters, the FCC compliance testing showed peak signal
 strength of between 0.41 mW/cm2 and 0.45 mW/cm2 at a distance of 20 cm, well below
 the FCC limit of 1.0 mW/cm2 even without taking the duty cycle of the meters into
 account.49 At a distance of 3 feet, the peak signal would be expected to have degraded
 to approximately 0.02 mW/cm2, and at the average smart meter duty cycle, even if it all
 occurred in the same thirty minute period, the thirty-minute average exposure at three
 feet from the smart meter would be reduced to approximately 0.00005 mW/cm 2,
 approximately 20,000 times below the FCC standard. Even at the maximum duty cycle
 of 10%,50 the exposure would be approximately 500 times below the FCC standard.51


 48
   Several of Mr. Friedman's witness would not support an outright ban of RF emitting
 devices. See Section XI(G), below.
 49
   Landis+Gyr FOCUS AX = 0.411842 mW/cm2; GE I-210 = 0.445379 mW/cm2 (ODR-
 03-05, pages 8 and 49, respectively).
 50
   The 10% duty cycle limitation is imposed to prevent signal interference and is not a
 function of human health concerns.
 51
   Sat 20cm = 0.411842, Sat 36in = 0.411842/(36in*2.54cm/in/20cm)^2 = 0.0197 mW/cm 2;
 Sat 20cm = 0.445379, Sat 36in = 0.445379/(36in*2.54cm/in/20cm)^2 = 0.0213 mW/cm2;
 Average duty cycle at 4.4 seconds over 30 minutes = 4/(30min*60sec) = 0.24%. Thirty
 minute Avg S (at 0.24% duty cycle) = between 0.0197*0.0024 = 0.000048 and
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 65 of 82           PageID #: 413

 Order                                    - 65 -                Docket No. 2011-00262


              2.     Field Tests of CMP Smart Meters

        For purposes of this proceeding, both CMP and the OPA undertook and
 submitted the results of field measurement studies of the RF emissions of CMP's smart
 meter system as a means to confirm compliance with FCC standards. The results of
 both studies support the conclusion that the exposure levels from CMP's smart meters
 and related equipment are well below the FCC MPE limit.

         CMP's study was undertaken by Exponent to validate its previously calculated
 RF exposure levels. The Exponent study involved measurements at three smart meter
 sites selected from a sample of 1,100 meters from which signaling frequency (i.e.,
 number of signals) data had been collected. Based on the signaling frequency data,
 Exponent selected three sites with smart meters considered to communicate at the low,
 typical and high points of the signaling frequency range. Exponent's measurements
 were all performed outside the residences at a distance of 3 feet from the smart meter.
 None of Exponent's measurements (recorded on a running, 30-minute average)
 exceeded the lower detection limit of its equipment of 0.00017 mW/cm 2. It should also
 be noted, that these measurements would have included all RF sources (not just the
 subject meter) within the detection band of the equipment.

         The OPA's study, (conducted by True North Associates and C2 Systems,)
 involved three smart meter sites, plus two repeater sites and one extender bridge site.
 Two of the three smart meter sites it chose were in densely populated parts of Portland,
 and the third was at a single-family home in a more rural area. Sites 1 and 2 were at
 three and nine smart meter banks, respectively. The two repeater sites were in densely
 populated parts of Portland and each had over 5,000 smart meters within a half mile
 distance. The extender bridge was in a commercial/residential part of Westbrook and
 listed as supporting over 2,000 smart meters. Unlike Exponent's configuration, the
 equipment measured both the maximum as well as the average exposures, based on
 the 6 minute average for occupational exposure. For the meter survey, the OPA's study
 measured two readings below the limit of reliability identified for the equipment it was
 using (at Sites 2 and 3) and one reading above that value (Site 1). The Site 1 reading
 was reported as 13.4% of the MPE for the general population. The OPA's study of the
 extender bridge and repeaters were reported to be less than 1% of the FCC general
 public MPE.

         Mr. Friedman, Ms. Wilkins, and Ms. Foley-Ferguson argue that these studies do
 not provide any validation of FCC compliance, stating that the studies were fatally
 flawed for several reasons including: (1) the smart meters tested were not chosen from
 a statistically valid sample; (2) there is no proof that the smart meters were actually
 transmitting during the measurement periods; (3) the OPA study truncated
 measurement during the active period and may not actually have captured the most
 active part of that period; (4) the "worst case" smart meter configuration was not


 0.0213*0.0024=0.000051; Thirty minute Avg S (at 10% duty cycle) = between
 0.0197*0.1 = 0.00197 mW/cm2 and 0.0213*0.1=0.00213.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 66 of 82             PageID #: 414

 Order                                      - 66 -                Docket No. 2011-00262


 measured; (5) the measurement equipment was not sensitive enough to detect the
 smart meter RF; (6) peak exposure was not measured; and (7) the tests do not address
 non-thermal exposures.

         I acknowledge that Mr. Friedman, Ms. Wilkins, and Ms. Foley-Ferguson raise
 issues with respect to the degree of certainty provided by the studies. However,
 because the smart meters and related equipment were tested and determined to be
 compliant with FCC limits prior to being acquired and installed by CMP, the field studies,
 by themselves, are not determinative of FCC compliance. Notwithstanding their alleged
 flaws, I conclude that these field studies are informative in that they provide support for
 the conclusion that the RF emissions from CMP's smart meters are far below the FCC
 limits as the measurements indicate.

               3.     Other Field Studies

        In addition to the CMP and OPA field studies, the record also includes a field
 study of smart meter RF emissions performed by the Electric Power Research Institute
 (EPRI) in 2010 and by the Vermont Department of Health in 2012. Both studies
 concluded that RF emissions from smart meters are well below regulatory limits set by
 the FCC.

       The EPRI study was conducted on a cluster of 10 smart meters located within a
 "meter farm" containing approximately 7,000 smart meters over 20 acres. The smart
 meters were operated continuously (100% duty cycle) for purposes of the study and
 measurements were taken both in front and behind the rack over a four-day period.
 The EPRI study reported that even under continuous operation, at one foot in front of
 the smart meter bank, the maximum exposure was only 10% of the FCC limit and
 behind the smart meter bank, even at eight inches, exposure was less than 1% of the
 FCC limit. Electric Power Research Institute, "Radio-Frequency Exposure Levels from
 Smart Meters" (Nov. 2010).

         Although there are a number of differences between the meters used in the EPRI
 study and those used by CMP, the results are still useful to consider. The EPRI study
 meters operate at a different frequency than CMP's meters (the EPRI study used
 meters that operate from 902 to 928 MHz – CMP's meters operate at 2.45 GHz) and a
 different power level than CMP's meters (the EPRI study meters operate at 0.25 W –
 CMP's operate at approximately 1.0 W). However, while the power of the EPRI study
 meters was roughly 25% of the power of CMP's meters, in the study, the EPRI meters
 were operated continuously. CMP's meters are limited to operating no more than 10%
 of the time. In addition, because the EPRI study meters operate at a different
 frequency, there is a different FCC limit that applies.52 The FCC limit for the EPRI study



 52
    The frequency of the electromagnetic spectrum associated with the radio frequency
 transmission plays an important role in its biologic interaction. This is also true in
 considering ELF EMF. See Data Request EXM-019-012.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 67 of 82             PageID #: 415

 Order                                    - 67 -                 Docket No. 2011-00262


 meters is the meter frequency divided by 1,500 or 0.60 – 0.62 mW/cm2 (approximately
 40% below the limit applicable to CMP's meters).

         The Vermont Department of Health conducted a study of smart meters installed
 by Green Mountain Power. Vermont Department of Health, "Radio Frequency
 Radiation and Health: Smart Meters" (Feb. 10, 2012) (VDH Report). The meters
 examined were similar in power and frequency to the meters in the EPRI study. The
 VDH Report also found the exposure from the smart meters was well below the FCC
 limits (0.05 mW/cm2 – 0.14 mW/cm2 at 12 inches from the meters) and that RF levels
 dropped to near background levels at a testing distance of three feet or more from the
 meter. The VDH Report also examined RF exposure inside the residence and found
 that no level above the background level was detected during meter operation. Finally,
 the VDH Report examined the levels of RF during a remote connection and remote
 disconnection of the smart meter and found that the RF levels detected during this
 communication was similar to the levels detected during other normal operation.

              4.     Meter Banks

        In response to particular concerns regarding banks of several smart meters,
 given the relative short duration of smart meter transmissions and necessary physical
 separation of meters, the FCC has indicated that even banks of units will be compliant
 with the FCC public exposure limits. As noted by the FCC:

              Irrespective of duty cycle, based on the practical separation
              distance and the need for orderly communications among
              several devices, even multiple units or "banks" of meters in
              the same location will be compliant with the public exposure
              limits. These conditions for compliance are required to be
              met before a Grant can be issued from the EA program and
              auditing and review of Grants is a routine function of the
              FCC laboratory.

 Knapp Letter.

         D.   Adequacy of FCC Standards

       Mr. Friedman, Ms. Wilkins, and Ms. Foley-Ferguson argue that the FCC's
 standards are not adequate on two basic grounds: 1) the FCC standards are based on
 average not peak exposures; and 2) the FCC standards are not designed to protect
 against non-thermal effects of RF emissions.

        Mr. Friedman, Ms. Wilkins, and Ms. Foley-Ferguson are correct that the FCC
 does not set a peak limit for exposure. The exposure limits are set based on the
 average exposure over a certain time (6 minutes for occupational exposure and 30
 minutes for the general population). However, to obtain an FCC ID, FCC compliance
 testing requires that the peak emissions be tested and reported. In general, the FCC
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 68 of 82              PageID #: 416

 Order                                      - 68 -                 Docket No. 2011-00262


 assumes that in most instances, it is not possible to have sufficient information or
 control regarding how long people are exposed in an "uncontrolled" environment so that
 averaging of exposure over the designated time period (30 minutes) is normally not
 appropriate. However, given the known duty cycles of smart meters, as noted in the
 earlier-referenced letter from Julius Knapp, for smart meters, the FCC views the
 relevant power as the "maximum time-averaged power that takes into account the burst
 nature of transmission." Nonetheless, as described in Section XI(C) above, CMP's
 smart meters have peak exposures between 0.41 mW/cm2 and 0.44 mW/cm2, well
 below the FCC limit of 1.0 mW/cm2 even without taking the duty cycle into account.

         Mr. Friedman, Ms. Wilkins, and Ms. Foley-Ferguson are also correct that the
 FCC standards were specifically designed to prevent harm associated with thermal
 effects of RF, and do not explicitly address other – i.e., non-thermal – potentially harmful
 effects. However, on this point, I generally agree with the proposition that, with respect
 to non-thermal effects, there is currently insufficient scientific evidence that would
 support a causal relationship between RF emissions and negative health effects. For
 example, according to the PUC TX Study "Governmental health agencies from around
 the world, including but not limited to the U.S., Canada, the UK, and Australia, as well
 as academic institutions and other researchers, have stated that there are no known
 non-thermal effects from exposure to RF EMF." TX PUC Study at 62. Given this lack of
 scientific evidence on causal relationship, there is no basis to determine that additional
 standards should be applied, nor that the absence of standards related to non-thermal
 effects renders the FCC standards inadequate.

         It should be emphasized that, even at the maximum 10% duty cycle, CMP's
 smart meters meet the most restrictive governmental standards identified in Section VI
 above of 0.01 mW/cm2 provided a person was at least 17 inches from the meter during
 operation. At the average duty cycle, CMP's meters would meet all of the referenced
 governmental standards even if a person stood only six inches from the meter for the
 full time that it operated.53 From inside a building, these exposures would be
 substantially less.54

        Finally, I note that the Commission is not aware that any state has acted to adopt
 state-specific RF emission standards for any RF emitting device, and it is unclear
 whether a state could take such action; arguably, states could be prevented from
 enacting any such standards by principles of federal preemption. In any event, I do not



 53
   Some governmental standards use a 6 minute average rather than the FCC's 30
 minute average. At 4.4 seconds per 6 minutes (or 1.22% duty cycle) and CMP's Sat 20cm
 = 0.445379, Sat 6in = 0.445379/(6in*2.54cm/in/20cm)^2*0.012 = 0.0093 mW/cm 2. At 10%
 duty cycle, CMP Sat 20cm = 0.445379, Sat 18in =.0.445379/(17in*2.54cm/in/20cm)^2*0.1 =
 0.0096 mW/cm2.
 54
  See Section VII above, the EPRI study discussed in Section XI(C)(3) above, and the
 VDH Report discussed in Section XI(C)(3) above and Section XI(F)(4) below.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 69 of 82              PageID #: 417

 Order                                      - 69 -                 Docket No. 2011-00262


 favor the creation of a state-specific standard in this case, and, further, the Commission,
 in my view, does not need to reach the preemption question.

         E.    Scientific Studies and Health Impacts

        During the course of this proceeding, the parties and public witnesses put
 forward numerous scientific studies for admission into the evidentiary record. The
 Hearing Examiners admitted over one-hundred scientific studies into the record of this
 proceeding. The scientific studies submitted by the parties in this matter fall into several
 broad categories. Studies and articles were submitted regarding the "precautionary
 principle," industry bias in the examination of issues regarding EMF and RF, the effects
 of EMF and RF on animal health, and the effects of EMF and RF on human health.
 Most of the health related studies centered on the emissions from cellular telephones,
 and the vast majority of studies focused on the effects of RF emissions on animals,
 primarily rats and mice. Certain of these studies have shown evidence of a statistical
 association with potentially adverse biological effects from the RF exposure levels
 studied; in particular, some studies have shown evidence of a statistical association with
 cellular phone use and brain tumor risk. However, most studies have not shown such
 an association, and, as noted above, there have been no studies provided or cited that
 even purport to indicate negative health effects from the much lower RF exposure levels
 from smart meters.

         In addition, some scientific studies indicate the possibility of non-thermal
 biological impacts on animals from RF emissions and, possibly non-thermal biological
 impacts on human health from cell phone use. It should also be recognized that many
 individuals report a heightened sensitivity to RF emissions and attribute illness or other
 physical symptoms to RF exposure. Nevertheless, to date scientific studies have not
 identified or confirmed negative non-thermal biological impacts on human health from
 the RF emissions of smart meters.55

               1.     The Precautionary Principle and the Hill Criteria

        Generally speaking, the "precautionary principle" is an approach to scientific
 evidence and policy making that prescribes taking measures to forestall negative
 outcomes before they occur. European Environment Agency, "Late Lessons from Early
 Warnings: The Precautionary Principle 1986-2000," Env. Issue Report No. 22 (2001).
 Under the precautionary principle, actions to prevent such harms are usually taken
 "before there is strong proof of harm." Id. at 13.

       Mr. Friedman, Ms. Wilkins, and Ms. Foley-Ferguson, while not addressing the
 "precautionary principle" directly in their briefs, submitted several treatises on the
 subject and urged the Commission to use a precautionary approach to determining
 permissible levels of RF emissions from smart meters. E.g., Friedman Brief at 54, 72;

 55
   This conclusion is consistent with that of the Maine CDC and all other governmental
 agency reviews of health impacts from smart meters. See Section XI(F), below.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 70 of 82                PageID #: 418

 Order                                       - 70 -                 Docket No. 2011-00262

 Wilkins Brief at 28, 61, 66. Based on this precautionary approach, Mr. Friedman and
 Ms. Wilkins state that the only appropriate remedy is the complete removal of all smart
 meters and related components. Friedman Brief at 72; Wilkins Brief at 73.

        The OPA acknowledges that precautionary RF emission standards are an option,
 but states there is no conclusive scientific evidence suggesting that current FCC
 standards are inadequate. OPA Brief at 11.

        CMP cites to several sources, including the Maine CDC, that suggest the
 precautionary approach to RF emissions from smart meters suggested by Mr.
 Friedman, Ms. Wilkins, and Ms. Foley-Ferguson in this matter are unnecessary and
 unreasonably low. CMP Brief at 37-38. However, CMP also states that if background
 levels of RF were eliminated, CMP's smart meters emissions would be twenty to forty
 times below the lowest suggested limit: the 2012 BioInitiative Report limit. Id.

        I recognize the existence of the "precautionary principle" and do not disagree
 with the general conceptual framework that there are instances where preventative
 measures should be adopted even in the absence of conclusive evidence of actual
 harm. Based on the record in this case, however, I do not find that RF emissions from
 CMP's smart meters, at the specific frequency and power levels of those emissions,
 warrant the application of the "precautionary principle" in the form and with the remedies
 suggested by Mr. Friedman, Ms. Wilkins, and Ms. Foley-Ferguson – i.e., the removal of
 all smart meters from CMP's service territory. It should be noted that the Commission's
 adoption of a means for customers to "opt-out" is, in essence, an application of the
 precautionary principle.

         In parallel with the precautionary principle, there are a number of references to
 the application of the Bradford Hill Criteria in evaluating statistical associations in terms
 of causation. These evaluation criteria include such items as strength, consistency,
 temporality, exposure response, and physical plausibility. In essence, what Dr. Hill's
 criteria describe is a methodology to apply inductive reasoning to move from particulars
 (specific cases in an epidemiology study) to universals where the conclusion is
 causation, without waiting for a deductive scientific proof of causation.

         In reaching the conclusion that smart meters are safe and do not pose a credible
 risk of harm, I have not applied a simple deductive causation standard. Even under an
 inductive causation standard such as Dr. Hill's criteria, the evidence does not support a
 finding that smart meters pose a health risk.

        Evidence in the record on the Hill Criteria is centered on RF emissions from cell
 phones, and the primary evidence that points to statistical associations between brain
 tumors and cell phone use is the ongoing work and epidemiology studies of Dr. Hardell
 in Sweden. In examining the question of cell phone RF radiation, including studies by
 Dr. Hardell and others, the Health Council of the Netherlands applied the Hill Criteria –
 which, as mentioned above, are inductive in nature (strength, consistency, temporality,
 exposure response, physical plausibility) – and concluded: "Application of Bradford Hill
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 71 of 82              PageID #: 419

 Order                                      - 71 -                 Docket No. 2011-00262


 considerations to the available data is not supportive of a causal relation between the
 use of mobile phones and the occurrence of tumours in the head." Health Council of
 the Netherlands, Mobile Phones and Cancer at 119 (June 3, 2013).

        Dr. Little, senior scientist at the Radiation Epidemiology Branch of the U.S.
 National Cancer Institute took the WHO IARC monograph reclassification of RF
 radiation as a class 2B carcinogen and examined the principle findings in light of actual
 occurrences of cancer in the U.S. Cancer Registry. Dr. Little's team concluded:

               Raised risks of glioma with mobile phone use, as reported by
               one (Swedish) study forming the basis of the IARC's re-
               evaluation of mobile phone exposure, are not consistent with
               observed incidence trends in US population data, although
               the US data could be consistent with the modest excess
               risks in the Interphone study.

 M.P. Little, et al., Mobile Phone Use and Glioma Risk: Comparison of Epidemiological
 Study Results with Incidence Trends in the United States, British Med. J. 2012; 344
 (Jan. 3, 2012).

        In sum, a review of the record evidence in this matter, and the use of the
 Bradford Hill Criteria, support the finding that smart meters are safe and do not pose a
 credible risk of harm.

               2.     Industry Bias

       Mr. Friedman, Ms. Wilkins, and Ms. Foley-Ferguson put forward several articles
 discussing potential biases toward industry on the part of the scientists conducting
 research into RF emissions. The general conclusion of these articles is that because
 some science is funded by industry, or conducted by scientists who receive
 compensation from industry in one form or another, such science cannot be trusted as
 being an impartial look at the potential hazards of RF (or whatever the specific potential
 hazard may be). E.g., Hardell, et al., Secret Ties to Industry and Conflicting Interests in
 Cancer Research, 50(3) Am. J. Indust. Med (Mar. 2006); and Hardell, et al., Letter to
 the Editor, 1-3 Int'l J. Epidemiology (2010).

         Mr. Friedman and Ms. Wilkins frequently argue that this bias is present in the
 testimony provided by CMP's expert witnesses in this proceeding, and that, accordingly,
 the Commission should question the reliability of those experts. Wilkins Brief at 5, 8,
 36, 45, 63; Friedman Brief at 30-32. Mr. Friedman and Ms. Wilkins also argue that the
 scientific studies that are unfavorable to their view of the case are similarly affected by
 bias and the conclusions of those studies should be questioned by the Commission.
 Wilkins Brief at 34-39, 45 ("the CCST, LBNL, AGNIR, INCIRP, SCENIHR, Danish
 Cohort, Maine CDC, and Swedish Working Life reports should be disregarding [sic] by
 the PUC"); Friedman Brief at 17 ("the AGNIR review is neither comprehensive nor
 unbiased").
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 72 of 82                PageID #: 420

 Order                                       - 72 -                  Docket No. 2011-00262


        I do not deny that it is possible for scientific studies and the scientists who
 conduct them to be influenced by industry to such an extent that the conclusions
 reached by such studies and scientists should be either disregarded or regarded
 dubiously by policy makers. In this case, while Mr. Friedman, Ms. Wilkins, and Ms.
 Foley-Ferguson strongly suggest that such bias is present with CMP's expert witnesses
 and the studies that undermine Mr. Friedman's, Ms. Wilkins's, and Ms. Foley-
 Ferguson's positions, there is no evidence in this case that there is any actual bias at
 play. The mere association of an expert witness with a utility, or the fact that that a
 witness is compensated by a utility, does not render null and void that expert's opinion.
 Likewise, the fact a particular study was underwritten by industry or that a particular
 scientist has received compensation in one form or another from industry does not, in
 and of itself, render the study or scientist unreliable. Much more is needed than
 innuendo and assumption to prove bias. Accordingly, I decline to use bias as a reason
 to diminish the weight given to CMP's experts or the studies on which they rely in this
 matter.
                 3      Animal Studies

        Mr. Friedman, Ms. Wilkins, and Ms. Foley-Ferguson have submitted many
 studies that address the impact of RF emissions, EMF, and microwaves on the specific
 organs, body parts, and biological systems (e.g., eye lenses and cornea, reproductive
 organs, brain, liver, kidney, blood, fertility, protein response, cellular stress) of several
 different animals (e.g., rats, mice, rabbits, insects).

        While many of these studies suggest potential adverse impacts of RF emissions,
 EMF, or microwaves on animals at certain frequencies and power levels, none of these
 studies address the potential impact of RF at the frequency and power levels emitted by
 CMP's smart meters. Indeed, the exposure levels in the animal studies submitted by
 Mr. Friedman, Ms. Wilkins, and Ms. Foley-Ferguson are much greater, in many cases
 several orders of magnitude greater, than the RF exposure levels associated with
 CMP's smart meters, even emissions measured in extremely close proximity to the
 smart meter. At the typical proximity to smart meters for people or animals, the
 exposure levels are so attenuated it is impossible to conclude, based on the animal
 study evidence presented here, that there is a credible risk of human harm from the RF
 emissions of CMP's smart meters.

               4.     Human Studies

        Mr. Friedman, Ms. Wilkins, and Ms. Foley-Ferguson have also put forward many
 studies that address the impact of RF emissions, EMF, and microwaves on the specific
 organs, body parts, and biological systems of humans. Most of the human studies
 involved the effects of RF emissions from cellular telephones.

        Some of the studies have shown evidence of a statistical association with cell
 phone use and brain tumor risk, but most studies have not shown such an association.
 As with the animal studies, however, the RF exposure levels in the human studies are
 much greater–and particularly the studies involving very close proximity exposure to
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 73 of 82             PageID #: 421

 Order                                     - 73 -                Docket No. 2011-00262


 cellular telephones, many orders of magnitude greater than the RF exposure levels
 associated with CMP's smart meters, even emissions measured in extremely close
 proximity to the smart meter. Moreover, even at the much higher exposures related to
 cellular phone use, there is no scientific consensus that this exposure is causal to
 harmful effects.

        At the typical proximity to smart meters for people or animals, the exposure
 levels are so attenuated it is impossible to conclude, based on the human study
 evidence presented here, that there is a credible risk of harm from the RF emissions of
 CMP's smart meters.

              5.     World Health Association Classification of RF Emissions as
                     Potentially Carcinogenic

        The International Agency for Research on Cancer (IARC), an agency of the
 United Nations' World Health Organization (WHO), has classified radiofrequency
 electromagnetic fields as possibly carcinogenic to humans. IARC released its findings
 in 2013 in IARC Monograph Volume 102, "Non-Ionizing Radiation, Part 2:
 Radiofrequency Electromagnetic Fields." The IARC concluded that there is limited
 evidence in both humans and animals for the carcinogenicity of radiofrequency
 radiation, and classified radiofrequency electromagnetic fields as "possibly carcinogenic
 to humans (Group 2B)."

        A Class 2B classification means that RF EMF has been deemed as possibly
 carcinogenic to humans. RF EMF was designated as a class 2B carcinogen due to
 evidence associating glioma and acoustic neuroma, two types of brain cancer, with
 wireless telephone users. Michigan Public Service Commission, Case No. U-17000,
 Report to the Commission at 10 (Jun. 29, 2012) (MPSC Report). The WHO provided
 more detail as to why RF EMF was classified as a Group 2B carcinogen:

              The international pooled analysis of data gathered from 13
              participating countries found no increased risk of glioma or
              meningioma with mobile phone use of more than 10 years.
              There are some indications of an increased risk of glioma for
              those who reported the highest 10% of cumulative hours of
              cell phone use, although there was no consistent trend of
              increasing risk with greater duration of use. The researchers
              concluded that biases and errors limit the strength of these
              conclusions and prevent a causal interpretation. Based
              largely on these data, IARC has classified radiofrequency
              electromagnetic fields as possibly carcinogenic to humans
              (Group 2B), a category used when a causal association is
              considered credible, but when chance, bias or confounding
              cannot be ruled out with reasonable confidence.

 VDH Report at 14 (quoting WHO Report).
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 74 of 82             PageID #: 422

 Order                                     - 74 -                 Docket No. 2011-00262


         Although the WHO's classification of RF emissions is an important consideration,
 its 2B classification was based on studies involving wireless phones, not smart meters.
 In addition, the IARC Group 2B classification is only a suggestion of a possible causal
 relationship with carcinogenic effects.56 As shown in Section VII, above, while both
 wireless phones and smart meters emit RF, smart meters result in a substantially lower
 level of exposure to such emissions. Thus, and as discussed in Section XI(E)(1) above,
 the WHO classification does not change my conclusion that the existing science has not
 identified or confirmed negative health effects from RF emissions from smart meters.

              6.     Maine CDC

         The Maine Center for Disease Control & Prevention (Maine CDC) is the agency
 in Maine charged with the responsibility to provide the leadership, expertise, information
 and tools to assure healthy conditions for all Maine people.57 On November 8, 2010,
 the Maine CDC issued a report regarding health issues related to smart meters. Maine
 CDC, "Maine CDC Executive Summary of Review of Health Issues Related to Smart
 Meters" (Nov. 8, 2010) (Maine CDC Report). The Maine CDC reviewed materials
 submitted to the agency regarding smart meters, as well as health studies and
 assessments from government agencies and affiliated private and academic
 organizations including the World Health Organization, the FCC, the National Cancer
 Institute, the National Institutes of Health, and several Canadian and European
 agencies.




 56
    IARC has several classifications of carcinogenicity. Group 1: The agent is
 carcinogenic to humans. This category is used when there is sufficient evidence of
 carcinogenicity in humans. Group 2A: The agent is probably carcinogenic to humans.
 This category is used when there is limited or inadequate evidence of carcinogenicity in
 humans and sufficient evidence of carcinogenicity in experimental animals. Group 2B:
 The agent is possibly carcinogenic to humans. This category is used for agents for
 which there is limited or inadequate evidence of carcinogenicity in humans and less
 than sufficient evidence of carcinogenicity in experimental animals. Group 3: The agent
 is not classifiable as to its carcinogenicity to humans. This category is used most
 commonly for agents for which the evidence of carcinogenicity is inadequate in humans
 and inadequate or limited in experimental animals. Group 4: The agent is probably not
 carcinogenic to humans. This category is used for agents for which there is evidence
 suggesting lack of carcinogenicity in humans and in experimental animals. World
 Health Organization, International Agency for Research on Cancer, Non-Ionizing
 Radiation, Part 2: Radiofrequency Electromagnetic Fields, IARC Monographs on the
 Evaluation of Carcinogenic Risks to Humans, Vol. 102 at 30-31 (2013).
 57
    The Maine CDC website contains information regarding its role in ensuring and
 evaluating health issues impacting Maine citizens.
 http://www.maine.gov/dhhs/mecdc/about-us.shtml
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 75 of 82             PageID #: 423

 Order                                    - 75 -                 Docket No. 2011-00262


         The Maine CDC Report concluded:

              [O]ur review of these agency assessments and studies do
              not indicate any consistent or convincing evidence to support
              a concern for health effects related to the use of
              radiofrequency in the range of frequencies and power used
              by smart meters. They also do not indicate an association of
              EMF exposure and symptoms that have been described as
              electromagnetic sensitivity.

 Maine CDC Report at 4.

              7.     Electromagnetic Hypersensitivity

         Many individuals have reported a heightened sensitivity to RF and EMF and have
 reported numerous health impacts associated with the RF emissions from smart meters,
 including physical and cognitive difficulties. However, to date, there are no dependable
 scientific studies that confirm the existence of such hypersensitivity.

         The WHO has issued documents on the topic of possible existence of individual
 electromagnetic hypersensitivity (EHS), a condition in which certain people seem to be
 especially susceptible to EMF, exhibiting a wide range of physical afflictions. The
 studies typically attempted to elicit symptoms under controlled laboratory conditions.
 The WHO concluded that the symptoms experienced by those who have been
 described as EHS were not correlated with EMF exposure, and therefore there was no
 scientific basis to link EHS symptoms to EMF exposure. WHO, "Electromagnetic Fields
 (EMF): Fact Sheets and Backgrounders" (available at
 http://www.who.int/mediacentre/factsheets/fs296/en/index.html). Accordingly, while I do
 not dispute that the individuals who report EHS may experience real symptoms, there is
 no evidence upon which to conclude that RF, and specifically RF from CMP's smart
 meters, is a cause of their symptoms. Moreover, as stated in Section XI(E)(6) above,
 the Maine CDC has concluded that studies have not indicated an association of EMF
 exposure and symptoms that have been described as electromagnetic sensitivity

         F.   Decisions of Health and Regulatory Agencies

       As stated in Section XI(E)(6) above, the Maine CDC has concluded that there is
 no consistent or convincing evidence to support a concern for health effects related to
 the use of radiofrequency in the range of frequencies and power used by CMP's smart
 meters.58 As the state agency in Maine with the responsibility and expertise to assess



 58
   On November 5, 2012, the Commission informed the Maine CDC of this proceeding,
 and invited the Maine CDC to update or supplement its November 2010 report. The
 Maine CDC did not provide any further information in response to the Commission's
 November 5, 2012 letter.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 76 of 82              PageID #: 424

 Order                                      - 76 -                 Docket No. 2011-00262


 public health concerns and risks, I place great weight on the Maine's CDC's assessment
 of the health and safety issues posed by CMP's smart meter program.59

       Moreover, I also place significant weight should be placed on the work and
 conclusions of other state health and regulatory agencies that have specifically
 considered the health impacts of utility smart meters.60 Those assessments are
 discussed below.

               1.     California Council on Science and Technology

         In April 2011, the California Council on Science and Technology (CCST)
 completed the CCST Report. The CCST is an independent, not-for-profit entity
 established by the California Legislature and is responsible for offering unbiased expert
 scientific advice to the state government on technology-related policy issues. The
 CCST compiled and assessed evidence to determine whether FCC standards for smart
 meters are sufficiently protective of public health and whether additional technology-
 specific standards are needed for smart meters to ensure adequate protection from
 adverse health effects. After evaluating the body of scientific literature and consultation
 with experts in radio and electromagnetic emissions regarding smart meters, CCST
 found that the FCC standards provide an adequate factor of safety against known RF
 health impacts of smart meters and other electronic devices in the same range of RF
 emissions. CCST Report at 7. Additionally, CCST found that there was no clear
 evidence that additional standards are needed because neither the scientific literature
 nor CCST's expert consultations support that there is a causal link between RF
 emissions and non-thermal health impacts. Id. at 8. Following the release of the CCST
 report, the Health Officer of the County of Santa Cruz Health Services Agency (Santa
 Cruz) issued a memorandum that was critical of the CCST report and concluded that
 there is no scientific data to determine if there is a safe RF exposure level regarding
 non-thermal effects. Poki Stewart Namkung, M.D., M.P.H, Health Officer, County of

 59
   Ms. Wilkins, on page 3 of her Reply Brief, responds to CMP's reliance on the Maine
 CDC report by emphasizing e-mails in the record in which Dr. Dora Mills, the then
 Director of the Maine CDC, stated that she never said that "smart meters are safe."
 Such a statement is not surprising nor of any particular significance in that is it
 universally recognized that it is impossible to scientifically prove absolute safety. For
 example, the Lawrence Berkeley National Laboratory's Smart Grid Technical Advisory
 Project "Review of the January 13, 2012 County of Santa Cruz Health Services Agency
 memorandum: Health Risks Associated with Smart Meters" (April 12, 2012) states that
 while science can work to understand the cause of effects that are observed, it has
 never been able to declare anything completely safe.
 60
    Ms. Wilkins, on page 3 of her post-hearing Brief, argues that the Commission should
 not rely on various government reports because they are not peer-reviewed. The issue
 of whether a document is peer-reviewed is taken into consideration when examining
 studies by scientists in academic journals, not when a governmental organization issues
 a report or a decision.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 77 of 82              PageID #: 425

 Order                                      - 77 -                 Docket No. 2011-00262

 Santa Cruz Health Services Agency, "Health Risks Associated with Smart Meters" (Jan.
 13, 2012). The Lawrence Berkeley National Laboratory's (LBNL) Smart Grid Technical
 Advisory Project examined Santa Cruz's memorandum and found its conclusion
 problematic. Roger Levy and Janie Page, Smart Grid Technical Advisory Project,
 Lawrence Berkeley National Laboratory, "Review of the January 13, 2012 County of
 Santa Cruz Health Services Agency memorandum: Health Risks Associated with Smart
 Meters" (April 12, 2012). LBNL questioned the Santa Cruz memo's accuracy, noting
 that the memo made statements that were technically and scientifically incorrect, that it
 did not provide a balanced review of the research, that many of the scientific sources
 used were not peer reviewed and that the memo relied extensively on one journal,
 denying itself exposure to a variety of sources. Id.

               2.     Michigan Public Service Commission

        In June 2012, the Michigan Public Service Commission (MPSC) Staff issued a
 report after reviewing submitted comments, peer-reviewed scientific studies, and
 resources from other agencies. The MPSC Staff concluded that after reviewing the
 available literature and studies, the health risk from smart meters is insignificant. MPSC
 Report at 28. Additionally, the MPSC Staff concluded that federal health and safety
 regulations provide assurance that smart meters are a safe technology. Id.

               3.     Texas Public Utility Commission

        In December 2012, the Staff of the Public Utility Commission of Texas reviewed
 the scientific research on the potential health effects of RF emitted by wireless devices
 including smart meters and released the PUC TX Report. The Texas Commission Staff
 concluded that decades of scientific research have not provided proof of biological
 effects from exposure to low-level RF signals from smart meters and that there was no
 credible evidence to suggest that smart meters emit harmful levels of RF. 61 PUC TX
 Report at 62.

               4.     Vermont Department of Health

 In February 2012, the Vermont Department of Health, in the VDH Report, concluded
 that the current regulatory standards for RF from smart meters are sufficient to protect
 public health. VDH Report at 1. The Department of Public Health made this conclusion
 after an extensive review of the available scientific literature and current FCC regulatory
 health protection standards.



 61
   In addition to assessing the RF associated with smart meters, the PUC TX Report
 also reviewed literature related to the ELF-EMF associated with smart meters. It
 referenced an Australian study that found that smart meters have lower ELF-EMF
 emissions than traditional analog electromechanical meters, as well as other common
 household appliances such as vacuum cleaners, hairdryers, power tools and fans. PUC
 TX Report at 46.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 78 of 82             PageID #: 426

 Order                                     - 78 -                 Docket No. 2011-00262



                5.     British Columbia Utilities Commission

        In July 2013, the British Columbia Utilities Commission (BCUC) issued a decision
 in the Matter of FortisBC Inc., approving a Certificate of Public Convenience and
 Necessity (CPCN) for the AMI project of FortisBC. In the Matter of FortisBC, Certificate
 of Public Convenience and Necessity for the Advanced Metering Infrastructure Project,
 Decision (Jul. 23, 2013) (FortisBC Decision). In approving the CPCN for the AMI
 project, the BCUC conducted an extensive public hearing process that included
 testimony from the public and scientific experts on smart meters.

         The BCUC found that Safety Code 6, the code adopted by Health Canada that
 specifies Canada's radiofrequency exposure guidelines, provides an appropriate degree
 of precaution in setting limits on RF emissions and that the RF emissions from the smart
 meters are significantly below the levels set out in Safety Code 6.62 Safety Code 6 is
 similar to the FCC standards. The BCUC also stated that while some individuals may
 feel strongly that smart meters will have a negative impact on their health, the scientific
 evidence did not persuade the BCUC that there is a causal connection between RF
 emissions and the symptoms of electromagnetic hypersensitivity. Id. at 137.

                6.     Health Canada

        In December 2011, Health Canada, the Canadian governmental department
 concerned with public health, concluded that exposure to RF energy from smart meters
 does not pose a public health risk. Health Canada, "It's Your Health- Smart Meters"
 (Dec. 2011).63 Health Canada noted that unlike cellular phones, where the transmitter
 is close to the head and the RF energy that is absorbed is localized to one specific part
 of the body, the RF from smart meters is generally transmitted at a much greater
 distance from the body. Health Canada noted that this leads to very low RF exposure
 levels across the entire body, similar to exposure to AM or FM radio broadcast signals.
 Health Canada also found that because exposure levels were below both Safety Code 6
 and international safety limits, it did not consider any precautionary measures
 necessary. Additionally, Health Canada found that even where multiple smart meters
 are together, the exposure level will still be well below Safety Code 6 due to the
 infrequent nature of transmission.

          G.    Voluntary Use of Technology

       Mr. Friedman, Ms. Wilkins, and Ms. Foley-Ferguson argue that, because CMP
 has not met its burden to prove that smart meters are safe, they should be removed and

 62
   Health Canada is the department of the Canadian government responsible for public
 health. Health Canada's "Safety Code 6 (2009)" is a code that specifies Canada's
 radiofrequency exposure guidelines.
 63
      http://www.hc-sc.gc.ca/hl-vs/iyh-vsv/prod/meters-compteurs-eng.php
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 79 of 82                PageID #: 427

 Order                                      - 79 -                 Docket No. 2011-00262


 replaced with analog or wired meters. However, Mr. Friedman's witnesses generally do
 not advocate a ban on the use RF emitting technologies. Rather, the emphasis of Mr.
 Friedman's witnesses is the need for further scientific study, the need for customer
 information on potential safety risks, the mandatory nature of smart meters and the
 availability of alternatives to smart meters.

         For example, Dr. Leszczynski stated:

               I do not oppose the use of cell phones. Also, for any such
               action it is too late because this technology is omnipresent.
               However, the users should not be misled by statements that
               the current safety standards protect them from the effects of
               cell phone radiation. . . . Phones should have warning
               labels and ways of safe using cell phones, at the same time
               limiting exposures to radiation, should be actively promoted
               in the society. Smart meters is a new technology that is still
               not omnipresent and it would be prudent to stop
               implementing it at this stage. There are other methods to
               transfer information about the electricity usage. Smart meter
               radiation should be studied more before smart meters
               become omnipresent.

 Data Request EXM-012-003.

      Similarly, Mr. Morgan stated that CMP should be required to post warning signs
 on smart meters and notes that such warnings are required for other RF EMF emitters.
 Morgan Test. at 26; Data Request EXM-004-009.

        Other of Mr. Friedman's witnesses draw a distinction between cell phones (and
 other RF emitting devices) and smart meters on the basis that the use of cell phones is
 "voluntary," while smart meter installations and exposure are "mandatory." For
 example, Dr. Hardell stated that "[e]xposure to RF-EMF from smart meters is without
 consent in contrast to the use of wireless phones that are used by the individual's own
 choice." Hardell Test. at 29. Dr. Carpenter stated that:

               In the case of smart meters there is a clear and obvious
               alternative, which is to leave the analogue meters in
               place….I am not opposed to all wireless employment, but
               urge that steps be taken whenever possible to reduce
               human exposure…. In the case of wireless smart meters,
               there is no benefit to the home owner, only to the utility, and
               they should not be installed anywhere. At the very least
               individuals must be able to opt-out of wireless smart meters
               without having to pay a fee to avoid possible harm or having
               any fiscal liability, which many cannot afford. Individuals
               must be allowed to control their own environment.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 80 of 82             PageID #: 428

 Order                                     - 80 -                 Docket No. 2011-00262



 Data Request EXM-017-004.64

        Dr. De-Kun Li stated that the "use of cell phones is a voluntary exposure . . .
 [g]iven that installation of smart meters is mandatory in most places, RF EMF exposure
 from smart meters is an 'involuntary exposure.'" De-Kun Li Test. at 6.

        Finally, Mr. Friedman, Ms. Wilkins, and Ms. Foley-Ferguson express a concern
 that, even if individual customers can choose not to have a smart meter, they are still
 exposed to smart meter emissions from their neighbors and the mesh system.

        In response, I interpret the views of Mr. Friedman's witnesses, as summarized
 above, as expressions of opinions about public policy based on individual assessments
 of the value and nature of particular technologies. Most would agree that cell phones,
 Wi-Fi and other commonly used RF emitting devices should not be banned, even given
 possible health effects, because of the usefulness and popularity of such devices.
 Although not highly valued by some, as described in Section IV above, wireless smart
 meters also provide public benefits that are relevant to the policy question. The
 consequence of prohibiting smart meters would be the loss of significant public benefits.

         Moreover, I disagree with Mr. Friedman's witnesses with respect to their point
 that smart meters are fundamentally different than other devices – e.g., cell phones – in
 terms of the voluntary nature and the availability of alternatives. Again, this assessment
 is a matter of public policy judgment. It is true that customers choose to use cell
 phones. It is also true that there is an alternative to cell phones: i.e., wired phone
 service. In fact, there are currently non-RF alternatives to most, if not all, commonly
 used consumer RF emitting devices, including smart meters. CMP's customers have a
 choice not to have a smart meter on their premises through the opt-out program.65
 Moreover, as is true for smart meters, individuals are exposed to the RF emissions of
 other devices in their neighborhoods and communities, such as in most offices, libraries,
 retail stores, and restaurants. Finally, it is clear from the record that smart meters
 contribute a small fraction of the total RF to which the public is exposed in a typical
 environment, thus, eliminating smart meters would have a negligible effect on RF
 exposure levels.

 64
    Dr. Hardell and Mr. Hart agree: Dr. Hardell stated that "The customer must have a
 choice not to have a smart meter installed with no cost." Data Request EXM-014-002.
 Mr. Hart stated: "An 'opt out' with associated fees has coercive or extortive effects on
 sensitive and non-sensitive populations alike and thus certainly has the effect of being a
 forced deployment." Data Request EXM-011-001.
 65
   The issue of whether customers should have to pay to opt-out, in my view, is not
 before the Commission in this proceeding. Furthermore, the question posed to the
 Commission by the Law Court was whether smart meters posed a credible threat of
 harm to the public. The answer to this question is not dependent on the economic rate-
 making treatment of an opt-out provision.
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 81 of 82            PageID #: 429

 Order                                          - 81 -             Docket No. 2011-00262



 XII.    CONCLUSION

          For all the reasons discussed above and based on the record in this proceeding,
 we conclude that CMP's installation and operation of its smart meter system poses no
 credible threat of harm to the public or CMP's customers and is therefore safe on this
 record, and is consistent with the Company's statutory obligation to furnish safe,
 reasonable and adequate facilities and service. However, we note that our decision is
 based on the current state of the science as reflected in that record. As referenced
 above, the WHO and National Research Council have identified a number of research
 priorities in the area of RF exposure that may yield in the future important findings
 regarding all RF/EMF emitting devices such as wireless smart meters. There are also
 inconsistencies in some areas of the research that could be resolved with further
 research. In the meantime, this Commission and regulators must make our best
 determinations based on the science available to us at the present time and the
 evidence in the record before us, recognizing that such science will continue to evolve.

 XIII.   ORDERING PARAGRAPH

         In light of the foregoing, we,

                                             ORDER

        That the investigation opened regarding the complaint filed on July 29, 2011 by
 Ed Friedman and eighteen other persons pursuant to 35-A M.R.S. § 1302 is hereby
 concluded.

                 Dated at Hallowell, Maine this 19th Day of December, 2014

                             BY ORDER OF THE COMMISSION

                                          /s/ Harry Lanphear

                                       Harry Lanphear
                                     Administrative Director



 COMMISSIONERS VOTING FOR:                               Littell
                                                         Vannoy

 COMMISSIONERS NOT PARTICIPATING:                        Welch
Case 2:20-cv-00237-JDL Document 11-5 Filed 10/05/20 Page 82 of 82               PageID #: 430

 Order                                       - 82 -                 Docket No. 2011-00262


                      NOTICE OF RIGHTS TO REVIEW OR APPEAL

        5 M.R.S. § 9061 requires the Public Utilities Commission to give each party to an
 adjudicatory proceeding written notice of the party's rights to review or appeal of its
 decision made at the conclusion of the adjudicatory proceeding. The methods of review
 or appeal of PUC decisions at the conclusion of an adjudicatory proceeding are as
 follows:

 1.      Reconsideration of the Commission's Order may be requested under Section
         11(D) of the Commission's Rules of Practice and Procedure (65-407 C.M.R.ch.
         110) within 20 days of the date of the Order by filing a petition with the
         Commission stating the grounds upon which reconsideration is sought. Any
         petition not granted within 20 days from the date of filing is denied.

 2.      Appeal of a final decision of the Commission may be taken to the Law Court by
         filing, within 21 days of the date of the Order, a Notice of Appeal with the
         Administrative Director of the Commission, pursuant to 35-A M.R.S. § 1320(1)-
         (4) and the Maine Rules of Appellate Procedure.

 3.      Additional court review of constitutional issues or issues involving the justness or
         reasonableness of rates may be had by the filing of an appeal with the Law
         Court, pursuant to 35-A M.R.S. § 1320(5).

 Note: The attachment of this Notice to a document does not indicate the Commission's
       view that the particular document may be subject to review or appeal. Similarly,
       the failure of the Commission to attach a copy of this Notice to a document does
       not indicate the Commission's view that the document is not subject to review or
       appeal.
